 

Exhibit 10.38

 



[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

Execution Version

 



 

 

CREDIT AGREEMENT

 

by and among

 

PARETEUM CORPORATION,

as the Borrower,

 

the Subsidiaries of the Borrower

from time to time party hereto as Guarantors,

 

the Lenders

from time to time party hereto

 

and

 

POST ROAD ADMINISTRATIVE LLC,

as Administrative Agent and Collateral Agent

 

Dated as of February 26, 2019

 



 

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

 

      Page         ARTICLE I DEFINITIONS 1         SECTION 1.01   Defined Terms
1         SECTION 1.02   Other Interpretive Provisions 38         SECTION 1.03  
Accounting Terms and Principles 39         SECTION 1.04   Rounding 39        
SECTION 1.05   References to Agreements, Laws, etc 40         SECTION 1.06  
Times of Day 40         SECTION 1.07   Timing of Payment of Performance 40      
  SECTION 1.08   Corporate Terminology 40         SECTION 1.09   Currency
Matters 40         ARTICLE II AMOUNT AND TERMS OF LOANS 40         SECTION 2.01
  Loan 40         SECTION 2.02   Change of Lending Office 41         SECTION
2.03   Lender Branches 41         SECTION 2.04   Reserved 41         SECTION
2.05   Disbursement of Funds 41         SECTION 2.06   Payment of Loans;
Evidence of Debt 42         SECTION 2.07   Funding Requests 43         SECTION
2.08   [Reserved] 43         SECTION 2.09   Interest 43         SECTION 2.10  
Increased Costs, Illegality, etc 44         SECTION 2.11   Compensation 46      
  SECTION 2.12   Defaulting Lender 46         ARTICLE III FEES AND COMMITMENT
TERMINATIONS 48         SECTION 3.01   Fees 48         SECTION 3.02   Mandatory
Reduction of Commitments 48         ARTICLE IV PAYMENTS 49         SECTION 4.01
  Voluntary Prepayments 49         SECTION 4.02   Mandatory Prepayments 49      
  SECTION 4.03   Payment of Obligations; Method and Place of Payment 51

 



i 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

(continued)

 

    Page         SECTION 4.04   Taxes 52         SECTION 4.05   Computations of
Interest and Fees 57         ARTICLE V CONDITIONS PRECEDENT TO LOANS 57        
SECTION 5.01   Closing Date Loan 57         SECTION 5.02   Loans Made after
Closing Date 63         ARTICLE VI GUARANTEE 65         SECTION 6.01   Guarantee
65         SECTION 6.02   Right of Contribution 66         SECTION 6.03   No
Subrogation 66         SECTION 6.04   Modification of the Guarantor Obligations
67         SECTION 6.05   Guarantee Absolute and Unconditional 67        
SECTION 6.06   Reinstatement 68         SECTION 6.07   Payments 68        
SECTION 6.08   Taxes 68         SECTION 6.09   Limitation on Guarantee by German
Guarantors 68         ARTICLE VII REPRESENTATIONS, WARRANTIES AND AGREEMENTS 74
        SECTION 7.01   Status 74         SECTION 7.02   Power and Authority 74  
      SECTION 7.03   No Violation. 74         SECTION 7.04   Litigation, Labor
Controversies, etc 75         SECTION 7.05   Use of Proceeds; Regulations U and
X 75         SECTION 7.06   Approvals, Consents, etc 75         SECTION 7.07  
Investment Company Act 75         SECTION 7.08   Accuracy of Information 75    
    SECTION 7.09   Financial Condition; Financial Statements 76         SECTION
7.10   Tax Returns and Payments 76         SECTION 7.11   Compliance with ERISA
77         SECTION 7.12   Subsidiaries 78         SECTION 7.13   Intellectual
Property; Licenses, etc 78         SECTION 7.14   Environmental Warranties 79

 



ii 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

(continued)

 

    Page         SECTION 7.15   Ownership of Properties 80         SECTION 7.16
  No Default 80         SECTION 7.17   Solvency 80         SECTION 7.18  
Locations of Offices, Records and Collateral 80         SECTION 7.19  
Compliance with Laws and Permits; Authorizations 81         SECTION 7.20   No
Material Adverse Effect 81         SECTION 7.21   Contractual or Other
Restrictions 82         SECTION 7.22   Collective Bargaining Agreements 82      
  SECTION 7.23   Insurance 82         SECTION 7.24   Evidence of Other
Indebtedness 82         SECTION 7.25   Deposit Accounts and Securities Accounts
82         SECTION 7.26   Absence of any Undisclosed Liabilities 83        
SECTION 7.27   Material Customers 83         SECTION 7.28   Material Contracts
83         SECTION 7.29   Anti-Terrorism Laws 83         SECTION 7.30   Reserved
84         SECTION 7.31   Privacy and Data Security 84         SECTION 7.32  
Lender Shares 84         SECTION 7.33   EEA Financial Institutions 84        
SECTION 7.34   Dutch Fiscal Unity 84         ARTICLE VIII AFFIRMATIVE COVENANTS
85         SECTION 8.01   Financial Information, Reports, Notices and
Information 85         SECTION 8.02   Books, Records and Inspections 89        
SECTION 8.03   Maintenance of Insurance 89         SECTION 8.04   Payment of
Taxes 90         SECTION 8.05   Maintenance of Existence; Compliance with Laws,
etc 90         SECTION 8.06   Environmental Compliance 90         SECTION 8.07  
ERISA 92         SECTION 8.08   Maintenance of Properties 93         SECTION
8.09   End of Fiscal Years; Fiscal Quarters 93

 



iii 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

(continued)

 

    Page         SECTION 8.10   Additional Guarantors and Grantors 93        
SECTION 8.11   Pledges of Additional Stock. 94         SECTION 8.12   Use of
Proceeds 94         SECTION 8.13   Further Assurances 94         SECTION 8.14  
Collateral Access Agreements 95         SECTION 8.15   Bank Accounts 95        
SECTION 8.16   Annual Lender Meeting 96         SECTION 8.17   Post-Closing
Covenants 96         SECTION 8.18   Centre of Main Interest 96         SECTION
8.19   Parallel Debt 97         SECTION 8.20   Legends; Rule 144 98        
SECTION 8.21   Reserved 98         SECTION 8.22   Sanctions; Anti-Corruption
Laws 98         SECTION 8.23   Board Observation Rights 99         SECTION 8.24
  Privacy and Data Security 99         SECTION 8.25   Dutch Fiscal Unity 99    
    SECTION 8.26   Additional Lender Shares 99         ARTICLE IX NEGATIVE
COVENANTS 100         SECTION 9.01   Limitation on Indebtedness 100        
SECTION 9.02   Limitation on Liens 101         SECTION 9.03   Consolidation,
Merger, etc 103         SECTION 9.04   Permitted Dispositions 103        
SECTION 9.05   Investments 105         SECTION 9.06   Restricted Payments 106  
      SECTION 9.07   Prepayments and Modification of Certain Agreements 107    
    SECTION 9.08   Sale and Leaseback 107         SECTION 9.09   Transactions
with Affiliates 107         SECTION 9.10   Restrictive Agreements, etc 108      
  SECTION 9.11   Hedging Agreements 108         SECTION 9.12   Changes in
Business and Fiscal Year 108

 



iv 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

(continued)

 

    Page         SECTION 9.13   Financial Covenants 109         SECTION 9.14  
Operations of Borrower 110         SECTION 9.15   Dutch Fiscal Unity 110        
ARTICLE X EVENTS OF DEFAULT 110         SECTION 10.01   Listing of Events of
Default 110         SECTION 10.02   Remedies Upon Event of Default 113        
ARTICLE XI THE AGENTS 114         SECTION 11.01   Appointment 114        
SECTION 11.02   Delegation of Duties 114         SECTION 11.03   Exculpatory
Provisions 115         SECTION 11.04   Reliance by Agents 115         SECTION
11.05   Notice of Default 115         SECTION 11.06   Non Reliance on Agents and
Other Lenders 116         SECTION 11.07   Indemnification 116         SECTION
11.08   Agent in Its Individual Capacity 117         SECTION 11.09   Successor
Agents 117         SECTION 11.10   Agents Generally 117         SECTION 11.11  
Restrictions on Actions by Secured Parties; Sharing of Payments; Specified
Hedging Agreement 118         SECTION 11.12   Agency for Perfection 119        
SECTION 11.13   Administration of German Collateral 119         ARTICLE XII
MISCELLANEOUS 120         SECTION 12.01   Amendments and Waivers 120        
SECTION 12.02   Notices and Other Communications; Facsimile Copies 121        
SECTION 12.03   No Waiver; Cumulative Remedies 122         SECTION 12.04  
Survival of Representations and Warranties 122         SECTION 12.05   Payment
of Expenses and Taxes; Indemnification 123         SECTION 12.06   Successors
and Assigns; Participations and Assignments; Replacement of Lender 124        
SECTION 12.07   Pledge of Loans 127         SECTION 12.08   Adjustments; Set-off
127

 



v 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

TABLE OF CONTENTS

(continued)

 

    Page         SECTION 12.09   Counterparts 128         SECTION 12.10  
Severability 128         SECTION 12.11   Integration 128         SECTION 12.12  
Representation of Subsidiaries 129         SECTION 12.13   GOVERNING LAW 129    
    SECTION 12.14   Submission to Jurisdiction; Waivers 129         SECTION
12.15   Acknowledgments 130         SECTION 12.16   WAIVERS OF JURY TRIAL 130  
      SECTION 12.17   Confidentiality 130         SECTION 12.18   Press
Releases, etc 133         SECTION 12.19   Releases of Guarantees and Liens 133  
      SECTION 12.20   USA Patriot Act 133         SECTION 12.21   No Fiduciary
Duty 134         SECTION 12.22   Authorized Officers 134         SECTION 12.23  
Judgment Currency 134         SECTION 12.24   Subordination of Intercompany
Indebtedness 135         SECTION 12.25   Public Lenders; Trading Restrictions
135         SECTION 12.26   Original Issue Discount 136         SECTION 12.27  
Tax Treatment 136         SECTION 12.28   Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 136         SECTION 12.29   Dutch Fiscal Unity 137
        SECTION 12.30   Accredited Investor Status 137

 

vi 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SCHEDULES       Schedule 1.01 Commitments Schedule 1.01-A Severance and Other
Restructuring Expenses Schedule 7.04 Litigation Schedule 7.10 Tax Liens Schedule
7.12 Subsidiaries Schedule 7.13 Intellectual Property Schedule 7.14
Environmental Matters Schedule 7.15 Real Property Schedule 7.18 Principal Place
of Business/Chief Executive Office Schedule 7.21 Contractual or Other
Restrictions Schedule 7.22 Collective Bargaining Agreements Schedule 7.23
Insurance Schedule 7.24 Existing Indebtedness Schedule 7.25 Deposit Accounts and
Securities Accounts Schedule 7.27 Material Customers Schedule 7.28 Material
Contracts Schedule 8.17 Post-Closing Covenants Schedule 9.02 Liens Schedule 9.05
Investments Schedule 9.09 Transactions with Affiliates Schedule 9.12 Description
of Business Schedule 12.02 Addresses for Notices     EXHIBITS       Exhibit A
Form of Assignment and Acceptance Exhibit B Form of Compliance Certificate
Exhibit C Form of Note Exhibit D Form of Funding Request Exhibit E Form of PIK
Election Notice

 



vii 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of February 26, 2019, is among PARETEUM
CORPORATION, a Delaware corporation (the “Borrower”), any Subsidiaries of
Borrower party hereto that are Guarantors or become Guarantors hereunder
pursuant to Section 8.10 or Section 8.17 below, the lenders from time to time
party hereto (each a “Lender” and, collectively, the “Lenders”), POST ROAD
ADMINISTRATIVE LLC, a Delaware limited liability company (“Post Road”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and Post
Road, as collateral agent for the Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, collectively, the “Agents” and each an
“Agent”).

 

RECITALS

 

WHEREAS, Borrower has requested that the Lenders extend to Borrower certain
Loans and Commitments to make Loans in the aggregate principal amount of
$50,000,000 commencing on the Closing Date; and

 

WHEREAS, the Lenders have agreed to provide the Loans subject to the terms and
conditions contained in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01     Defined Terms. As used herein, the following terms shall have
the meanings specified in this Section 1.01 unless the context otherwise
requires:

 

“Additional Issuance Date” shall mean the earliest to occur of: (a) December 31,
2019; (b) any Funding Date; and (c) the Termination Date.

 

“Additional Lender Shares” shall mean 200,000 shares of Borrower Common Stock.

 

“Adjusted EBITDA” shall mean, for a specified period, an amount determined for
the Consolidated Companies equal to:

 

(a)          Consolidated Net Income, plus

 

(b)          to the extent reducing Consolidated Net Income, the sum of, without
duplication, amounts for:

 

(i)         Consolidated Interest Expense,

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(ii)        Taxes paid in cash by the Consolidated Companies (provided that, if
there is a Tax refund received in such period, the amount thereof shall be
deducted from Consolidated Net Income for purposes of calculating Adjusted
EBITDA),

 

(iii)       total depreciation expense,

 

(iv)       total amortization expense,

 

(v)        fees, charges and expenses incurred in connection with the
consummation of the Transactions on or prior to the Closing Date,

 

(vi)       fees, charges and expenses (other than restructuring expenses)
incurred in connection with the consummation of any Permitted Acquisition in an
aggregate amount not to exceed $250,000 in any fiscal year,

 

(vii)      non-cash charges reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) including non-cash compensation expense in
respect of stock option plans,

 

(viii)     the amount of any severance and other restructuring expenses, in each
case, to the extent (A) set forth on Schedule 1.01-A (or as may be subsequently
incorporated into such Schedule as agreed to in writing by the Administrative
Agent in its sole discretion following delivery of a certificate from an
Authorized Officer of the Borrower certifying the amount and purpose of such
expense), (B) deducted in such period in computing Consolidated Net Income, and
(C) actually paid in cash during such period,

 

(ix)        such other amounts, to the extent consistent with Regulation S-X of
the Securities Act, as agreed to in writing by the Administrative Agent in its
reasonable discretion following delivery of a certificate from an Authorized
Officer of the Borrower certifying the rationale for the inclusion of such
amount, and

 

(c)          minus, to the extent increasing Consolidated Net Income, the sum
of, without duplication, amounts for:

 

(i)         other non-cash gains increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),

 

(ii)        any income or gains from disposal of disposed, abandoned,
transferred, closed or discontinued operations, and

 

(iii)       to the extent not deducted in determining such Consolidated Net
Income, all cash payments during such period on account of reserves and other
non-cash charges added to Consolidated Net Income after the Closing Date
pursuant to clause (b)(vii).

 

2

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Administrative Agent, in which such Lender,
among other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with such Lender’s compliance procedures and Applicable Laws,
including federal and state securities laws and (b) designates an address,
facsimile number, electronic mail address and/or telephone number for notices
and communications with such Lender.

 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; or with
respect to any German Credit Party its direct or indirect shareholder(s) or any
entity affiliated to such shareholder (verbundenes Unternehmen) within the
meaning of section 15 of the German Stock Corporation Act (Aktiengesetz).

 

“Agents” shall have the meaning set forth in the preamble to this Agreement.

 

“Agreement” shall mean this Credit Agreement, as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Aggregate Commitment” shall mean $50,000,000.

 

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, policy, decree, judgment, consent
decree, writ, injunction, settlement agreement or governmental requirement
enacted, promulgated or imposed or entered into or agreed by any Governmental
Authority or determination of an arbitrator, in each case applicable to or
binding on such Person or any of its property, products, business, assets or
operations or to which such Person or any of its property, products, business,
securities, assets or operations is subject.

 

“Applicable Margin” shall mean (a) during the continuation of the [***]Cure
Period or the [***]Cure Period, a percentage per annum equal to eleven and
one-half percent (11.50%); and (b) at all times not described in the foregoing
clause (a), a percentage per annum equal to eight and one-half percent (8.50%).

 

“Application Event” shall have the meaning set forth in Section 4.02(d).

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender, (c) an entity
or an Affiliate of an entity that administers, advises or manages a Lender or
(d) Post Road Capital Management, LLC.

 

3

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Artilium Belgium” shall mean Artilium NV, a Belgian company with its registered
office at Vaartdijkstraat 19, 8200 Brugge, Belgium, registration number
0468.433.091 (Commercial court of Gent, division Brugge).

 

“Artilium Netherlands” shall mean Artilium B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized under the laws of the Netherlands.

 

“Artilium UK” shall mean Artilium Group Limited, a private limited liability
company formed under the laws of England and Wales.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A or such other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP.

 

“Auditors” shall have the meaning set forth in Section 6.09(c)(iii).

 

“Auditors Determination” shall have the meaning set forth in Section
6.09(c)(iii).

 

“Authorized Officer” shall mean, with respect to any Credit Party, the chairman
of the board of directors, the president, the chief financial officer, the chief
operating officer, the secretary, with respect to the Netherlands Subsidiaries,
a managing director (directeur or bestuurder) the treasurer or any other senior
officer of such Credit Party, with respect to Interactive, a managing director
(Geschäftsführer) or a procurist (Prokurist), but, in any event, with respect to
financial matters, the chief financial officer of such Credit Party or such
other senior officer of such Credit Party designated as such by the applicable
Credit Party in writing.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day or (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively.

 

“Belgian Guarantor” shall mean each direct or indirect Subsidiary of Borrower
(other than any Immaterial Subsidiary) organized under the laws of Belgium that
becomes a Guarantor pursuant to the terms of this Agreement.

 

4

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Belgian Security Documents” shall mean (i) the Business Pledge Agreement dated
as of the Closing Date between Artilium Belgium and United Telecom, as pledgors,
and the Collateral Agent, as pledgee, (ii) the Share Pledge Agreement dated as
of the Closing Date between Artilium UK, as pledgor, and the Collateral Agent,
as pledgee, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and each other instrument or document executed and
delivered pursuant to Sections 8.10, 8.11, 8.13 or 8.17 or pursuant to any of
the Security Documents to guarantee or secure any of the Obligations governed by
Belgian law.

 

“Benefited Lender” shall have the meaning set forth in Section 12.08.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean the board of directors, board of managers or
other equivalent governing body of a Person; provided, that, with respect to
each Netherlands Subsidiary, such term shall mean such Subsidiary’s managing
board (directie or bestuur) and with respect to Interactive, such term shall
mean such Subsidiary’s managing board (Geschäftsführung).

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

“Borrower Common Stock” shall mean the common stock, par value $0.00001 per
share, of Borrower.

 

“Borrower Materials” shall have the meaning set forth in Section 12.25.

 

“Budget” shall have the meaning set forth in Section 8.01(e).

 

“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close, and
(b) any day that is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.

 

“Capital Impairment” shall have the meaning set forth in Section 6.09(b).

 

“Capital Stock” shall mean any and all shares, interests, participations, units
or other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

 

5

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)       any direct obligation of (or unconditional guarantee by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one year after the date of acquisition thereof;

 

(b)       commercial paper maturing not more than one year from the date of
issue and issued by (i) a corporation (other than an Affiliate of any Credit
Party) organized under the laws of any state of the United States or of the
District of Columbia and, at the time of acquisition thereof, rated A 1 or
higher by S&P or P 1 or higher by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if at any time neither S&P or Moody’s shall
be rating such obligations, or (ii) any Lender (or its holding company);

 

(c)       any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either: (i) a bank organized under the laws of the United States (or any state
thereof) which has, at the time of acquisition thereof, (A) a credit rating of
A-2 or higher from Moody’s or A or higher from S&P and (B) a combined capital
and surplus greater than $500,000,000, or (ii) a Lender;

 

(d)       any repurchase agreement having a term of thirty (30) days or less
entered into with any Lender or any commercial banking institution satisfying,
at the time of acquisition thereof, the criteria set forth in clause (c)(i)
which (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such commercial banking institution thereunder; and

 

(e)       mutual funds investing primarily in assets described in clauses (a)
through (d) of this definition.

 

“Cash Interest” shall mean all interest due and payable hereunder that is not
Paid in Kind Interest.

 

“Casualty Event” shall mean the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

6

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender (or, for purposes of Section 2.09, by any lending
office of such Lender or by such Lender’s parent, if any) with any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives issued thereunder or in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the day enacted, adopted, issued or implemented.

 

“Change of Control” shall mean an event or series of events by which: (a) any
Guarantor (or any Subsidiary that is required to become a Guarantor pursuant to
Section 8.10) shall cease to be 100% owned, beneficially and of record, by
either the Borrower or another Guarantor, in each case, on a fully-diluted
basis, free and clear of all Liens (other than Permitted Liens), (b) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all securities that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 35% or more of the
Capital Stock of Borrower on a fully diluted basis (the “Merger Transaction”)
and the individuals constituting the Board of Directors of each Credit Party as
of the Closing Date cease to constitute a majority of the Board of Directors of
each Credit Party at any time after the Merger Transaction, (c) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the Board of Directors of Borrower, together with any
new members of such Board of Directors whose elections by such Board of
Directors or whose nominations for election by the stockholders of Borrower were
approved by a vote of a majority of the members of such Board of Directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved (excluding
any individual whose initial nomination for, or assumption of office as, a
member of such Board of Directors occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any Person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors), cease for any
reason to hold a majority of the voting rights of the members of the Board of
Directors of Borrower, still in offices set forth above or (d) a “change of
control” or any term of similar effect under any Material Contract of the type
referred to in clause (i) of the definition thereof or any other document
executed in connection therewith shall have occurred in respect of any Credit
Party or Subsidiary thereof.

 

“Churn Rate” shall mean, for any period, the ratio, expressed as a percentage,
of (a) (i) RMR attributed to any customer contracts that were cancelled during
such period, minus (ii) RMR attributed to any new customer contracts that were
entered into during such period by existing customers, divided by (b) the RMR at
the beginning of such period.

  

7

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“[***]” shall mean [***], together with its affiliates.

 

“[***] Agreement” shall mean the [***] Agreement dated [***] between Borrower,
Pareteum Europe and [***] pursuant to which [***], as amended, extended,
renewed, replaced, restated or otherwise modified from time to time.

 

“[***] Consent and Acknowledgment” shall mean the consent and acknowledgment
among [***], Borrower, Pareteum Europe and the Collateral Agent dated on or
about the date hereof (or such later date permitted by Section 8.17) pursuant to
which (a) Pareteum Europe shall join the [***] Agreement as a “[***]”
thereunder; (b) [***] shall consent to the grant by the Credit Parties to
Collateral Agent of a security interest in [***]; and (b) [***] shall agree to
remit all payments and other amounts payable by [***] under the [***] Agreement
to the Pareteum Europe Capital One Account until such time as such Consent and
Acknowledgement is terminated in accordance with its terms.

 

“[***] Cure Period” shall mean the period (a) commencing on May 1, 2019 (unless
the [***]Consent and Acknowledgement has been delivered in accordance with
Section 8.17 prior to such date) and (b) continuing until such date that the
[***] Consent and Acknowledgement has been delivered in accordance with Section
8.17, as confirmed by the Administrative Agent in writing.

 

“Claims” shall have the meaning set forth in the definition of Environmental
Claims.

 

“Closing Date” shall mean February 26, 2019.

 

“Closing Date Lender Shares” shall mean 425,000 shares of Borrower Common Stock.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean any assets of any Credit Party or other assets upon
which the Collateral Agent has been, or has purportedly been, granted a Lien in
connection with this Agreement.

 

“Collateral Access Agreements” shall mean a collateral access agreement in form
and substance reasonably satisfactory to the Collateral Agent between Collateral
Agent and any lessor, warehouseman, processor, bailee, consignee, or other
Person in possession of, having a Lien upon, or having rights or interests in
any Credit Party’s books and records or assets located outside of Germany.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Collateral Assignee” shall have the meaning set forth in Section 12.06(c) of
this Agreement.

 

8

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Credit Parties.

 

“Commitment” shall mean the obligation of the Lenders to make the Loans
hereunder, in each case in the Dollar amounts set forth beside such Lender’s
name under the applicable heading on Schedule 1.01 attached hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such amounts may be changed from time to time pursuant to the
terms of this Agreement. On the Closing Date, the total of the Commitments for
all Lenders shall be $50,000,000 as set forth on Schedule 1.01.

 

“Commitment Percentage” shall mean, as to any Lender, the Commitment Percentage
(if any) set forth below such Lender’s name in Schedule 1.01 hereof (or, in the
case of any Lender that became party to this Agreement after the Closing Date
pursuant to Section 12.06(b) or (c) hereof, the Commitment Percentage (if any)
of such Lender as set forth in the applicable Assignment and Acceptance), as the
same may be adjusted upon any assignment by or to such Lender pursuant to
Section 12.06(b) or (c) hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to Section 12.25,
including through the Platform.

 

“Compliance Certificate” shall mean a certificate duly completed and executed by
an Authorized Officer of the Borrower substantially in the form of Exhibit B,
together with such changes thereto or departures therefrom as the Administrative
Agent may from time to time reasonably request or approve for the purpose of
monitoring the Credit Parties’ compliance with the financial covenants contained
herein or certain other calculations, or as otherwise agreed to by the
Administrative Agent.

 

“Confidential Information” shall have the meaning set forth in Section 12.17.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” shall mean, for any specified period, the
sum of, without duplication, all expenditures made, directly or indirectly, by
the Consolidated Companies during such period, determined on a consolidated
basis in accordance with GAAP, that are or should be reflected as additions to
property, plant or equipment or similar items reflected in the consolidated
statement of cash flows and balance sheet of the Consolidated Companies, or have
a useful life of more than one year.

 

9

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Consolidated Companies” shall mean Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for the Consolidated Companies, the
sum of: (a) all interest in respect of Indebtedness (including, without
limitation, the interest component of any payments in respect of Capitalized
Lease Obligations) accrued or capitalized during such period (whether or not
actually paid during such period), less interest income during such period, plus
(b) the net amount payable (or minus the net amount receivable) in respect of
Hedging Obligations relating to interest during such period (whether or not
actually paid or received during such period).

 

“Consolidated Net Income” shall mean, for any specified period, the consolidated
net income (or deficit) of the Consolidated Companies determined in accordance
with GAAP, after eliminating therefrom all extraordinary nonrecurring items of
income or loss; provided that there shall be excluded (without duplication) (i)
the consolidated net income (or deficit) of any Person in which any Person
(other than any of the Consolidated Companies) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid in
cash to any of the Consolidated Companies by such Person during such specified
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a consolidated Subsidiary of any of the Consolidated Companies or is
merged into or consolidated with any of the Consolidated Companies or such
Person’s assets are acquired by any of the Consolidated Companies, (iii) the
income of any consolidated Subsidiary of any of the Consolidated Companies to
the extent that the declaration or payment of dividends or other distributions
by that consolidated Subsidiary of that income is not at the time permitted by
operation of the terms of any Contractual Obligation or Applicable Law
applicable to that consolidated Subsidiary, (iv) any gain attributable to the
write-up of any asset and any loss attributable to the write-down of any asset;
(v) any net gain from the collection of the proceeds of life insurance policies;
(vi) any net gain or loss arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of any of the Consolidated
Companies, (vii) in the case of a successor to any consolidated Subsidiary of
any of the Consolidated Companies by consolidation or merger or as a transferee
of its assets, any earnings of such successor prior to such consolidation,
merger or transfer of asset (unless such successor was a consolidated Subsidiary
of any of the Consolidated Companies prior to such consolidation, merger or
transfer), (viii) any deferred credit representing the excess of equity in any
consolidated Subsidiary of any of the Consolidated Companies at the date of
acquisition of such consolidated Subsidiary over the cost to the Consolidated
Companies of the investment in such Subsidiary, (ix) the cumulative effect of
any change in GAAP during such period, and (x) any non-cash FASB ASC 815 income
(or loss) related to hedging activities.

 

“Consolidated Revenue” shall mean, for any specified period, the revenue of the
Consolidated Companies calculated and recognized in accordance with GAAP.

 

“Consolidated Revenue Testing Period” shall mean the period (a) commencing on
the date, if any, that the Borrower delivers a Compliance Certificate to the
Administrative Agent in accordance with Section 8.01(d) hereunder that reflects
a failure by the Credit Parties to comply with the covenant set forth in Section
9.13(d); and (b) continuing until the date that the Borrower delivers a
Compliance Certificate to the Administrative Agent in accordance with Section
8.01(d) hereunder that evidences compliance with the covenant set forth in
Section 9.13(d).

 

10

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Consolidated Total Debt” shall mean, as of any date of determination, the
outstanding principal amount of all Funded Debt.

 

“Contingent Liability” shall mean, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, for purposes of this definition, any Person which owns directly or
indirectly 5% or more of the equity interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
5% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person. Notwithstanding anything to the contrary set forth herein, neither Agent
nor any Lender shall be deemed to be an Affiliate of any Credit Party solely by
virtue of complying with the terms and provisions of, or exercising its rights
under, this Agreement and the other Credit Documents. The terms “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Control Agreement” shall mean a pledge, collateral assignment, control
agreement or bank consent letter, in form and substance reasonably satisfactory
to the Collateral Agent, executed and delivered by the applicable Credit Party,
the Collateral Agent, and the applicable securities intermediary or bank, which
agreement is sufficient to give the Collateral Agent “control” over (or
otherwise perfect Collateral Agent’s Lien in, to the extent “control” is not
applicable under the laws of any applicable jurisdiction) each of such Credit
Party’s securities accounts, deposit accounts or investment property, as the
case may be, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Copyright Security Agreements” shall mean any and all copyright security
agreements entered into by a Credit Party in favor of Collateral Agent (as
required by the Agreement or any other Credit Document), in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Corresponding Obligations” means all Obligations as they may exist from time to
time, other than the Parallel Debts.

 

11

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Credit Documents” shall mean (a) this Agreement, the Security Documents, any
Notes, any subordination or intercreditor agreements in favor of any Agent with
respect to this Agreement, and (b) any other document, instrument, certificate
or agreement executed by any Credit Party, or by the Borrower on behalf of the
Credit Parties, or any of them, and delivered to any Agent or Lender in
connection with any of the foregoing or the Obligations, in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors, and
“Credit Party” shall mean any of the Credit Parties, individually.

 

“Current Assets to Debt Ratio” shall mean, as of any date, the ratio of: (a) (i)
unrestricted cash and Cash Equivalents of the Consolidated Companies as of such
date; plus (ii) accounts receivable owing to the Consolidated Companies as of
such date so long as such accounts receivable have not been (x) outstanding more
than 60 days after the original due date therefor or (y) otherwise written off
the books of the Borrower or designated as uncollectible by the Borrower in its
reasonable discretion; to (b) Consolidated Total Debt of the Consolidated
Companies outstanding as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment, (ii) pay over to either Agent or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including a particular Default or Event
of Default, if any) has not been satisfied; (b) has notified Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including a particular Default
or Event of Default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit; (c) has failed, within two (2) Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to the
Administrative Agent or (d) has become the subject of an Insolvency Event.

 

“Default Rate” shall mean a rate per annum equal to the applicable rate
described in Section 2.09(a) plus three percent (3.00%) per annum.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

12

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“[***] Acquisition” shall mean that certain acquisition by the Borrower of one
hundred percent (100%) of the Capital Stock of [***].

 

“Disposition” shall mean, with respect to any Person, any sale, transfer, lease,
contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of such Person’s or their
respective Subsidiaries’ assets (including Capital Stock of Subsidiaries) to any
other Person in a single transaction or series of transactions.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock or in connection with a transaction that would
constitute an Event of Default under Section 10.01(k) hereof after the Secured
Parties are paid in full), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock or in connection with a transaction that would
constitute an Event of Default under Section 10.01(k) hereof after the Secured
Parties are paid in full), in whole or in part, (c) provides for the scheduled
payment of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is one hundred
and eighty (180) days after the latest Maturity Date; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of employees of
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of a Credit Party that is a
U.S. Person.

 

“Dutch Credit Party” shall mean a Credit Party that is resident in the
Netherlands for tax purposes and includes any Credit Party carrying on a
business through a permanent establishment or deemed permanent establishment
that is taxable in the Netherlands.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Credit Parties (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings relating to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(“Claims”), including (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release or threatened
Release of Hazardous Materials or arising from alleged injury or threat of
injury to health or safety (to the extent relating to the exposure to Hazardous
Materials) or the environment.

 

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (to the extent relating to exposure to
Hazardous Materials).

 

“Equivalent Amount” shall mean, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or such other rate as may have been agreed
to in writing between Borrower and the Administrative Agent.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
as to which any Credit Party or any Subsidiary of any Credit Party, is, or
within the last six (6) years was, treated as a “single employer” (i) within the
meaning of Section 414(b), (c) of the Code (and sections 414(m) and (o) of the
Code for purposes of provisions relating to section 412 of the Code and section
302 of ERISA) or (ii) as a result of any Credit Party or any Subsidiary of any
Credit Party being or having been a general partner of such Person.

 

“EST” shall mean eastern standard time or eastern daylight time, as applicable.

 

14

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and “€” shall mean the single currency of participating member states of
the EMU.

 

“Eurodollar Rate” shall mean, with respect to any Loan, a rate per annum
determined by the Administrative Agent on the Closing Date and thereafter on the
last day of each third Interest Period (which shall be a Business Day) for the
next succeeding three Interest Periods (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to the greater of (A) 1.00%, and (B) the product of
(i) the rate of interest which is identified and normally published by Bloomberg
Professional Service LIBOR screen page (or such other page as may replace such
page on that service for the purpose of displaying such rates or such other
service as may be nominated by the ICE Benchmark Administration for the purpose
of displaying London interbank offered rates for Eurodollar Rates) as the
offered rate for loans in United States dollars for a three-month interest
period for Eurodollar Rates as of 11:00 a.m. (London time), on the second full
Business Day next preceding the first day of such Interest Period (unless such
date is not a Business Day, in which event the next succeeding Business Day will
be used); and (ii) the Statutory Reserve Rate. If Bloomberg Professional Service
no longer reports the Eurodollar Rate or the Administrative Agent determines in
good faith that the rate so reported no longer accurately reflects the rate
available to the Administrative Agent in the London Interbank Market or if such
index no longer exists or accurately reflects the rate available to the
Administrative Agent in the London Interbank Market, the Administrative Agent
may select a replacement index or replacement page, as the case may be, that
reasonably reflects such rate.

 

“Event of Default” shall have the meaning set forth in Article X.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Accounts” means any deposit account (a) that is used solely to fund
payroll or employee benefits, so long as such account is a zero balance account
or (b) that contains, at all times, less than $100,000 for any one account and
$350,000 in the aggregate for all such accounts.

 

“Excluded Issuances” shall mean (a) the issuance of equity securities (other
than Disqualified Capital Stock) by Borrower to members of the management,
employees or directors of any Credit Party and (b) the issuance of equity
securities of Borrower (other than Disqualified Capital Stock) upon the exercise
of any warrants issued by the Borrower on or prior to the Closing Date.

 

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

15

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.06) or (ii) such Lender
changes its lending office (other than pursuant to Section 2.02), except in each
case to the extent that, pursuant to Section 4.04, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.04(f); and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exit Fee” shall mean an exit fee in an amount sufficient to increase the
Minimum Return to 1.20:1.00; provided, that, such Exit Fee shall only be due and
payable to the extent the Minimum Return shall be less than 1.20:1.00 after
repayment in full of the Obligations (other than such Obligations that
constitute the Exit Fee).

 

“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any Consolidated Company not in the ordinary course of business,
including, without limitation: (a) proceeds of judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action to the extent not used to pay any corresponding cause of action or to
reimburse a Consolidated Company for amounts previously expended, (b)
indemnification payments received by any Consolidated Company to the extent not
used or anticipated to be used to pay any corresponding liability or reimburse
such Consolidated Company for the payment of any such liability, (c) any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreements, (d) tax refunds, (e) pension plan
reversions and (f) any payment, fee or other amount received by any Consolidated
Company in respect of any amendment, termination or non-renewal of any Material
Contract. In no event shall proceeds of business interruption insurance be
deemed to be Extraordinary Receipts.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury Regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above), and any intergovernmental
agreements (together with any Laws implementing such agreements) implementing
the foregoing.

 

16

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal to: (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the next succeeding Business
Day) by the Federal Reserve Bank of New York; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
3.01.

 

“Financial Performance Covenants” shall mean the covenants set forth in Section
9.13 (other than clause (f) thereof).

 

“Foreign Lender” shall mean a Lender that is resident or organized under the
laws of a jurisdiction other than that in which Borrower is resident for tax
purposes.

 

“Foreign Subsidiary” shall mean each Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

 

“Fortress Debt Documents” shall mean that certain Credit Agreement dated as of
June 14, 2018 by and among iPass, iPass IP Sub, Borrower and Fortress Credit
Corp., a Delaware corporation, as amended, restated, supplemented or otherwise
modified from time to time, together with any other document, instrument,
certificate or agreement executed from time to time in connection therewith.

 

“Fortress Debt Repayment” shall mean that certain transaction pursuant to which
the Borrower shall repay 100% of the outstanding principal balance of the
Indebtedness evidenced by the Fortress Debt Documents and any accrued and unpaid
interest thereon.

 

“Funded Debt” shall mean, as of any date of determination, all then outstanding
Indebtedness of the Consolidated Companies, of the type described in clauses
(a), (b), (d) and (f) of the defined term “Indebtedness” (other than letters of
credit or similar instruments which are cash collateralized in an aggregate
amount not to exceed $100,000).

 

“Funding Date” shall mean the date of funding of each Loan, other than the
Closing Date.

 

“Funding Request” means a written request by the Borrower for the funding of
each Loan, which shall be in the form of Exhibit D attached hereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), including the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03.

 

17

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“GDPR” shall mean the European Union General Data Protection Regulation,
Regulation (EU) 2016/679 of the European Parliament and of the Council of 27
April 2016 and, with respect to the Netherlands Subsidiaries only, the Dutch
GDPR Implementation Act (Uitvoeringswet Algemene verordening
gegevensbescherming) and, with respect to Interactive only, the German Data
Protection Act (Bundesdatenschutzgesetz) and, with respect to the Belgian
Guarantors only, the Belgian GDPR Implementation Act (Wet betreffende de
bescherming van natuurlijke personen met betrekking tot de verwerking van
persoonsgegevens/Loi relative à la protection des personnes physiques à l’égard
des traitements de données à caractère personnel).

 

“German Collateral” shall mean any Collateral assumed or accepted by or through
the Collateral Agent or the Secured Parties, as the case may be, pursuant to any
German Security Document and held or administered by the Collateral Agent on
behalf of or in trust for the Secured Parties under this Agreement or the other
Credit Documents and includes any addition, replacement or substitutions thereof

 

“German Collateral Party” shall mean each Credit Party which agrees to provide
security expressed to be governed by German law, including but not limited to
the security provided under the German Security Documents.

 

“German Credit Party” shall mean, collectively, each Credit Party or Subsidiary
thereof that for the purposes of the Insolvency Regulation maintains its centre
of interest in Germany.

 

“German Guarantor” means Interactive and each other Guarantor which is
incorporated under the laws of the Federal Republic of Germany.

 

“German Insolvency Code” shall mean the German insolvency code
(Insolvenzordnung).

 

“German Insolvency Event” shall mean:

 

(a)       a German Relevant Entity is unable or admits its inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over-indebtedness (Überschuldung) or actual
insolvency proceedings;

 

(b)       a moratorium is declared in respect of any indebtedness of a German
Relevant Entity;

 

(c)       (i) such German Relevant Entity is otherwise in a situation to file
for insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code and (ii) a petition for insolvency proceedings in respect
of its assets (Antrag auf Eröffnungeines Insolvenzverfahrens) has been filed
based on Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung) or
actions are taken pursuant to section 21 German Insolvency Code
(Insolvenzordnung) by a competent court; or

 

18

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       any procedure or step analogous to the foregoing taken in any
jurisdiction in respect of a German Relevant Entity;

 

provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within 60 days
of notice thereof to any German Relevant Entity becoming aware of the same;
provided that each Credit Party hereby expressly authorizes each Secured Party
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Credit Documents.

 

“German Relevant Entity” shall mean each Person, including without limitation
any Lender, any Credit Party and any Subsidiary thereof, capable of becoming
subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).

 

“German Security Documents” shall mean (i) the Share Pledge Agreement dated as
of the Closing Date between Artilium UK, as pledgor, Interactive, as company and
the German Security Trustee as pledgee and German security agent and the Lenders
as pledgees, (ii) [reserved], (iii) the Global Assignment Agreement dated as of
the Closing Date between Interactive, as assignor and the German Security
Trustee, as assignee and German security agent, (vi) the Account Pledge
Agreement dated as of the Closing Date between Interactive, as pledgor, the
German Security Trustee, as pledgee and German security agent and the Lenders,
as pledgees, (v) the IP Rights Transfer and Assignment Agreement dated as of the
Closing Date between Interactive, as security provider and the German Security
Trustee, as security trustee and German security agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time, and
each other instrument or document executed and delivered pursuant to Sections
8.10, 8.11, 8.13 or 8.17 or pursuant to any of the Security Documents to
guarantee or secure any of the Obligations governed by German law.

 

“German Security Trustee” has the meaning assigned to such term in Section
11.13.

 

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational or supranational authority, or any state,
commonwealth, protectorate or political subdivision thereof, and any entity,
body or authority exercising executive, legislative, taxing, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the PBGC and other administrative bodies, self-
regulatory organizations including registered national stock exchanges, or
quasi-governmental entities established to perform the functions of any such
agency or authority.

 

19

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Guarantee Obligations” shall mean, as to any Person, any Contingent Liability
of such Person or other obligation of such Person guaranteeing or intended to
guarantee any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and consistent with
past practice or customary and reasonable indemnity obligations in effect on the
Closing Date, entered into in connection with any acquisition or disposition of
assets permitted under this Agreement (other than with respect to Indebtedness).
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith and
reasonable business judgment.

 

“Guarantor Obligations” shall have the meaning set forth in Section 6.01(a).

 

“Guarantors” shall mean (a) Pareteum Europe, (b) Pareteum North America, (c)
iPass, (d) iPass IP Sub, (e) Artilium UK, (f) Artilium Netherlands, (g) Artilium
Belgium, (h) Interactive, (i) United Telecom, (j) each other direct or indirect
Subsidiary of Borrower (other than any Immaterial Subsidiary), and (k) any other
Person that provides a guarantee for the payment and performance of the
Obligations pursuant to an agreement reasonably acceptable to the Administrative
Agent after the Closing Date pursuant to Section 8.10.

 

“Guaranty” means the guaranty set forth in Section 6.01 and any other guaranty
agreement, in form and substance satisfactory to Administrative Agent, pursuant
to which a Subsidiary or any other Person guarantees payment and performance of
all Obligations of the Borrower and of the other Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “waste”,
“recycled materials”, “sludge”, “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, waste, recycled material, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

 

“Hedging Agreement” shall mean (a) any and all agreements or documents not
entered into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

20

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2016 and
the related consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended; (b) the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2017 and
the related consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended; and (c) the reviewed
consolidated balance sheets of the Borrower and its Subsidiaries as of the last
day of the nine-month period ended September 30, 2018, together with the related
consolidated statements of income and cash flows for such period.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary of Borrower that
(a) individually has total assets not exceeding 5% of consolidated total assets
of Borrower and its Subsidiaries as of such date and (ii) has total revenues for
the most recent 12-month period not exceeding 5% of consolidated total revenues
of Borrower and its Subsidiaries for the same period; and (b) taken together
with all other Immaterial Subsidiaries of Borrower, (i) has total assets not
exceeding 10% of consolidated total assets of Borrower and its Subsidiaries as
of such date and (ii) has total revenues for the most recent 12-month period not
exceeding 10% of consolidated total revenues of Borrower and its Subsidiaries
for the same period.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all indebtedness of such Person for borrowed money and all
indebtedness of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)       the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)       net Hedging Obligations of such Person;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services, but excluding trade accounts payable in the ordinary
course of business (which are not overdue for a period of more than ninety (90)
days past the applicable due date thereof;

 

21

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Attributable Indebtedness;

 

(g)       all obligations of such Person with respect to the redemption,
repayment or other repurchase or payment in respect of any Disqualified Capital
Stock; and

 

(h)       all Guarantee Obligations of such Person in respect of any of the
foregoing;

 

provided, that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business on customary terms, (ii) purchase
price holdbacks arising in the ordinary course of business and on customary
terms in respect of a portion of the purchase price of an asset to satisfy
warranties or other unperformed obligations of the seller of such asset, (iii)
endorsements of checks or drafts arising in the ordinary course of business and
consistent with past practice, and (iv) preferred Capital Stock to the extent
not constituting Disqualified Capital Stock.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or another entity not disregarded for tax purposes)
in which such Person is a general partner or a joint venture (whether partner or
member), except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The amount of any net Hedging Obligations on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) above shall
be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith and reasonable business judgment.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 12.05.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy, insolvency or examinership
proceeding (including any proceeding under Title 11 of the United States Code),
regulatory restrictions or Netherlands Insolvency Event, (b) has had a receiver,
examiner, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it or has called a meeting of its
creditors, (c) admits in writing its inability, or be generally unable, to pay
its debts as they become due or cease material operations of its present
business, (d) with respect to a Lender, such Lender is unable to perform
hereunder due to the application of Applicable Law, (e) with respect to a German
Relevant Entity, a German Insolvency Event occurs in respect of such German
Relevant Entity or (f) in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment of a type
described in clauses (a) or (b), provided that an Insolvency Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by a Governmental Authority or instrumentality thereof if, and only if,
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

22

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Insolvency Regulation” shall mean the Council Regulation (EC) No. 848/2015 of
20 May 2015 on Insolvency Proceedings.

 

“Interactive” shall mean interactive digital media GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung, GmbH), incorporated under the
laws of the Federal Republic of Germany, with registered seat in Lübeck,
registered under file no. HRB 9738 HL with the Commercial Register
(Handelsregister) located with the local court (Amtsgericht) of Lübeck.

 

“Interest Payment Date” shall have the meaning set forth in Section 2.09(b).

 

“Interest Period” shall mean, with respect to any Loan, an interest period
commencing (a) with respect to the first Interest Period for such Loan (i)
initially on the Closing Date (with respect to those Loans funded on the Closing
Date) and ending on the next succeeding Interest Payment Date, or (ii) initially
on the Funding Date for such Loan (with respect to those Loans funded after the
Closing Date, if any) and ending on the next succeeding Interest Payment Date;
and (b) thereafter on each Interest Payment Date and ending on the next
succeeding Interest Payment Date.

 

“Investment” shall mean, relative to any Person, (a) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such first Person of any bonds, notes, debentures or other debt
securities of any such other Person; (b) the incurrence of Contingent
Liabilities for the benefit of any other Person; and (c) acquisition of any
Capital Stock or other investment held by such Person in any other Person. The
amount of any Investment at any time shall be the original principal or capital
amount thereof less all returns of principal or equity thereon made on or before
such time and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such property at the time of such Investment.

 

“iPass” shall mean iPass Inc., a Delaware corporation.

 

“iPass Acquisition” shall mean that certain acquisition by the Borrower of the
Capital Stock of iPass pursuant to that certain Agreement and Plan of Merger
dated November 12, 2018 by and among the Borrower, TBR and iPass.

 

23

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“iPass IP Sub” shall mean iPass IP LLC, a Delaware limited liability company.

 

“iPass-TBR Merger” shall mean the merger of TBR with and into iPass pursuant to
Section 251(h) of the Delaware General Corporate Law.

 

“IP Rights” shall have the meaning set forth in Section 7.13.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Key Contract” shall mean the [***]Agreement.

 

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

“Lender Shares” shall mean, collectively, the Closing Date Lender Shares and the
Additional Lender Shares.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for collateral purposes, lien (statutory or other) or similar
encumbrance, and any easement, right-of- way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided that in no event shall an operating lease entered into in the
ordinary course of business and on customary terms or any precautionary UCC
filings made pursuant thereto by an applicable lessor or lessee, be deemed to be
a Lien.

 

“Liquidity” shall mean the sum, for the Credit Parties, of unrestricted cash and
Cash Equivalents, in each case, which is held in deposit accounts which are
subject to Control Agreements.

 

“Loan” shall have the meaning set forth in Section 2.01.

 

“Management Notification” shall have the meaning set forth in Section
6.09(c)(ii).

 

“Master Agreement” shall have the meaning set forth in the definition of the
term “Hedging Agreement”.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), results of operations or performance of (i) the
Borrower, (ii) the Credit Parties taken as a whole or (iii) the Borrower and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Credit Documents (it being agreed that documents
described in clause (b) of the definition of “Credit Documents” shall be taken
as a whole), (c) the ability of any Credit Party to perform its obligations
under any Credit Document (it being agreed that documents described in clause
(b) of the definition of “Credit Documents” shall be taken as a whole) to which
it is a party, (d) the rights or remedies of the Secured Parties or the Lenders
hereunder or thereunder, (e) the priority of any Liens granted to Collateral
Agent in or to any Collateral (other than as a result of voluntary and
intentional discharge of the Lien by the Collateral Agent), or (f) the rights or
benefits of any Credit Party under the [***]Agreement.

 

24

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Material Contracts” shall mean and include: (i) any agreement evidencing,
securing or pertaining to any Funded Debt, or any guaranty thereof, in a
principal amount exceeding $500,000, (ii) any real property lease where annual
rent exceeds $500,000, (iii) any operating lease where annual rentals exceed
$500,000, (iv) the [***] Agreement, (v) any other agreement with any Material
Customer which involves aggregate consideration payable to or by such Material
Customer of $500,000 or more, (vi) any agreement (other than the agreements set
forth in the foregoing clauses (i) through (v)) which involves aggregate
consideration payable to or by such Person or such Subsidiary of $500,000 or
more and (vii) any other agreement the termination of which (without
contemporaneous replacement of substantially equivalent value) could reasonably
be expected to have a Material Adverse Effect.

 

“Material Customer” shall have the meaning set forth in Section 7.27.

 

“Maturity Date” shall mean February 26, 2022.

 

“Minimum Return” shall mean the ratio equal to (a) the aggregate amount, without
duplication, of all principal, interest, fees and other amounts paid in cash by
the Credit Parties to the Lenders hereunder; divided by (b) the aggregate amount
of Loans disbursed by the Lenders hereunder net of any original issue discount;
provided, however, the foregoing clause (a) shall not include any fees paid
directly to the Administrative Agent for its own account including, without
limitation, those fees paid pursuant to Section 3.01(a) hereunder; and provided,
further, that (i) the amount of any Paid in Kind Interest elected to be paid by
the Borrower in accordance with the terms hereunder (x) shall be added to the
amount described in the foregoing clause (a) on the date such election is made
(but no further addition to clause (a) shall be made at such time that the
Borrower repays the capitalized principal amount relating to such Paid in Kind
Interest), and (y) shall not be included for purposes of clause (b) hereunder;
and (ii) any Capital Stock received by the Lenders in connection with the equity
grants contemplated by Sections 5.01(r) and 5.02(g) shall not be included for
purposes of clause (b) hereunder.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean each mortgage, deed of trust, or deed to secure debt,
trust deed or other security document granted by any applicable Credit Party to
the Collateral Agent for the benefit of the Secured Parties in respect of any
Real Property owned or leased by such Credit Party, in such form as agreed
between such Credit Party and the Collateral Agent.

 

“Multiemployer Plan” shall mean any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) any Credit Party, any Subsidiary of any Credit
Party or any ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which any Credit Party, any Subsidiary
of any Credit Party or any ERISA Affiliate contributed to or had an obligation
to contribute to such plan.

 

25

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Net Assets (Belgian)” (actif net/netto actief) has the meaning given to it in
article 617 of the Belgian Companies Code, and, in the event of a dispute on the
amount thereof, a certificate of such amount from the statutory auditors of such
Belgian Guarantor (or, if none, an independent form of accountants of
international reputation) shall be conclusive, save in the case of manifest
error.

 

“Net Assets (German)” shall have the meaning set forth in Section 6.09(c)(i).

 

“Net Casualty Proceeds” shall mean, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by any Credit
Party or any of its Subsidiaries in connection with such Casualty Event (net of
(i) the amount of any reserves to be maintained in connection with the Casualty
Event, to the extent such reserve is maintained in accordance with GAAP, and
(ii) all reasonable and customary collection expenses thereof (including,
without limitation, any legal or other professional fees) (except with respect
to any expenses paid to an Affiliate of such Person)), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a Lien permitted by Section 9.02(c) on the property which is the
subject of such Casualty Event, and less any Taxes payable by such Person on
account of such insurance proceeds or condemnation award, actually paid,
assessed or estimated by such Person (in good faith) to be payable within the
next 12 months in cash in connection with such Casualty Event, in each case to
the extent, but only to the extent, that the amounts are properly attributable
to such transaction; provided that if, after the expiration of such 12-month
period, the amount of such estimated or assessed Taxes, if any, exceeded the
Taxes actually paid in cash in respect of proceeds from such Casualty Event, the
aggregate amount of such excess shall constitute Net Casualty Proceeds under
Section 4.02(a)(iii) and be immediately applied to the prepayment of the
Obligations pursuant to Section 4.02(c).

 

“Net Debt Proceeds” shall mean, with respect to the sale or issuance by any
Credit Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness permitted by Section 9.01), the excess of: (a) the gross cash
proceeds received by the issuer of such Indebtedness from such sale or issuance,
over (b) all reasonable and customary underwriting commissions and legal,
investment banking, underwriting, brokerage, accounting and other professional
fees, sales commissions and disbursements and all other reasonable fees,
expenses and charges, in each case actually incurred and paid in connection with
such sale or issuance other than such amounts that have been paid to any
Affiliate of such Person.

 

“Net Disposition Proceeds” shall mean, with respect to any Disposition by any
Credit Party or any of its Subsidiaries, the excess of: (a) the gross cash
proceeds received by such Person from such Disposition, over (b) the sum of: (i)
all reasonable and customary legal, investment banking, underwriting, brokerage
and accounting and other professional fees, sales commissions and disbursements
and all other reasonable fees, expenses and charges, in each case actually
incurred and paid in connection with such Disposition other than such amounts
that have been paid to any Affiliate of such Person, (ii) all Taxes payable by
such Person on account of proceeds from such Disposition, actually paid,
assessed or estimated by such Person (in good faith) to be payable in cash
within the next 12 months in connection with such proceeds, in each case to the
extent, but only to the extent, that the amounts so are properly attributable to
such transaction, and (iii) the amount of any reserves to be maintained in
connection with such Disposition, to the extent such reserve is maintained in
accordance with GAAP; provided that if, after the expiration of the 12-month
period referred to in clause (b)(ii) above, the amount of estimated or assessed
Taxes, if any, pursuant to clause (b)(ii) above exceeded the Taxes actually paid
in cash in respect of proceeds from such Disposition, the aggregate amount of
such excess shall constitute Net Disposition Proceeds under Section 4.02(a)(ii)
and be immediately applied to the prepayment of the Obligations pursuant to
Section 4.02(c).

 

26

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Net Equity Proceeds” shall mean, with respect to the sale, issuance or exercise
after the Closing Date by any Credit Party or any of its Subsidiaries of any
Capital Stock or any capital contribution by any Person to any such Credit Party
or Subsidiary, the excess of: (a) the gross cash proceeds received by such
Credit Party or Subsidiary from such sale, issuance or exercise, over (b) all
reasonable and customary underwriting commissions and legal, investment banking,
brokerage, accounting and other professional fees, sales commissions and
disbursements actually incurred and paid in connection with such sale or
issuance other than such amounts with have been paid to any Affiliate of such
Person.

 

“Netherlands Insolvency Event” means, with respect to any Netherlands
Subsidiary, any bankruptcy (faillissement), suspension of payments (surseance
van betaling), provisional suspension of payments (voorlopige surseance van
betaling), administration (onderbewindstelling), dissolution (ontbinding),
filing of a notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
and any other event whereby the relevant company is limited in the right to
dispose of its assets.

 

“Netherlands Security Documents” shall mean (i) the Netherlands Pledge Agreement
between the Netherlands Subsidiaries as pledgors and the Collateral Agent as
pledgee and (ii) the deed of pledge over shares in the capital of each
Netherlands Subsidiary between the Borrower, Pareteum Europe and Artilium UK as
respective pledgors and the Collateral Agent as pledgee, in each case, dated as
of the Closing Date, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Netherlands Subsidiaries” shall mean, collectively, Pareteum Europe, Elephant
Talk Mobile Services B.V., Elephant Talk Communications Premium Rate Services
Netherlands B.V. and Artilium Netherlands, and

 

“Netherlands Subsidiary” shall mean any of the Netherlands Subsidiaries,
individually.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Commitment
which is not a Defaulting Lender.

 

“Note” shall mean a promissory note (or amended and restated promissory note)
substantially in the form of Exhibit C.

 

“Notice of Control” shall have the meaning set forth in Section 8.15(b).

 

“Obligations” shall mean (a) with respect to the Borrower, all obligations
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Borrower arising under or in connection with any Credit Document, including
all original issue discount, fees and premiums payable under any Credit
Document, the principal of and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 10.01(i), whether or
not allowed in such proceeding) on the Loans, all indemnification obligations
and all obligations to pay or reimburse any Secured Party for paying any costs
or expenses under any Credit Document, or (b) with respect to each Credit Party
other than the Borrower, all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of such Credit Party arising under
or in connection with any Credit Document, all indemnification obligations and
all obligations to pay or reimburse any Secured Party for paying any costs or
expenses under any Credit Document.

 

27

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to a Netherlands Subsidiary, the deed of incorporation
(akte van oprichting), the articles of association (statuten) currently in
force, an up to date shareholders register (aandeelhoudersregister) and any
regulations and/or rules (reglementen en/of andere regels) adopted by any of
such Netherlands Subsidiary's corporate bodies and (d) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.06).

 

“Paid in Kind Interest” shall mean interest payable in kind at a maximum
percentage per annum equal to (a) through and including the first anniversary of
the Closing Date, three percent (3.00%); (b) after the first anniversary of the
Closing Date through and including the second anniversary of the Closing Date,
two percent (2.00%); and (c) after the second anniversary of the Closing Date,
one percent (1.00%).

 

“Parallel Debt” shall have the meaning set forth in Section 8.19.

 

28

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Pareteum Europe” shall mean Pareteum Europe B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized under the laws of the Netherlands.

 

“Pareteum Europe Capital One Account” shall mean that certain deposit account of
Pareteum Europe maintained with Capital One, National Association having an
account number ending in 6026.

 

“Pareteum North America” shall mean Pareteum North America Corp., a Delaware
corporation.

 

“Participant” shall have the meaning set forth in Section 12.06(b)(i).

 

“Participant Register” shall have the meaning set forth in Section
12.06(b)(iii).

 

“Patent Security Agreements” shall mean any patent security agreements entered
into by a Credit Party in favor of Collateral Agent (as required by the
Agreement or any other Credit Document), in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Patriot Act” shall have the meaning set forth in Section 12.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or operations
or to which such Person or any of its property or operations is subject.

 

“Permitted Acquisition” shall mean an acquisition by any Credit Party of all of
the Capital Stock of any Person or all or substantially all of the assets of any
Person (or a division thereof) that satisfies each of the following conditions:

 

(i)       immediately before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

 

(ii)       such acquisition and all transactions related thereto shall be
consummated in accordance with all Applicable Laws in all material respects;

 

(iii)       if such acquisition involves the purchase of Capital Stock, no less
than one hundred percent (100%) thereof on a fully-diluted basis shall be
acquired, directly or indirectly, less the amount of any rollover shares for
equity owners or management of the Persons acquired, and the Person acquired
shall be located or organized in the United States, the Netherlands, Belgium,
Germany or England;

 

(iv)       the Borrower shall have furnished to the Administrative Agent a
certificate of the chief financial officer of the Borrower, demonstrating on a
pro forma basis that, after giving effect to such acquisition, the Credit
Parties are in compliance with the Financial Performance Covenants (and, during
the continuation of a Consolidated Revenue Testing Period, the covenant set
forth in Section 9.13(f) hereof);

 

29

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(v)       (A) with the exception of the [***]Acquisition, the purchase price for
each such acquisition shall not exceed $250,000 and, when aggregated with the
purchase price of all other acquisitions consummated after the Closing Date,
shall not exceed $1,000,000; and (B) the purchase price for the [***]Acquisition
shall not exceed [***] (in each case of the foregoing clauses (A) and (B), which
such purchase price shall include any and all Indebtedness assumed and any and
all contingent liabilities, including any purchase price obligations, seller
notes or earn-outs, incurred in connection with all acquisitions, the amount of
which shall be determined in accordance with GAAP, but excluding the amount of
any roll-over equity or equity issued to sellers);

 

(vi)      such acquisition is of a business or entity which is engaged in the
business activities described on Schedule 9.12 and business activities
incidental or reasonably related thereto;

 

(vii)      all or substantially all of the assets acquired in connection with
any acquisition shall be located within the United States or the Netherlands and
shall be held by a Credit Party after giving effect to such acquisition;

 

(viii)     the Borrower shall have (A) notified the Administrative Agent of such
proposed Acquisition at least thirty (30) days prior to the consummation
thereof, (B) furnished to the Administrative Agent at least fifteen (15) days
prior to the consummation thereof (1) an executed term sheet and/or letter of
intent (setting forth in reasonable detail the terms and conditions of such
acquisition) and at the request of the Administrative Agent, furnish the
Administrative Agent with such other information and documents that the
Administrative Agent may reasonably request, including, without limitation,
drafts of the respective agreements, documents or instruments pursuant to which
such acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith (with executed counterparts of such documents
to be furnished promptly when available) and (2) pro forma financial statements
of Borrower and its Subsidiaries after giving effect to the consummation of such
acquisition; (C) furnished to the Administrative Agent at least five (5)
Business Days prior to the consummation thereof (or such shorter period as may
be agreed to by the Administrative Agent), drafts of the purchase documents and
related schedules and exhibits and (D) furnished to the Administrative Agent
prior to the consummation thereof, executed copies of such purchase documents
and related schedules and exhibits thereto, each in form and substance
reasonably acceptable to the Administrative Agent.

 

(ix)       Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Sections 8.10 and 8.11; and

 

30

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(x)       Borrower shall have delivered a certification to the Administrative
Agent that all conditions contained in the definition of Permitted Acquisition
have been satisfied or will be satisfied as of the consummation of the
applicable Permitted Acquisition.

 

“Permitted Liens” shall have the meaning set forth in Section 9.02.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Election Notice” means a written request by the Borrower in the form of
Exhibit E attached hereto.

 

“Plan” shall mean any Multiemployer Plan or any “employee benefit plan,” as
defined in Section 3 of ERISA subject to Title IV of ERISA, Section 412 of the
Code or Sections 302 or 303 of ERISA, sponsored, maintained or contributed to by
any Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate (or to
which any Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate has
or may have an obligation to contribute or to make payments), and each such plan
for the five-year period immediately following the latest date on which any
Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under
Sections 4069 or 4212(c) of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

 

“Post Road” shall have the meaning set forth in the preamble to this Agreement.

 

“Prime Rate” shall mean the prime rate as published by The Wall Street Journal
for such day. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer; each change
in the Prime Rate shall be effective from and including the date such change is
identified and published as being effective.

 

“Public Lender” shall have the meaning set forth in Section 12.25.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Real Property” shall mean, with respect to any Person, all right, title and
interest of such Person (including, without limitation, any leasehold estate) in
and to a parcel of real property owned, leased or operated by such Person
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

 

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.

 

“Refinancing Indebtedness” shall mean refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)       such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums and compounded interest paid
thereon and the reasonable and customary fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto,

 

31

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,

 

(c)       if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and

 

(d)       the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Register” shall have the meaning set forth in Section 12.06(a)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, depositing,
disposing, emanating or migrating of Hazardous Materials in the environment.

 

“Replacement Lender” shall have the meaning set forth in Section 2.12(f).

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30 day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

32

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Required Lenders” shall mean, at any time when there is more than one Lender
which is not a Defaulting Lender, at least two Lenders which are not Defaulting
Lenders having Loans and unused Commitments representing at least 51% of the sum
of the aggregate Loans and unused Commitments at such time, or at any time when
there is only one Lender which is not a Defaulting Lender, such Lender.

 

“Restricted Payment” shall mean, with respect to any Person, (a) the declaration
or payment of any dividend on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of, any
class of Capital Stock of such Person or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property, (b) any payment of a management fee (or other fee of a similar
nature) by such Person to any holder of its Capital Stock or any Affiliate
thereof and (c) the payment or prepayment of principal of, or premium or
interest on any Indebtedness subordinate to the Obligations.

 

“RMR” shall mean, for any month, the aggregate amount equal to the contracted
monthly recurring revenues of the Consolidated Companies during such month.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, the Netherlands, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Agents, (c)
the beneficiaries of each indemnification obligation undertaken by any Credit
Party under the Credit Documents, (d) any successors, indorsees, transferees and
assigns of each of the foregoing to the extent any such transfer or assign is
permitted by the terms of this Agreement and (e) any other holder of any Secured
Obligation (as defined in any applicable Security Document).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Documents” shall mean, collectively, the U.S. Security Agreement, the
Collateral Access Agreements, the Control Agreements, the Patent Security
Agreements, the Trademark Security Agreements, the Copyright Security
Agreements, the [***]Consent and Acknowledgment, the [***]Consent and
Acknowledgment, each Mortgage, the UK Security Documents, the Netherlands
Security Documents, the German Security Documents, the Belgian Security
Documents and each other instrument or document executed and delivered pursuant
to Sections 8.10, 8.11, 8.13 or 8.17 or pursuant to any of the Security
Documents to guarantee or secure any of the Obligations.

 

33

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Servicer” shall mean Cortland Capital Market Services LLC, any of its
affiliates, or any successor to such Person.

 

“Solvency Certificate” shall mean a solvency certificate, duly executed and
delivered by the chief financial officer of the Borrower to Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including Contingent Liabilities) does not exceed the
present fair saleable value of such Person’s present assets (which, for this
purpose, shall include, without limitation, rights of contribution in respect of
obligations for which such Person has provided a guarantee), (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur debts
including current obligations beyond its ability to generally pay such debts as
they become due (whether at maturity or otherwise), and (d) such Person is
“solvent” within the meaning given that term and similar terms under Applicable
Laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any Contingent Liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Statutory Reserve Rate” shall mean, for any day as applied to any Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board and to which the Administrative Agent is subject, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Loans shall be deemed to constitute Eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Voting Stock having by the terms thereof power to elect a majority
of the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any
partnership, limited liability company, association, joint venture or other
entity in which such Person directly or indirectly through one or more
Subsidiaries has more than (i) a 50% equity interest measured by either vote or
value at the time or (ii) a 50% general partnership interest at the time. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.

 

34

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Taxes” or “taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“TBR” shall mean TBR, Inc., a Delaware corporation.

 

“Termination Date” shall mean the date on which the Loans and the other
Obligations (other than Unasserted Contingent Obligations) shall have been paid
in full in cash in accordance with the terms of this Agreement.

 

“Total Credit Exposure” shall mean, as of any date of determination (a) with
respect to each Lender, (i) prior to the termination of the Commitments, the sum
of such Lender’s Commitment plus the outstanding principal amount of such
Lender’s Loans (including, for the avoidance of doubt, any accrued and unpaid
Paid in Kind Interest) or (ii) upon the termination of the Commitments, the
outstanding principal amount of such Lender’s Loans (including, for the
avoidance of doubt, any accrued and unpaid Paid in Kind Interest) and (b) with
respect to all Lenders, (i) prior to the termination of the Commitments, the sum
of all of the Lenders’ Commitments plus the aggregate outstanding principal
amount of all Loans (including, for the avoidance of doubt, any accrued and
unpaid Paid in Kind Interest) and (ii) upon the termination of the Commitments,
the aggregate outstanding principal amount of all Loans (including, for the
avoidance of doubt, any accrued and unpaid Paid in Kind Interest).

 

“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
Total Debt of the Consolidated Companies outstanding as of such date, to (b)
Adjusted EBITDA of the Consolidated Companies for the period of four consecutive
fiscal quarters of Borrower most recently ended on or prior to such date;
provided that for the purposes of computation of the foregoing ratio for the
period of twelve consecutive months ending: (A) June 30, 2018, Adjusted EBITDA
shall equal Adjusted EBITDA for the fiscal quarter ending on such date
multiplied by four (4); (B) September 30, 2018, Adjusted EBITDA shall equal
Adjusted EBITDA for the two fiscal quarters ending on such date multiplied by
two (2) and (C) December 31, 2018, Adjusted EBITDA shall equal Adjusted EBITDA
for the three fiscal quarters ending on such date multiplied by four-thirds
(4/3).

 

35

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Trademark Security Agreements” shall mean the Trademark Security Agreements
made in favor of Collateral Agent and Lenders by each applicable Credit Party
and any trademark security agreement entered into after the Closing Date (as
required by the Agreement or any other Credit Document), in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Transactions” shall mean the funding of the Loans pursuant hereto and the use
of the proceeds thereof and all other transactions contemplated by or described
in the Credit Documents.

 

“Transferred Receivables” shall mean [***].

 

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

 

“U.S.” and “United States” shall mean the United States of America.

 

“U.S. Credit Parties” shall mean, collectively, Borrower, Pareteum North America
and any other Guarantor that is a Domestic Subsidiary and “U.S. Credit Party”
shall mean any of the U.S. Credit Parties, individually.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Security Agreement” shall mean that certain Security Agreement dated as of
the Closing Date, by and among the U.S. Credit Parties, Borrower and the
Collateral Agent for the benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.04(f).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York and any other applicable jurisdiction.

 

“UK Debenture” shall mean the English law Debenture dated as of the Closing Date
between Artilium UK and the Collateral Agent, as may be amended, restated or
otherwise modified from time to time.

 

“UK Security Documents” shall mean, collectively, the UK Debenture and the UK
Share Charge.

 

“UK Share Charge” shall mean, the English law Share Charge dated as of the
Closing Date between the Borrower and Artilium UK, as may be amended, restated
or otherwise modified from time to time.

 

36

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment or indemnification (whether oral or written) has
been made.

 

“Unfunded Current Liability” shall mean, with respect to any Plan the amount, if
any, by which the value of the accumulated plan benefits under the Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

 

“United Telecom” shall mean United Telecom NV, a Belgian company with its
registered office at Wingepark 5B, 3110 Rotselaar, Belgium, registration number
0446.133.484 (Commercial court of Leuven).

 

“United Telecom Disposition” shall mean the Disposition by Artilium UK of United
Telecom and its Subsidiaries.

 

“VAT" means: value added tax within the meaning of Council Directive 2006/112/EC
of 28 November 2006 on the common system of value added tax or any legislation
in a Member State implementing such Council Directive and any other tax of a
similar nature.

 

“[***]” shall mean [***].

 

“[***] Agreement” shall mean the [***], together with all annexes, exhibits,
schedules and supplements thereto, as the same may be amended, extended,
renewed, replaced, restated or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“[***]Consent and Acknowledgment” shall mean the consent and acknowledgment
among [***], Pareteum Europe and the Collateral Agent dated on or about the date
hereof (or such later date permitted by Section 8.17) pursuant to which
[***]shall consent to the grant by Pareteum Europe to Collateral Agent of a
security interest in all of Pareteum Europe’s rights under the [***]Agreement as
security for the Obligations.

 

“[***] Cure Period” shall mean the period (a) commencing on June 1, 2019 (unless
the [***] Consent and Acknowledgement has been delivered in accordance with
Section 8.17 prior to such date) and (b) continuing until such date that the
[***] Consent and Acknowledgement has been delivered in accordance with Section
8.17, as confirmed by the Administrative Agent in writing.

 

37

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors (or Persons
acting in a comparable capacity) of such Person under ordinary circumstances.

 

“Withholding Agent” shall mean any Credit Party and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yonder Investment” shall mean that certain purchase by the Borrower of a
convertible promissory note in the aggregate principal amount of $2,000,000
issued by Yonder Media Mobile, Inc. pursuant to that certain Convertible Note
Purchase Agreement dated as of November 26, 2018.

 

SECTION 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)       The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)       Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(d)       The term “including” is by way of example and not limitation.

 

(e)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)       Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

 

(h)       All references in any Credit Document to the consent of or approval by
any Agent or Lender shall be deemed to mean the consent of or approval by such
Agent or Lender in its sole discretion, except as otherwise expressly provided
in the applicable Credit Document.

 

38

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(i)       Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Credit Party,
joint venture or any other like term shall also constitute such a Person or
entity).

 

SECTION 1.03     Accounting Terms and Principles. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Historical Financial Statements, except as otherwise
specifically prescribed herein. No change in the accounting principles used in
the preparation of any financial statement hereafter adopted by Borrower or any
of its Subsidiaries shall be given effect for purposes of measuring compliance
with any provision of Article IX, including Section 9.13, or otherwise in this
Agreement unless the Borrower, the Administrative Agent and the Required Lenders
agree in writing to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article IX shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”. A breach of a financial covenant contained in Article IX shall be deemed
to have occurred as of any date of determination by the Administrative Agent or
as of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to any Agent. Anything
in this Agreement to the contrary notwithstanding, any obligation of a Person
under a lease (whether existing as of the Closing Date or entered into after the
Closing Date) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect on the Closing Date shall not be treated as a Capital Lease solely
as a result of (x) the adoption of any changes in, or (y) changes in the
application of, GAAP after the Closing Date.

 

SECTION 1.04     Rounding. Any financial ratios required to be maintained or
complied with by the Credit Parties pursuant to this Agreement (or required to
be satisfied in order for a specific action to be permitted under this
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

39

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 1.05     References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
this Agreement and each of the other Credit Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Credit Document; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.06     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to EST.

 

SECTION 1.07     Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day. All
payments required hereunder shall be paid in immediately available funds unless
otherwise expressly provided herein.

 

SECTION 1.08     Corporate Terminology. Any reference to officers, shareholders,
stock, shares, directors, boards of directors, corporate authority, articles of
incorporation, bylaws or any other such references to matters relating to a
corporation made herein or in any other Credit Document with respect to a Person
that is not a corporation shall mean and be references to the comparable terms
used with respect to such Person.

 

SECTION 1.09     Currency Matters. Principal, interest, fees and all other
amounts payable under this Agreement and the other Credit Documents to the
Agents and the Lenders shall be payable in Dollars. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts or proceeds denominated in other
currencies shall be converted to the Equivalent Amount in Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Article II, Article
III, Article IV, Article VII, Article VIII, Article IX and Article X, unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in Dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in Dollars.

 

ARTICLE II

Amount and Terms of Loans

 

SECTION 2.01     Loan. Subject to and upon the terms and conditions herein set
forth, each Lender having a Commitment shall, on the Closing Date and on each
Funding Date thereafter, severally (and not jointly), make a term loan to the
Borrower (each such loan, a “Loan”) which Loan (a) when aggregated with each
other Loan made hereunder, shall be in an amount not to exceed the Aggregate
Commitment and (b) for each Lender, when aggregated with each other Loan made by
such Lender hereunder, shall be in an amount not to exceed, for each Lender,
such Lender’s Commitment. Each Loan may be repaid or prepaid in accordance with
the provisions hereof, but once repaid or prepaid may not be reborrowed.

 

40

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 2.02     Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.10(a)(ii),
2.10(f) or 4.04(b) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided, that such designation is made on such terms that such Lender
and its lending office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section. Nothing in this Section 2.02 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10 or 4.04(b). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

SECTION 2.03     Lender Branches. Each Lender may at its option, make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
any Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan and (ii) in exercising such
option, such Lender shall use its reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom (which obligation of such Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it, and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.09 shall apply).

 

SECTION 2.04     Reserved.

 

SECTION 2.05     Disbursement of Funds.

 

(a)       If all the conditions set forth in Section 5.01 to the effectiveness
of this Agreement are met prior to 3:00 p.m. EST on the Closing Date, then, each
Lender will make available its pro rata portion of the Loans to be made on the
Closing Date in the manner provided below no later than 3:00 p.m. EST on the
Closing Date.

 

(b)       Each Lender shall make available all amounts it is to fund to Borrower
in immediately available funds to the Administrative Agent, and, following
receipt of all requested funds in an account designated by the Administrative
Agent, the Administrative Agent will remit such amounts, in immediately
available funds and in Dollars to Borrower, by remitting the same to such
Persons and such accounts as may be designated by Borrower to the Administrative
Agent in writing. The failure of any Lender to make available the amounts it is
to fund to Borrower hereunder or to make a payment required to be made by it
under any Credit Document shall not relieve any other Lender of its obligations
under any Credit Document, but no Lender shall be responsible for the failure of
any other Lender to make any payment required to be made by such other Lender
under any Credit Document.

 

(c)       Nothing in this Section 2.05 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments and obligations hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any other Lender to fulfill its
commitments and obligations hereunder)

 

41

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 2.06    Payment of Loans; Evidence of Debt.

 

(a)       The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Lenders, all outstanding principal and interest due on the Loans
on the Maturity Date or upon such earlier date on which the Obligations are
accelerated pursuant to the terms of this Agreement.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement. To the extent there is any conflict
between the Lenders’ records maintained herein or the Register, the Register
controls.

 

(c)       The Borrower agrees that from time to time on and after the Closing
Date, upon the reasonable request by any Lender, at the Borrower’s own expense,
the Borrower will execute and deliver to such Lender a Note, evidencing the
Loans made by, and payable to such Lender or registered assigns in a maximum
principal amount equal to such Lender’s applicable Commitment. The Borrower
hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall conclusively
indicate, absent manifest error, inter alia, the date of, the outstanding
principal amount of, and the interest rate and Interest Period applicable to,
the Loans evidenced thereby. Such notations shall, to the extent not
inconsistent with notations made by the Administrative Agent in the Register, be
conclusive and binding on each Credit Party absent manifest error; provided that
the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Credit Party. The Administrative Agent
shall maintain the Register pursuant to Section 12.06(a)(iv), and a subaccount
for each Lender, in which Register and subaccounts (taken together) shall be
recorded (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent from the
Borrower and each Lender’s share thereof.

 

(d)       The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section 2.06 shall, to the
extent permitted by Applicable Law, be conclusive evidence (absent manifest
error) of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

42

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 2.07     Funding Requests. The Borrower shall provide not less than
seven (7) Business Days prior written notice of any request for Loans, which
such Funding Request shall be in the form attached hereto as Exhibit D setting
forth, among other things, (A) the proposed Funding Date, (B) the aggregate
principal amount of such requested Loans, and (C) the wire instructions for
Borrower’s account where funds should be sent. Following receipt of a Funding
Request, the Administrative Agent shall notify the Lenders of their pro rata
share of such Loan.

 

SECTION 2.08     [Reserved].

 

SECTION 2.09     Interest.

 

(a)       The unpaid principal amount of the Loans shall bear interest from the
Closing Date or the relevant Funding Date at a rate per annum that shall at all
times be the Applicable Margin plus the Eurodollar Rate in effect from time to
time. Interest on the Loans shall accrue from and including the Closing Date or
the relevant Funding Date to but excluding the date of any repayment in full
thereof

 

(b)       On the first Business Day of each calendar month (each such date an
“Interest Payment Date”), Cash Interest shall be due and payable monthly in cash
in arrears, provided, however, that the Borrower may, by delivering a written
PIK Election Notice to the Administrative Agent at least three (3) Business Days
prior to the last day of an applicable Interest Period, elect instead to pay a
portion of the Cash Interest due at the end of any Interest Period (but not, for
the avoidance of doubt, in respect of any prior Interest Period) in the form of
Paid in Kind Interest (in the maximum amount set forth in the definition
thereof) in lieu of a payment in cash, in which case such Paid in Kind Interest
shall accrue and be added to the outstanding principal balance of the Loans on a
monthly basis in arrears, provided, further, that the Borrower may not elect to
pay Paid in Kind Interest upon the occurrence and during the continuance of an
Event of Default.

 

(c)       From and after the occurrence and during the continuance of any
Default or Event of Default, upon notice by the Administrative Agent or the
Collateral Agent to the Borrower, the Borrower shall pay interest on the
principal amount of all Loans and all other unpaid Obligations, to the extent
permitted by Applicable Law, at the Default Rate, which Default Rate shall
accrue from the date of such Default or Event of Default, as applicable
(regardless of the date of notice of the imposition of the Default Rate), until
waived in writing and shall be payable on demand and in cash.

 

(d)       All computations of interest hereunder shall be made in accordance
with Section 4.05.

 

(e)       The Administrative Agent, upon determining the interest rate for any
Borrowing of Loans, shall promptly notify the Borrower and the relevant Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

 

43

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 2.10    Increased Costs, Illegality, etc.

 

(a)       In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clause (ii) below, any Lender, in
each case, shall have reasonably determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto):

 

(i)       on any date for determining the Eurodollar Rate for any Interest
Period that (A) deposits in the principal amounts of the Loans comprising any
Loan are not generally available in the relevant market or (B) adequate and
reasonable means do not exist for ascertaining the applicable interest rate on
the basis provided for in the definition of Eurodollar Rate; or

 

(ii)       at any time, after the later of the Closing Date and the date such
entity became a Lender hereunder, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
the Loans , including as a result of any Tax (other than any (x) Indemnified
Taxes, (y) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” or (z) Connection Income Taxes) because of (A) any change since
the date hereof in any Applicable Law (or in the interpretation or
administration thereof and including the introduction of any new Applicable
Law), such as, for example, without limitation, a change in official reserve
requirements (but excluding changes in the rate of tax on the overall net income
of such Lender), and/or (B) other circumstances affecting the interbank
Eurodollar market or the position of such Lender in such market,

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (if by telephone, confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (A) in the case of clause (i) above, the Loans at the
Eurodollar Rate shall no longer be available and interest thereafter shall
accrue at a rate equal to the Base Rate plus 8.0% per annum (provided, that in
lieu of the foregoing rate change, Borrower and Administrative Agent may agree
upon a different method of calculating interest with the result being that
Borrower’s cost are not increased) until such time as the Administrative Agent
notifies the Borrower, the Collateral Agent and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), at which time interest with respect to the
Loans shall revert to the rate applicable hereunder without regard to this
clause (A), and (B) in the case of clause (ii) above, the Borrower shall pay to
such Lender, within ten (10) days after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender
submitted to the Borrower by such Lender shall, absent manifest error, be final
and conclusive and binding upon all parties hereto).

 

44

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (x) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the United States or (y) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having, or purporting to have, jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the syndicated loan market in
the United States, then the Administrative Agent shall establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 12.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement.

 

(c)       If, after the later of the date hereof and the date such entity
becomes a Lender hereunder, the adoption of any Applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
such date regarding capital adequacy (whether or not having the force of law) of
any such authority, association, central bank or comparable agency, has the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then within ten (10) days after receipt of written demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or its
parent for such reduction, it being understood and agreed, however, that a
Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
such Applicable Law as in effect on the date hereof. Each Lender (on its own
behalf), upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will, as promptly as practicable upon
ascertaining knowledge thereof, give written notice thereof to the Borrower,
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts. Without limiting Section 2.10(e) below, the failure
to give any such notice with respect to a particular event shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.10(c) for amounts accrued or incurred after the date of such
notice with respect to such event. Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, orders, requests, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, are deemed to have been adopted and to have taken effect after the Closing
Date.

 

45

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain its
portion of the Loans at the Eurodollar Rate or to continue such maintaining, or
to determine or charge interest rates at the Eurodollar Rate, such Lender shall
give notice of such changed circumstances to Administrative Agent and Borrower
and Administrative Agent shall promptly transmit such notice to each other
Lender and in the case of the portion of the Loans at the Eurodollar Rate of
such Lender that is outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such portion of the
Loans, interest upon the portion of the Loans of such Lender thereafter shall
accrue at a rate equal to the Base Rate plus 8.0% per annum (provided that in
lieu of the foregoing rate change, Borrower and such Lender may agree upon a
different method of calculating interest) until such time as such Lender
notifies Borrower and the Administrative Agent that the circumstances giving
rise to such notice by such Borrower no longer exist (which notice such Lender
agrees to promptly give at such time when such circumstances no longer exist),
at which time interest with respect to the Loans of such Lender shall revert to
the rate applicable hereunder without regard to this Section 2.10(d).

 

(e)       This Section 2.10 shall not apply to Taxes to the extent duplicative
of Section 4.03(b). In addition, this Section 2.10 shall not apply to any demand
made after the 180th day following the requesting Lender’s knowledge that it
would be entitled to any such amounts.

 

SECTION 2.11     Compensation. If (a) any payment of principal of a Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such Loan as a result of a payment pursuant to Sections
2.05, 2.09, 4.01 or 4.02, as a result of acceleration of the maturity of the
Loans pursuant to Article X or for any other reason, or (b) any prepayment of
principal of a Loan is not made as a result of a withdrawn notice of prepayment
pursuant to Sections 4.01 or 4.02, the Borrower shall, after receipt of a
written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses (including, without limitation, any
Eurodollar Rate related breakage costs) that such Lender may reasonably incur as
a result of such payment, failure to convert, failure to continue, failure to
prepay, reduction or failure to reduce, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Loan

 

SECTION 2.12    Defaulting Lender.

 

(a)       Notwithstanding anything to the contrary contained herein, in the
event any Lender is a Defaulting Lender, all rights and obligations hereunder of
such Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.12 so long as such Lender is
a Defaulting Lender.

 

46

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       (i)       Except as otherwise expressly provided for in this Section
2.12, Loans shall be made pro rata from Lenders holding Commitments which are
not Defaulting Lenders based on their respective Commitment Percentages, and no
Commitment Percentage of any Lender or any pro rata share of any Loans required
to be advanced by any Lender shall be increased as a result of any Lender being
a Defaulting Lender. Amounts received in respect of principal of any type of
Loans shall be applied to reduce such type of Loans of each Lender (other than
any Defaulting Lender) holding a Commitment in accordance with their Commitment
Percentages; provided, that, the Administrative Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by the Administrative
Agent for Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled
to the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by the Administrative Agent. The Administrative Agent may hold and, in
its discretion, re-lend to a Borrower the amount of such payments received or
retained by it for the account of such Defaulting Lender.

 

(ii)       Fees pursuant to Section 3.01 hereof shall cease to accrue in favor
of such Defaulting Lender.

 

(c)       A Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement or the other Credit Documents, and all
amendments, waivers and other modifications of this Agreement or the other
Credit may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Loans or a Commitment Percentage; provided,
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification described in clauses (i) or
(iii) of Section 12.01.

 

(d)       Other than as expressly set forth in this Section 2.12, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Agents) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.12 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement or the other Credit Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, any Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

(e)       In the event that the Administrative Agent and Borrower agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto.

 

(f)       If any Lender is a Defaulting Lender, Borrower may, within ninety (90)
days of such Lender becoming a Defaulting Lender, by notice in writing to the
Administrative Agent and such Defaulting Lender (i) request the Defaulting
Lender to cooperate with Borrower in obtaining a replacement Lender satisfactory
to the Administrative Agent and Borrower (the “Replacement Lender”); (ii)
request the Non- Defaulting Lenders to acquire and assume all of the Defaulting
Lender’s Loans and its Commitment Percentage as provided herein, but none of
such Lenders shall be under any obligation to do so; or (iii) propose a
Replacement Lender subject to approval by the Administrative Agent in its good
faith business judgment. If any satisfactory Replacement Lender shall be
obtained, and/or if any one or more of the Non- Defaulting Lenders shall agree
to acquire and assume all of the Defaulting Lender’s or the other Credit Loans
and its Commitment Percentage, then such Defaulting Lender shall assign, in
accordance with Section 12.01 hereof, all of its Loans and its Commitment
Percentage and other rights and obligations under this Agreement and the other
Credit Documents to such Replacement Lender or Non- Defaulting Lenders, as the
case may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Defaulting Lender.

 

47

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE III

Fees and Commitment Terminations

 

SECTION 3.01     Fees.

 

(a)       The Borrower shall pay to the Administrative Agent for its own account
an annual, non-proratable administration fee in the amount of $80,000, which fee
shall be payable in quarterly installments of $20,000, the first such
installment to be paid on the Closing Date and, thereafter, on the first
Business Day of each April, July, October and January of each year, commencing
on April 1, 2019, until such time as the Obligations have been repaid in full.

 

(b)       The Borrower shall pay to the Administrative Agent, for the account of
each Lender holding an unfunded Commitment, an unused fee equal to one percent
(1%) per annum of such unfunded Commitment on the first Business Day of each
calendar month from and after the Closing Date until such time as the
Obligations have been repaid in full.

 

(c)       Upon repayment in full of the Obligations (not including that portion
of the Obligations constituting the Exit Fee), the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that holds a Loan on the
date of such repayment, the Exit Fee, whether such payment is made before or
after an Event of Default or an acceleration of all or any part of the
Obligations, and all such Exit Fees shall be characterized as additional
interest for all purposes hereunder.

 

(d)       In connection with the Loans funded on the Closing Date and on each
Funding Date thereafter, Borrower agrees that the funded amount of such Loans to
be remitted to Borrower shall be reduced by an original issue discount of (i)
with respect to the Loans funded on the Closing Date, (x) three-quarters of one
percent (0.75%) of the stated principal amount of such Loans and (y) one and
one-quarter percent (1.25%) of the stated principal amount of the Commitment
(regardless of whether such Commitment is funded or unfunded as of the Closing
Date), and (ii) with respect to the Loans funded on each Funding Date
thereafter, three-quarters of one percent (0.75%) of the stated principal amount
of such Loan (collectively, the “OID”), which OID shall be fully earned and
retained by the Administrative Agent, for the benefit of the Lenders, provided,
that, notwithstanding such deduction from the funded amount of the Loans,
Borrower remains liable to pay (i) the full principal amount of such Loans
(inclusive of such OID), without giving effect to such deduction, which shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Maturity Date and (ii) accrued interest on the full outstanding principal
amount of such Loans (inclusive of such OID), without giving effect to such
deduction.

 

SECTION 3.02     Mandatory Reduction of Commitments. The Commitment shall be
permanently reduced by the amount of each Loan made on the Closing Date and on
each Funding Date thereafter.

 

48

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE IV

Payments

 

SECTION 4.01     Voluntary Prepayments. The Borrower shall have the right to
prepay the outstanding remaining balance of the Loans in whole or in part on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent written notice of (A) its intent to make such prepayment and (B) the
amount of such prepayment, no later than 1:00 p.m. EST five (5)       Business
Days prior thereto, and shall promptly be transmitted by the Administrative
Agent to each of the relevant Lenders, as the case may be; (ii) prepayment of
Loans pursuant to this Section 4.01 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.10; (iii) each such
prepayment shall be in an amount at least equal to $1,000,000, or, if less, the
entire principal amount then outstanding; and (iv) such prepayment shall be
accompanied by a payment of the Exit Fee, if applicable.

 

SECTION 4.02     Mandatory Prepayments.

 

(a)        Types of Mandatory Prepayments.

 

(i)       Within one (1) Business Day of the receipt by any Credit Party or any
of its Subsidiaries of any proceeds from the incurrence of any Indebtedness by
any Credit Party or any of its Subsidiaries (other than Indebtedness permitted
under Section 9.01), the Borrower shall prepay the Loans in an amount equal to
one hundred percent (100%) of such Net Debt Proceeds, to be applied as set forth
in Section 4.02(c). Nothing in this Section 4.02(a)(i) shall be construed to
permit or waive any Default or Event of Default arising from any incurrence of
Indebtedness not permitted under the terms of this Agreement.

 

(ii)       Within one (1) Business Day of the receipt by any Credit Party or any
of its Subsidiaries of any Net Disposition Proceeds from any Disposition (other
than any Disposition permitted under Section 9.04(d), Section 9.04(h) or Section
9.04(n)) the Borrower shall prepay the Loans in an amount equal to one hundred
percent (100%) of the Net Disposition Proceeds from such Disposition, to be
applied as set forth in Section 4.02(c). Nothing in this Section 4.02(a)(ii)
shall be construed to permit or waive any Default or Event of Default arising
from any Disposition not permitted under the terms of this Agreement.

 

(iii)       Within three (3) Business Days of the receipt by any Credit Party or
any of its Subsidiaries of any Net Casualty Proceeds from any Casualty Event,
the Borrower shall prepay the Loans in an amount equal to one hundred percent
(100%) of such Net Casualty Proceeds, to be applied as set forth in Section
4.02(c); provided that the Borrower may, at its option by notice in writing to
the Administrative Agent no later than thirty (30) days following the occurrence
of the Casualty Event resulting in such Net Casualty Proceeds, apply such Net
Casualty Proceeds to the rebuilding or replacement of such damaged, destroyed or
condemned assets or property so long as such Net Casualty Proceeds are in fact
used to commence the rebuilding or replacement of the damaged, destroyed or
condemned assets or property within ninety (90) days following the receipt of
such Net Casualty Proceeds, with the amount of Net Casualty Proceeds unused
after such period to be applied as set forth in Section 4.02(c). Nothing in this
Section 4.02(a)(iii) shall be construed to permit or waive any Default or Event
of Default arising from, directly or indirectly, any Casualty Event.

 

49

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iv)       Within one (1) Business Day of the receipt by any Credit Party or any
of its Subsidiaries of any Net Equity Proceeds from the issuance of any Capital
Stock (other than Excluded Issuances) that results in Net Equity Proceeds
exceeding $2,000,000 in the aggregate during the term of this Agreement (the
“Equity Sweep Amount”), the Borrower shall prepay the Loans in an amount equal
to one hundred percent (100%) of such Net Equity Proceeds, to be applied as set
forth in Section 4.02(c); provided, that, if a Default or Event of Default shall
have occurred and be continuing at the time such proceeds are received, the
Equity Sweep Amount shall be deemed to equal $0. Nothing in this Section
4.02(a)(iv) shall be construed to permit or waive any Default or Event of
Default arising, directly or indirectly, from any such issuance of Capital
Stock.

 

(v)       Within three (3) Business Days of the receipt by any Credit Party or
any of its Subsidiaries of any proceeds from any Extraordinary Receipts in an
amount exceeding $1,000,000 (the “Extraordinary Receipts Sweep Amount”), the
Borrower shall prepay the Loans in an amount equal to one hundred percent (100%)
of such Extraordinary Receipts, to be applied as set forth in Section 4.02(c);
provided, that, if a Default or Event of Default shall have occurred and be
continuing at the time such proceeds are received, the Extraordinary Receipts
Sweep Amount shall be deemed to equal $0. Nothing in this Section 4.02(a)(v)
shall be construed to permit or waive any Default or Event of Default arising,
directly or indirectly, from any event or circumstance giving rise to any
Extraordinary Receipts.

 

(vi)       Immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 10.02, the Borrower shall repay all the Loans, unless only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be repaid).

 

(b)       Notice and Option to Decline Prepayment. The Borrower shall provide
the Administrative Agent with at least three (3) Business Days prior written
notice, by 12:00 EST, of any prepayments under Section 4.02(a). Notwithstanding
anything to the contrary herein, any mandatory prepayment pursuant to Section
4.02(a) may be declined in whole or in part by any Lender without prejudice to
such Lender’s rights hereunder to accept or decline any future payments in
respect of any mandatory prepayment, provided such Lender provides written
notice to the Administrative Agent of its intent to decline any prepayment,
which such notice must be received by 2:00 p.m. EST one (1) Business Day prior
to the projected prepayment date. Any Lender that does not provide notice by
that time shall be deemed to have accepted the prepayment. If a Lender chooses
not to accept payment in respect of a mandatory prepayment, in whole or in part,
the other Lenders that accept such mandatory prepayment shall have the option to
share such proceeds on a pro rata basis (and if declined by all Lenders, such
declined proceeds shall be retained by the Borrower).

 

(c)       Application of Payments. With respect to each prepayment of the Loans
required by Section 4.02(a), the amounts prepaid shall be applied, so long as no
Application Event shall have occurred and be continuing, first to pay any fees
and expenses of the Agents and the Lenders under the Credit Documents until paid
in full (other than the Exit Fee), second to any accrued and unpaid interest on
the Loans until paid in full, third to the outstanding principal on the Loan
until the Loans are paid in full and thereafter to the Exit Fee; provided that
Borrower shall pay any amounts, if any, required to be paid pursuant to Section
2.10 with respect to prepayments of Loans made on any date other than the last
day of the applicable Interest Period.

 

50

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       Application of Collateral Proceeds. Notwithstanding anything to the
contrary in Section 4.01 or this Section 4.02, all proceeds of Collateral
received by the Collateral Agent or any other Person pursuant to the exercise of
remedies against the Collateral, and all payments received upon and after the
acceleration of any of the Obligations (an “Application Event”) shall be applied
as follows (subject to adjustments pursuant to any agreements entered into among
the Lenders):

 

(i)       first, to pay any costs and expenses of the Agents (in their
respective capacity as Agent) and fees then due to the Agents (in their
respective capacity as Agent) under the Credit Documents, including any
indemnities then due to any Agents (in their respective capacity as Agent) under
the Credit Documents, until paid in full,

 

(ii)      second, to pay any fees and premiums then due to the Agents (in their
respective capacity as Agent) under the Credit Documents until paid in full,

 

(iii)     third, ratably to pay any costs, expense reimbursements, fees (other
than the Exit Fee) or premiums of Lenders and indemnities then due to any of the
Lenders under the Credit Documents until paid in full,

 

(iv)     fourth, ratably to pay interest due in respect of the outstanding Loans
until paid in full (other than any Paid in Kind Interest which has been added to
the principal amount of Loans),

 

(v)       fifth, ratably to pay the outstanding principal balance of the Loans
in the inverse order of maturity until the Loans are paid in full,

 

(vi)     sixth, to pay any other Obligations,

 

(vii)    seventh, to pay the Exit Fee, if applicable; and

 

(viii)   eighth, to Borrower or such other Person entitled thereto under
Applicable Law.

 

SECTION 4.03     Payment of Obligations; Method and Place of Payment.

 

(a)       The obligations of each Credit Party hereunder and under each other
Credit Document are not subject to counterclaim, set-off, rights of rescission,
or any other defense. Subject to Section 4.03(b), and except as otherwise
specifically provided herein, all payments under any Credit Document shall be
made by the Borrower, without set-off, rights of rescission, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Secured Parties entitled thereto, not later than 12:00 p.m. EST on the date
when due and shall be made in immediately available funds in Dollars to the
Administrative Agent. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 12:00 p.m. EST, on such day) like funds relating
to the payment of principal or interest or Fees ratably to the Secured Parties
entitled thereto.

 

51

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       For purposes of computing interest or fees, any payments under this
Agreement that are made later than 12:00 p.m. EST, may, in the Administrative
Agent’s discretion, be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall continue to accrue during such extension at the applicable rate
in effect immediately prior to such extension.

 

(c)       The Borrower shall make each payment under any Credit Document by wire
transfer to such deposit account as the Administrative Agent shall notify the
Borrower in writing from time to time within a reasonable time prior to such
payment.

 

SECTION 4.04     Taxes.

 

(a)       Any and all payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.04) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)       The Credit Parties shall timely pay, and shall authorize the
Administrative Agent to pay in their name, to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
Within 30 days after the date of any payment of Taxes or Other Taxes by any
Credit Party, the Credit Parties shall furnish to Agent, at its address referred
to in Section 12.02, the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

 

(c)       The Credit Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.04) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

52

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.06(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.04(d).

 

(e)       As soon as practicable after any payment of Taxes by any Credit Party
to a Governmental Authority pursuant to this Section 4.04, such Credit Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)        Status of Lenders.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
4.04(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)      Without limiting the generality of the foregoing,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

53

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code in customary form
consistent with the Model Credit Agreement Provisions of the Loan Syndications
and Trading Association (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

54

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(D)       if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.

 

(g)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.04 (including by the payment of
additional amounts pursuant to this Section 4.04), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.04 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.04(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.04(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.04(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person

 

(h)       (i) All amounts set out or expressed to be payable under a Credit
Document by any party to any Lender or Agent which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender or Agent to any party under a Credit
Document and such Lender or Agent is required to account to the relevant tax
authority for the VAT, that party shall pay to the Lender or Agent, as the case
may be, (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of such VAT.

 

55

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(ii)        If VAT is or becomes chargeable on any supply made by any Lender or
Agent (the “Supplier”) to any other Lender or Agent (the “Receiver”) under a
Credit Document, and any party other than the Receiver (the “Relevant Party”) is
required by the terms of a Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Receiver in respect of that consideration),

 

(A)       (where the Supplier is the person required to account to the relevant
tax authority for the VAT), the Relevant Party must also pay to the Supplier (at
the same time as paying that amount) an additional amount equal to the amount of
VAT; the Receiver must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Receiver
receives from the relevant tax authority which the Receiver reasonably
determines relates to the VAT chargeable on that supply; and

 

(B)       (where the Receiver is the person required to account to the relevant
tax authority for the VAT), the Relevant Party must promptly, following demand
from the Receiver, pay to the Receiver an amount equal to the VAT chargeable on
that supply but only to the extent that the Receiver reasonably determines that
is is not entitled to credit or repayment from the relevant Tax authority in
respect of that VAT.

 

(iii)       Where a Credit Document require any party to reimburse or indemnify
a Lender or Agent for any cost or expense, the party shall reimburse or
indemnify (as the case may be) the Lender or Agent for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Lender or Agent determines that it is entitled to credit or
repayment in respect of such VAT from the relevant Tax authority.

 

(iv)       Any reference in this Section 4.04(h) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to a
person under the grouping rules as defined in the EC Council Directive 2006/112
or any notional legislation implementing that Directive.

 

(v)       In relation to any supply made by a Lender or Agent to any party under
a Credit Document, if reasonably requested by such Lender or Agent, that party
must promptly provide such Lender or Agent with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s or Agent's, as the case may be, VAT reporting requirements in
relation to such supply.

 

(i)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.04 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

56

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(j)       Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

SECTION 4.05     Computations of Interest and Fees. All interest and fees shall
be computed on the basis of the actual number of days occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. Payments due on a day that is not a Business Day shall (except as
otherwise required by) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.

 

ARTICLE V

Conditions Precedent to Loans

 

SECTION 5.01     Closing Date Loan. The obligation of each Lender to make the
Loans on the Closing Date as provided for hereunder is subject to the
fulfillment, to the satisfaction of the Agents and each Lender, of each of the
following conditions precedent on or before the Closing Date, unless any such
condition is waived in accordance with Section 12.01:

 

(a)       Credit Documents. The Administrative Agent shall have received the
following documents, duly executed by an Authorized Officer of each applicable
Credit Party and each other relevant party:

 

(i)       this Agreement;

 

(ii)       the Notes;

 

(iii)       the Security Documents; and

 

(iv)       each other Credit Document.

 

(b)       Collateral.

 

(i)       All Capital Stock of each Credit Party (other than Borrower) shall
have been pledged pursuant to the Security Documents and the Collateral Agent
shall have received all certificates, if any, representing such securities
pledged under the Security Documents, accompanied by instruments of transfer and
undated stock powers endorsed in blank.

 

(ii)       All Indebtedness owed to any of the Credit Parties (other than any
Indebtedness of another Credit Party) which, in the aggregate, exceeds $50,000
that is evidenced by one or more promissory notes shall have been pledged
pursuant to the Security Documents, and the Collateral Agent shall have received
original executed versions of all such promissory notes, together with
instruments of transfer with respect thereto endorsed in blank.

 

57

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iii)       The Collateral Agent shall have received the results of a search of
the UCC filings (or equivalent filings), in addition to tax Lien, judgment Lien,
bankruptcy and litigation searches made with respect to each Credit Party,
together with copies of the financing statements and other filings (or similar
documents) disclosed by such searches, and accompanied by evidence satisfactory
to the Collateral Agent that the Liens indicated in any such financing statement
and other filings (or similar document) are Permitted Liens or have been
released or will be released substantially simultaneously with the making of the
Loans hereunder.

 

(iv)       The Collateral Agent shall have received evidence, in form and
substance satisfactory to the Collateral Agent, that appropriate UCC (or
equivalent) financing statements (including fixture filings) have been duly
filed in such office or offices as may be necessary or, in the opinion of
Collateral Agent, desirable, to perfect the Collateral Agent’s Liens in and to
the Collateral and certified searches reflecting the filing of all such
financing statements.

 

(c)       Legal Opinions. The Administrative Agent shall have received executed
legal opinion of (i) Sichenzia Ross Ference LLP, U.S. counsel to the Credit
Parties; (ii) CMS Netherlands, Dutch counsel to the Credit Parties; (iii) CMS
Cameron McKenna Nabarro Olswang LLP, English counsel to the Credit Parties; (iv)
[reserved]; (vi) CMS DeBacker, Belgian counsel to the Credit Parties; Bird &
Bird LLP, English counsel to the Agent in respect of enforceability and (vii)
such other local counsel opinions as the Administrative Agent shall reasonably
request, which opinions shall be addressed to the Administrative Agent and the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)       Secretary’s Certificates. The Administrative Agent shall have received
a certificate for each Credit Party, dated the Closing Date, duly executed and
delivered by such Credit Party’s secretary or assistant secretary, managing
director (directeur or bestuurder), managing directors (Geschäftsführer),
managing member or general partner, as applicable, as to:

 

(i)       resolutions of each such Person’s board of managers/directors (or
other managing body, in the case of a Person that is not a corporation, or
shareholders in case of Interactive) then in full force and effect expressly and
specifically authorizing, to the extent relevant, all aspects of the Credit
Documents applicable to such Person and the execution, delivery and performance
of each Credit Document, in each case, to be executed by such Person;

 

(ii)       if applicable and with respect to the Netherlands Subsidiaries only,
resolution of each such Netherlands Subsidiary's general meeting of shareholders
then in full force and effect expressly and specifically authorizing, to the
extent relevant, all aspects of the Credit Documents applicable to such
Netherlands Subsidiary and the execution, delivery and performance of each
Credit Document, in each case, to be executed by such Netherlands Subsidiary,
including the execution of the deed of pledge over shares in the capital of such
Netherlands Subsidiary;

 

(iii)       if applicable and with respect to the Netherlands Subsidiaries only,
a copy of the unconditional and positive advice of the works council of each
Netherlands Subsidiary;

 

58

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iv)      the incumbency and signatures of its Authorized Officers and any other
of its officers, managing member or general partner, as applicable, authorized
to act with respect to each Credit Document to be executed by such Person and a
list of all officers and directors of the Credit Parties;

 

(v)      each such Person’s Organization Documents, as amended, modified or
supplemented as of Closing Date, certified by the appropriate officer or
official body of the jurisdiction of organization of such Person; and

 

(vi)      with respect to Interactive only, Interactive’s shareholder list,
excerpt from the commercial register and other organizational documents
applicable to it as well as assurances in relation to the following facts in
form and substance satisfactory to the Administrative Agent:

 

(A)       no Insolvency Event occurred as of the date of signing the German
Security Documents

 

(B)        the centre of interest of Interactive is in Germany (for the purposes
of the Insolvency Regulation); and

 

(C)        no supervisory board (Aufsichtsrat) for the Interactive exists;



 

which certificates shall provide that each Secured Party may conclusively rely
thereon until it shall have received a further certificate of the secretary,
assistant secretary, managing director (directeur or bestuurder), managing
director (Geschäftsführer), managing member or general partner, as applicable,
of any such Person canceling or amending the prior certificate of such Person as
provided in Section 8.01(k).

 

(e)       Other Documents and Certificates. The Administrative Agent shall have
received originals of the following documents and certificates, each of which
shall be dated the Closing Date and duly executed by an Authorized Officer of
each applicable Credit Party, in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)       a certificate of an Authorized Officer of the Borrower, certifying as
to such items as reasonably requested by the Collateral Agent, including without
limitation:

 

(A)       the receipt of all required approvals and consents of all Governmental
Authorities and other third parties, if applicable, with respect to the
consummation of the Transactions and the operation of the Credit Parties’
business, each of which shall be attached thereto and certified as being true,
complete and correct copies thereof;

 

(B)       both before and after giving effect to Transactions, including the
borrowing of the Loans on the Closing Date, (A) no Default or Event of Default
shall have occurred, (B) no default or event of default under any Material
Contract by Borrower or its Subsidiaries shall have occurred and (C) each
Material Contract remains in full force and effect and no Credit Party or
Subsidiary has received any notice of termination or non-renewal from the other
party thereto; and

 

59

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(C)       the representations and warranties set forth in Article VII are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof);

 

(ii)        a Perfection Certificate of each Credit Party;

 

(iii)       (A) certificates of good standing (or the local equivalent thereof,
if applicable) with respect to each Credit Party, each dated within a recent
date prior to the Closing Date, such certificates to be issued by the
appropriate officer or official body of the jurisdiction of organization of such
Credit Party, which certificate shall indicate that such Credit Party is in good
standing in such jurisdiction, and (B) certificates of good standing (or the
local equivalent thereof, if applicable) with respect to each Credit Party, each
dated within a recent date prior to the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions where such Credit Party
is qualified to do business as a foreign entity, which certificate shall
indicate that such Credit Party is in good standing in such jurisdictions;

 

(iv)       a certificate detailing the planned distribution of proceeds from the
Loans and a funds flow memorandum detailing the sources and uses of the
Transactions; and

 

(v)        an executed Funding Request delivered in accordance with Section

2.07.

 

(f)       Solvency. The Administrative Agent shall be reasonably satisfied,
based on financial statements (actual and pro forma), projections and other
evidence provided by Credit Parties, or requested by the Administrative Agent,
that Borrower and its Subsidiaries (on a consolidated basis), after incurring
the Loans, will be Solvent and the Administrative Agent shall have received and
shall be reasonably satisfied with a Solvency Certificate of an Authorized
Officer of the Borrower, on behalf of the Credit Parties, confirming the
Solvency of the Credit Parties and their Subsidiaries (on a consolidated basis)
after giving effect to the Transactions.

 

(g)       Financial Information. The Administrative Agent shall have received a
certificate in form and substance satisfactory to it, dated the Closing Date and
properly executed by an Authorized Officer of the Borrower and the Borrower,
attaching the following documents and reports (each in form and substance
reasonably satisfactory to the Collateral Agent):

 

(i)       the Historical Financial Statements; and

 

(ii)       the financial projections of the Consolidated Companies for each
fiscal year of the Consolidated Companies during the period from the Closing
Date through the Maturity Date along with a pro forma balance sheet of the
Consolidated Companies giving effect to the Transactions (including actual
results for the twelve months prior to the Closing Date).

 

The documents and reports delivered pursuant to clause (i) above shall be
certified by such Authorized Officer to be true, complete and correct in all
material respects as of the Closing Date and the documents and reports delivered
pursuant to clause (ii) above shall be certified in a manner consistent with the
representations and warranties set forth in Section 7.08.

 

60

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(h)       The Collateral Agent shall have received a certificate of insurance,
together with the endorsements thereto, (or with respect to insurance policies
governed by German law, the respective insurance certificate or confirmation
(Sicherungsschein/-bestätigung) naming the Collateral Agent as an additional
insured on behalf of the Lenders and loss payee as to casualty insurance, in
each case, as to the insurance required by Section 8.03, in form and substance
reasonably satisfactory to Administrative Agent.

 

(i)       Payment of Outstanding Indebtedness. (a) On the Closing Date, the
Credit Parties and each of their respective Subsidiaries shall have no
outstanding Indebtedness other than the Loans hereunder and the Indebtedness (if
any) listed on Schedule 7.24 or otherwise permitted by Section 9.01, and the
Administrative Agent shall have received copies of all documentation and
instruments evidencing the discharge of all Indebtedness paid off in connection
with the Transactions and the transactions contemplated by this Agreement, and
(b) all Liens (other than Permitted Liens) securing payment of any such
Indebtedness shall have been released and the Administrative Agent shall have
received pay-off letters, all form UCC-3 termination statements, all releases or
terminations of intellectual property security agreements and other instruments
as may be reasonably requested by Administrative Agent in connection therewith.

 

(j)       Material Adverse Effect. The Administrative Agent shall have
determined that, both immediately before and immediately after giving effect to
the Transactions, except as disclosed in the Borrower’s Form 10-K filed with the
SEC for the fiscal year ending December 31, 2017 and the Borrower’s Form 10-Q
filed with the SEC for each of the fiscal quarters ending March 30, 2018, June
30, 2018 and September 30, 2018 and any Form 8-K filed by the Borrower with the
SEC since September 30, 2018 though the Business Day prior to the Closing Date,
no Material Adverse Effect has occurred since December 31, 2017.

 

(k)       Fees and Expenses. Each of Post Road, the Agents and each Lender shall
have received, for its own respective account, (i) all fees and expenses due and
payable to such Person hereunder, and (ii) the reasonable and documented fees,
costs and expenses due and payable to such Person pursuant Sections 3.01 and
12.05 (including the reasonable fees, disbursements and other charges of
counsel) for which invoices have been presented prior to the Closing Date.

 

(l)       Patriot Act Compliance and Reference Checks. The Administrative Agent
shall have received completed reference checks with respect to each Credit
Party’s senior management, and any required Patriot Act compliance, the results
of which are satisfactory to Administrative Agent in its sole discretion which
shall include, for the avoidance of doubt, a duly executed IRS Form W-9 and W-8
BENE.

 

(m)       Due Diligence. The Administrative Agent shall have completed and be
reasonably satisfied its business, legal, and collateral due diligence on
Borrower and its Subsidiaries, including (i) corporate, capital and legal
structure of Borrower and its Subsidiaries; (ii)       securities, labor,
insurance, tax, litigation and environmental matters; (iii) review of all third
party reports; and (iv) an independent quality of earnings report, third party
accounting review, and the results of Borrower’s pipeline and backlog.

 

61

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(n)       Material Contracts. The Administrative Agent shall have received
copies of each Material Contract (if written), and the results of the
Administrative Agent’s review thereof shall be reasonably satisfactory to
Administrative Agent.

 

(o)        No Default, Representations and Warranties and No Injunctions.

 

(i)         No Default or Event of Default shall have occurred and be
continuing;

 

(ii)        all representations and warranties made by each Credit Party
contained herein or in the other Credit Documents shall be true and correct, in
each case, with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
as of such earlier date); and

 

(iii)       no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the Transactions shall have
been issued and remain in force by any Governmental Authority against any Credit
Party, any Agent or any Lender.

 

(p)       No Adverse Actions. There shall be no order or injunction or pending
litigation in which there is a reasonable possibility of a decision that could
reasonably be expected to have a Material Adverse Effect on the Borrower or
Pareteum Europe and its Subsidiaries, taken as a whole, and no pending
litigation seeking to prohibit, enjoin or prevent any of the Transactions.

 

(q)       Loan Amount. The aggregate principal amount of Loans funded on the
Closing Date shall be $25,000,000.

 

(r)       Closing Date Lender Shares. The Borrower shall have issued the Closing
Date Lender Shares, and the Administrative Agent shall have received an executed
irrevocable instruction letter to the Borrower’s transfer agent, in form and
substance acceptable to the Administrative Agent, providing for the issuance of
the Closing Date Lender Shares, in each case to the Lenders, with each Lender
being issued a number of Closing Date Lender Shares proportionate to the
aggregate principal amount of the Loans funded by each such Lender on the
Closing Date as a percentage of the principal amount of all Loans funded by all
Lenders on the Closing Date, with such adjustments to reflect rounding or other
adjustments as the Administrative Agent may agree.

 

(s)       Closing Date Transactions. The following transactions shall have been
consummated (or shall be consummated substantially concurrently with the initial
borrowings hereunder on the Closing Date) and the Administrative Agent shall
have received definitive documentation, in form and substance acceptable to the
Administrative Agent, evidencing such transactions:

 

(i)       the iPass Acquisition

 

62

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(ii)      the iPass-TBR Merger; and

 

(iii)      the Fortress Debt Repayment.

 

SECTION 5.02     Loans Made after Closing Date. The obligation of each Lender to
make the Loans on each Funding Date as provided for hereunder is subject to the
fulfillment, to the satisfaction of the Agents and each Lender, of each of the
following conditions precedent on or before such Funding Date, unless any such
condition is waived in accordance with Section 12.01:

 

(a)       Funding Date and Loan Amounts. Each Funding Date shall occur on or
before the eighteen (18) month anniversary of the Closing Date; provided,
however, that no Funding Date shall occur until the latest to occur of: (i)
delivery of the [***]Consent and Acknowledgement to the Administrative Agent in
accordance with Section 8.17; (ii) the filing of the Borrower’s Form 10-Q with
the SEC for the fiscal quarter ending March 30, 2019; or (iii) June 1, 2019. The
aggregate principal amount of Loans made on each Funding Date (i) shall be no
less than $5,000,000; and (ii) shall, when aggregated with the original
principal amount of all other Loans funded hereunder (without giving effect to
any Paid in Kind Interest), not be more than the Aggregate Commitment.
Notwithstanding anything set forth herein to the contrary, no Funding Date shall
occur within thirty (30) days of any other Funding Date.

 

(b)       Documents and Certificates. The Administrative Agent shall have
received originals of the following documents and certificates, each of which
shall be dated as of the applicable Funding Date and duly executed by an
Authorized Officer of each applicable Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)      an executed Funding Request delivered in accordance with Section 2.07;

 

(ii)      a certificate of an Authorized Officer of Borrower, certifying as to
such items as reasonably requested by the Collateral Agent, including without
limitation:

 

(A)       both before and after giving effect to the borrowing of the Loans on
such Funding Date, no Default or Event of Default shall have occurred;

 

(B)       the representations and warranties set forth in Article VII are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof); and

 

(C)       evidence that, after giving pro forma effect to the requested Loan,
the Credit Parties shall be in compliance with the Financial Performance
Covenants (and, during the continuation of a Consolidated Revenue Testing
Period, the covenant set forth in Section 9.13(f) hereof);

 

(iii)      a certificate detailing the planned distribution of proceeds from the
Loans and a funds flow memorandum detailing the sources and uses of the
Transactions, each of which shall be acceptable to the Administrative Agent.

 

63

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       Solvency. The Administrative Agent shall be reasonably satisfied,
based on financial statements (actual and pro forma), projections and other
evidence provided by Credit Parties, or requested by the Administrative Agent,
that Borrower and its Subsidiaries (on a consolidated basis), after incurring
the Loans, will be Solvent and the Administrative Agent shall have received and
shall be reasonably satisfied with a Solvency Certificate of an Authorized
Officer of Borrower, on behalf of the Credit Parties, confirming the Solvency of
the Credit Parties and their Subsidiaries (on a consolidated basis) after giving
effect to the Transactions.

 

(d)       Material Adverse Effect. The Administrative Agent shall have
determined that, both immediately before and immediately after giving effect to
the Transactions, except as disclosed in the Borrower’s Form 10-K filed with the
SEC for the fiscal year ending December 31, 2017 and the Borrower’s Form 10-Q
filed with the SEC for each of the fiscal quarters ending March 30, 2018, June
30, 2018 and September 30, 2018 and any Form 8-K filed by the Borrower with the
SEC since September 30, 2018 though the Business Day prior to the Closing Date,
no Material Adverse Effect has occurred since December 31, 2017.

 

(e)       Fees and Expenses. Each of the Agents and Lenders shall have received,
for its own respective account, (i) all fees and expenses due and payable to
such Person hereunder, and (ii) the reasonable and documented fees, costs and
expenses due and payable to such Person pursuant Sections 3.01 and 12.05
(including the reasonable fees, disbursements and other charges of counsel) for
which invoices have been presented prior to the Closing Date.

 

(f)       No Default, Representations and Warranties and No Injunctions.

 

(i)       No Default or Event of Default shall have occurred and be continuing;

 

(ii)       all representations and warranties made by each Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), in each case, with the same effect
as though such representations and warranties had been made on and as of the
Funding Date (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof));

 

(iii)       no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the Transactions shall have
been issued and remain in force by any Governmental Authority against any Credit
Party, any Agent or any Lender; and

 

(iv)       there shall be no order or injunction or pending litigation in which
there is a reasonable possibility of a decision that could reasonably be
expected to have a Material Adverse Effect on Borrower and its Subsidiaries,
taken as a whole, and no pending litigation seeking to prohibit, enjoin or
prevent the making of such Loan or the use of the proceeds thereof

 

64

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(g)       Additional Lender Shares. The Borrower shall have issued the
Additional Lender Shares in accordance with Section 8.26.

 

ARTICLE VI

Guarantee

 

SECTION 6.01     Guarantee. (a) To induce the Lenders to make the Loans and each
other Secured Party to make credit available to or for the benefit of one or
more Credit Parties, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably, guarantees, as primary obligor and not merely
as surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Credit Document, of all the Obligations of the Borrower and
of the other Guarantors whether existing on the date hereof or hereinafter
incurred or created (the “Guarantor Obligations”, which in no event shall
include any Excluded Hedging Obligations). The Guarantor Obligations shall
include, without limitation, interest accruing at the then applicable rate
provided herein after the maturity thereof and interest accruing at the then
applicable rate provided herein after the commencement of any Insolvency Event
relating to the Borrower or any other Credit Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with this Agreement or any other Credit Document, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the Agents or to the other Secured Parties that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements) and all
obligations and liabilities of such Guarantor that arise or may arise under or
in connection with this Agreement or any other Credit Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Secured Parties that are
required to be paid by such Guarantor pursuant to the terms of any such Credit
Document). Each Guarantor’s guarantee hereunder constitutes a guarantee of
payment and not of collection.

 

(b)       Any term or provision of this Agreement or any other Credit Document
to the contrary notwithstanding, the maximum aggregate amount for which any
Guarantor shall be liable under this Guarantee shall not exceed the maximum
amount for which such Guarantor can be liable without rendering the obligations
of such Guarantor under this Agreement or any other Credit Document, as it
relates to such Guarantor, subject to avoidance under Applicable Laws relating
to fraudulent conveyance or fraudulent transfer (including the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548
of title 11 of the United States Code or any applicable provisions of comparable
Applicable Laws) (collectively, the “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Article VI for purposes of the Fraudulent Transfer Laws
shall take into account the right of contribution established in Section 6.02
and, for purposes of such analysis, give effect to any discharge of intercompany
debt as a result of any payment made under this Article VI.

 

65

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of any
Secured Party hereunder.

 

(d)       This Guarantee shall remain in full force and effect until the
Termination Date occurs, notwithstanding that from time to time during the term
of this Agreement no Guarantor Obligations may be outstanding.

 

(e)       No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, and each Guarantor shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Termination Date
occurs.

 

SECTION 6.02     Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 6.03. The provisions of
this Section 6.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

SECTION 6.03     No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by any Secured Party
for the payment of the Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor under this Guarantee,
until the Termination Date occurs. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor for the benefit of Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as the Collateral Agent may determine in accordance with Section
4.02(d) of this Agreement.

 

66

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 6.04     Modification of the Guarantor Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guarantor Obligations made by
any Secured Party may be rescinded by such Secured Party and any of the
Guarantor Obligations continued, and the Guarantor Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and this
Agreement and the other Credit Documents, and any other documents executed and
delivered in connection therewith may be amended, amended and restated,
supplemented or otherwise modified or terminated, in whole or in part, as the
Agents (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Guarantor
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guarantor Obligations or for this
Agreement or any other Credit Document or any property subject thereto.

 

SECTION 6.05     Guarantee Absolute and Unconditional. Each Guarantor waives to
the fullest extent permitted by Applicable Law any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by any Secured Party upon this Agreement or acceptance of
the guarantee contained in this Article VI. The Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Article VI and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Article VI. Each
Guarantor, to the fullest extent permitted by Applicable Law, waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor waives, to the fullest extent permitted by law, any right such
Guarantor may now have or hereafter acquire to revoke, rescind, terminate or
limit (except as expressly provided herein) the guarantee set forth in this
Article VI or any of its obligations hereunder. Each Guarantor understands and
agrees, to the fullest extent permitted by Applicable Law, that the guarantee
set forth in this Article VI shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Credit Document, any of the
Guarantor Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower with respect to any
Obligations, or of such Guarantor under this guarantee, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guarantor Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof, "demand" shall
include the commencement and continuance of any legal proceedings.

 

67

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 6.06     Reinstatement. The guarantee set forth in this Article VI shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guarantor Obligations is rescinded
or must otherwise be restored or returned by any Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

SECTION 6.07     Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in accordance with Section 4.03(c).

 

SECTION 6.08     Taxes. Each payment of the Guarantor Obligations will be made
by each Guarantor subject to the same provisions as are set forth in Section
4.04 hereof.

 

SECTION 6.09     Limitation on Guarantee by German Guarantors.

 

(a)       Scope.

 

(i)      To the extent a German Guarantor guarantees the obligations or
liabilities (including guarantees, letters of credit or similar instruments)of
an affiliated company (verbundenes Unternehmen) within the meaning of section 15
of the German Stock Corporation Act (Aktiengesetz) (other than such German
Guarantor’s direct or indirect subsidiaries (Tochtergesellschaften) or of a
direct or indirect minority shareholder of the German Guarantor within the
meaning of sections 271, 290 of the German Commercial Code (HGB)), demanding
payment under a Guaranty or the enforcement of a Guaranty in respect of such
German Guarantor shall be limited as set out below.

 

(ii)      The restrictions set out in this Section 6.09 shall not apply to a
German Guarantor to the extent that:

 

(A)       the Guaranty granted by such German Guarantor guarantees indebtedness
of itself or any of its direct or indirect subsidiaries (Tochtergesellschaft)
within the meaning of sections 271, 290 of the German Commercial Code (HGB);

 

(B)       such German Guarantor secures any indebtedness under any documentation
evidencing the Obligations in respect of (1) loans to the extent they are on-
lent or otherwise passed on (directly or indirectly) to such German Guarantor or
its subsidiaries (Tochtergesellschaften) within the meaning of sections 271, 290
of the German Commercial Code (HGB) or (2) bank guarantees or letters of credit
(Avale) that are issued for the financial benefit of any of the creditors of
such German Guarantor or its subsidiaries (Tochtergesellschaften) within the
meaning of sections 271, 290 of the German Commercial Code (HGB) or any other
benefit granted under documentation evidencing the Obligations, in each case, to
the extent that any such on-lending or otherwise passing on or bank guarantees
or letters of credit are still outstanding at the time of the enforcement of the
Guaranty; for the avoidance of doubt, nothing in this Section 6.09(a)(ii) shall
have the effect that such on-lent amounts may be enforced multiple times (no
double dip); such indebtedness shall also be disregarded for the purpose of
calculating the Net Assets (German) pursuant to Section 6.09(c);

 

68

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(C)       such German Guarantor does, at the time of payment under the Guaranty,
hold a fully recoverable indemnity claim or claim for refund (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) against the relevant shareholder or
against the affiliate whose obligations are secured by the relevant Guaranty; or

 

(D)       such German Guarantor as dominated company has entered into a profit
transfer and/or domination agreement (Gewinnabführungs- und/oder
Beherrschungsvertrag) according to section 291 of the German Stock Corporation
Act (Aktiengesetz) (either directly or via a chain of profit transfer and/or
domination agreements) with (i) an obligor whose obligations are guaranteed by a
Guaranty as dominating company, provided that such German Guarantor is a
subsidiary (Tochtergesellschaft) within the meaning of sections 271, 290 of the
German Commercial Code (HGB) of such obligor, or (ii) a (direct or indirect)
holding company as dominating company (beherrschendes Unternehmen), of both that
German Guarantor and an obligor whose obligations are guaranteed by a Guaranty,
provided that such German Guarantor is an affiliated company of such obligor, in
each case to the extent the existence of such profit transfer and/or domination
agreement (Gewinnabführungs- und/oder Beherrschungsvertrag) leads to the
inapplicability of § 30 (1) sentence 1 of the German Limited Liabilities Company
Act (GmbHG) and section 57 paragraph 1 of the German Stock Corporation Act
(Aktiengesetz).

 

Section 6.09(a)(ii)(D) above shall not apply if such German Guarantor provides a
final judgment (rechtskräftiges Urteil) of a Higher Regional Court
(Oberlandesgericht) or a judgment of the Federal Court of Justice
(Bundesgerichtshof) setting out that the mere existence of a profit transfer
and/or domination agreement is no reason not to apply section 30 paragraph 1 of
the German Limited Liabilities Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung) (GmbHG) or section 57 paragraph 1 of
the German Stock Corporation Act (Aktiengesetz) or at least as long relevant
proceedings to get such a judgement are pending at a Higher Regional Court
(Oberlandesgericht) or the Federal Court of Justice (Bundesgerichtshof).

 

(E)       if and to the extent such restrictions are at the time of enforcement
of the Guaranty not required to prevent personal liability of the relevant
German Guarantor's managing directors due to a breach of §§ 30 and 31 of the
German Limited Liabilities Company Act (GmbHG) or other obligations to observe
or act imposed by a Higher Regional Court (Oberlandesgericht) or the Federal
Court of Justice (Bundesgerichtshof) or under § 826 German Civil Code
(Bürgerliches Gesetzbuch).

 

69

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iii)       Subject to paragraph (iv) below, all references in this Section 6.09
as to whether demanding payment under or enforcing of a Guaranty granted by a
German Guarantor would lead to a Capital Impairment (as defined below) shall be
construed as references to the time of such German Guarantor executing such
Guaranty and granting such Guaranty provided that if after the date of this
Agreement jurisprudence of the German Federal Court of Justice
(Bundesgerichtshof) comes into force which holds that the relevant time for
making the determination whether or not the granting of a guarantee, surety
(Bürgschaft) or similar payment obligations pursuant to which a GmbH or a German
stock corporation (Aktiengesellschaft) secures indebtedness of its direct or
indirect shareholder(s) or of a subsidiary (Tochtergesellschaft) within the
meaning of sections 271, 290 of the German Commercial Code (HGB) of such
shareholder(s) has caused a violation of section 30 of the German Limited
Liabilities Company Act (GmbHG) or section 57 of the German Stock Corporation
Act (Aktiengesetz), respectively, is not the date of demanding payment under, or
enforcement of, such guarantee, surety or similar payment obligations, but the
date of granting the relevant guarantee, surety or similar payment obligation.

 

(iv)       If paragraph (iii) above is applicable, the determinations and
calculations in the Management Determination and the Auditor's Determination
(each as defined below) shall set out whether or not a Capital Impairment has
occurred as a result of a German Guarantor executing a Guaranty and granting
such Guaranty.

 

(b)       Capital Impairment. The parties to this Agreement agree that if the
enforcement of any Guaranty would cause the amount of a German Guarantor's Net
Assets (German), as calculated pursuant to of Section 6.09(c)(i), to fall below
the amount of its registered share capital (Stammkapital) (Begründung einer
Unterbilanz) (or increase an existing shortage of its registered share capital
(Vertiefung einer Unterbilanz)) in violation of section 30 paragraph 1 of the
German Limited Liabilities Company Act (GmbHG), (such event is hereinafter
referred to as a “Capital Impairment”), then Administrative Agent and/or the
Beneficiaries may demand payment under such Guaranty from such German Guarantor
only to the extent such Capital Impairment would not occur and and the German
Guarantor shall, have a defense (Einrede) against any claim under the Guaranty
if and to the extent such Capital Impairment would occur.

 

(c)        Net Assets (German).

 

(i)      The calculation of net assets (Reinvermögen) of the German Guarantor
(the “Net Assets (German)”) shall be determined in accordance with the principle
of orderly bookkeeping (Grundsätze ordnungsmäßiger Buchführung) applicable from
time to time in Germany applying the same accounting principles
(Bilanzierungsgrundsätze) which have been consistently applied by the relevant
German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss) (section 42 German Limited Liabilities Company Act (GmbHG),
sections 242, 264 of the German Commercial Code (Handelsgesetzbuch)) in the
previous years and the calculation shall be determined on the basis of the
balance sheet items listed in sections 266 para. 2 A, B, C, D and E of the
German Commercial Code (HGB) less all liabilities listed in section 266 para. 3
B, C, D and E of the German Commercial Code (HGB), save that the following
balance sheet items shall be adjusted as follows:

 

(A)       the amount of any increase from capital reserves in the registered
share capital of such German Guarantor (Kapitalerhöhung aus
Gesellschaftsmitteln), which was carried out after the date of execution of this
Agreement by such German Guarantor, shall be deducted from the amount of the
registered share capital of such German Guarantor if it is expressly prohibited
under the Credit Documents and has been carried out without the prior written
consent of the Administrative Agent;

 

70

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(B)      the amount of non-distributable assets according to § 253 (6) of the
German Commercial Code (Handelsgesetzbuch) shall not be included in the
calculation of Net Assets (German),

 

(C)      the amount of non-distributable assets according to § 268 (8) of the
German Commercial Code (Handelsgesetzbuch) shall not be included in the
calculation of Net Assets (German);

 

(D)      the amount of non-distributable assets according to § 272 (5) of the
German Commercial Code (Handelsgesetzbuch) shall not be included in the
calculation of Net Assets (German);

 

(E)       loans or other liabilities incurred by the relevant German Guarantor
in willful or grossly negligent violation of the Credit Documents shall not be
taken into account as liabilities

 

(F)       as far as the registered share capital is not paid in full and no
demand for a payment of outstanding amounts (nicht eingeforderte Beträge) has
been made, the amount not yet paid in shall be deducted from the amount of the
registered share capital of such German Guarantor;

 

(G)       loans provided to such German Guarantor by a member of the group shall
be disregarded, if and to the extent that such loans are subordinated or become
subordinated in the insolvency of such German Guarantor pursuant to section 39
paragraph 1 no. 5 or section 39 paragraph 2 of the German Insolvency Code
(Insolvenzordnung), in each case including obligations under guarantees for
obligations which are so subordinated;

 

(H)       any funds borrowed or provided to the Borrower under any documentation
evidencing the Obligations which have been or are passed on to such German
Guarantor and have not yet been repaid at the time when the demand under such
Guaranty is made, shall not be taken into account as liabilities; and

 

(I)       financial liabilities incurred by such German Guarantor in breach of
provisions of any documentation evidencing the Obligations shall not be taken
into account as liabilities.

 

(ii)      Each German Guarantor will notify Administrative Agent in writing in
reasonable detail within fifteen (15) Business Days after Administrative Agent
notified such German Guarantor of its intention to demand payment under a
Guarantee whether and to what extent a Capital Impairment would occur if a
payment under such Guarantee was made (the “Management Notification”). Such
Management Notification shall comprise an up-to-date balance sheet of such
German Guarantor and a detailed calculation, based on the provisions of this
deed, of the amount of the Net Assets (German) of such German Guarantor (taking
into account the adjustments set out above). Such German Guarantor shall fulfil
its obligations under such Guaranty within five (5) Business Days of providing
the Management Notification in an amount which pursuant to the Management
Notification would not result in a Capital Impairment (irrespective of whether
or not Administrative Agent agrees with the Management Notification).

 

71

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iii)      If Administrative Agent disagrees with the calculation in the
Management Notification, such German Guarantor will, upon written request by
Administrative Agent, which may be issued within 20 Business Days of the receipt
of the Management Notification, provide an auditors' determination by a firm of
recognized international auditors (the “Auditors”) within 45 Business Days upon
such request by Administrative Agent (the “Auditors’ Determination”). Such
Auditors’ Determination shall set out:

 

(A)      an up-to-date balance sheet of such German Guarantor;

 

(B)       a detailed calculation of the amount of Net Assets (German) of such
German Guarantor taking into account the adjustments set out in paragraph (A)
above, and

 

(C)       the extent of the Capital Impairment taking into account the
anticipated payment.

 

The results of the Auditors' Determination are, save for manifest errors,
binding on all parties. Such German Guarantor shall fulfill its obligations
under such Guaranty within five (5) Business Days of providing the Auditor's
Determination in an amount which pursuant to the Auditor's Determination would
not result in a Capital Impairment.

 

(iv)      If a German Guarantor does not provide the Management Notification or
the Auditors' Determination within the time frame set out above, demanding
payment under a Guaranty shall not be limited by this Section 6.09, and Section
6.09(b) shall not be applicable in that regard. In particular, Administrative
Agent shall not be obliged to make available to any German Guarantor any
proceeds realized.

 

(d)       Mitigation. If the Management Notification or the Auditors’
Determination shows that a Capital Impairment would occur upon payment under a
Guaranty, the relevant German Guarantor shall realize all of its assets that are
shown in the balance sheet with a book value (Buchwert) that is significantly
lower than the market value of the assets to the extent this is necessary to
fulfil its obligations under any documents evidencing the Obligations to the
extent legally permitted in a situation where it does not have sufficient
liquidity to fulfil its liabilities to its creditors if the relevant asset is
not necessary for the German Guarantor's business (nicht betriebsnotwendig). If
the relevant assets are necessary for such German Guarantor's business
(betriebsnotwendig), it will use its best efforts to realize the higher market
value by sale-and-lease-back or similar measures (if legally permitted).

 

(e)       Improvement of Financial Condition. If Administrative Agent ascertains
that the financial condition of a German Guarantor as set out in an Auditors'
Determination has improved (in particular, if such German Guarantor has taken
any action in accordance with the mitigation provisions set out in Section
Error! Reference source not found.(d), Administrative Agent may, at such German
Guarantor's cost and expense, arrange for the preparation of an updated balance
sheet of such German Guarantor by applying the same principles that were used
for the preparation of the Auditors’ Determination by the auditors who prepared
the Auditors’ Determination in order for such auditors to determine whether
(and, if so, to what extent) the Capital Impairment has been cured as a result
of the improvement of the financial condition of such German Guarantor.
Administrative Agent may consequently demand payment under such Guaranty to the
extent that the auditors determine that the Capital Impairment has been cured.

 

72

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(f)       No waiver. This Section Error! Reference source not found. shall not
affect the enforceability (other than as specifically set out herein), legality
or validity of any Guaranty and Administrative Agent is entitled to claim in
court that making payments under such Guaranty by the relevant German Guarantor
does not fall within the scope of section 30 of the German Limited Liabilities
Company Act (GmbHG). No reduction of the amount enforceable under any Guaranty
pursuant to this Section Error! Reference source not found. will prejudice the
right of Administrative Agent to continue to enforce such Guaranty (subject
always to the operation of the limitations set out above at the time of such
enforcement) until full satisfaction of the claims guaranteed. Administrative
Agent’s rights to any remedies it may have against a German Guarantor shall not
be limited if it is ascertained in court by a final non- appealable
(rechtskräftig) court order that the limitations contained in this Section
Error! Reference source not found. are not necessary to avoid that the managing
directors of the German Guarantor become personally liable pursuant to section
43 paragraph 3 of the German Limited Liabilities Company Act (GmbHG). The
agreement of Administrative Agent to abstain from demanding any or part of the
payment under any Guaranty in accordance with the provisions above shall not
constitute a waiver (Verzicht) of any right granted under this Agreement or any
other document evidencing the Obligations to Administrative Agent.

 

(g)       No violation. To the extent that a Guaranty was enforced in violation
of this Section Error! Reference source not found., Administrative Agent being
the recipient of such excess proceeds shall be under an obligation to repay such
excess amount to the relevant German Guarantor provided that such German
Guarantor presents within 20 Business Days after the date of such enforcement to
Administrative Agent a determination by the Auditors confirming that the
enforcement of such German Guarantor's liabilities has caused a Capital
Impairment.

 

SECTION 6.10     Belgian Guarantor. The obligations and liabilities of a Belgian
Guarantor under the Credit Documents, and under Article VI (Guarantee) in
particular, shall be limited at any time to the highest of:

 

(a)       90% of the Net Assets (Belgian) of such Belgian Guarantor calculated
on the basis of its most recent published annual financial statements available
at the Closing Date; and

 

(b)       90% of the Net Assets (Belgian) of such Belgian Guarantor calculated
on the basis of its most recent published annual financial statements available
at the date on which a demand is made on such Belgian Guarantor under this
Agreement.

 

73

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE VII

Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement and continue the
Loans as provided for herein, the Credit Parties make the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans:

 

SECTION 7.01     Status. Each Credit Party (a) is a duly organized or formed and
validly existing corporation or other registered entity in good standing under
the laws of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
does business or owns assets, except, in the case of this clause (b), where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 7.02     Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered the Credit Documents to
which it is a party and such Credit Documents constitute the legal, valid and
binding obligation of such Credit Party enforceable against each Credit Party
that is a party thereto in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

SECTION 7.03     No Violation. None of (a) the execution, delivery and
performance by any Credit Party of the Credit Documents to which it is a party
and compliance with the terms and provisions thereof, (b) the consummation of
the Transactions, or (c) the consummation of the other transactions contemplated
hereby or thereby on the relevant dates therefor, including the issuance of the
Lender Shares, will (i) contravene any applicable provision of any material
Applicable Law of any Governmental Authority, (ii) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Credit Party
(other than Liens created under the Credit Documents) pursuant to, (A) the terms
of the [***]Agreement or the [***] Agreement (subject to receipt of the
[***]Consent and Acknowledgment and the [***]Consent and Acknowledgment,
respectively), (B) the terms of any material indenture, loan agreement, lease
agreement, mortgage or deed of trust, or (C) any Material Contract (other than
those referred to in the foregoing clauses (A) or (B)), in the case of any of
clauses (A), (B) and (C) to which any Credit Party is a party or by which it or
any of its property or assets is bound or (iii) violate any provision of the
Organization Documents or Permit of any Credit Party, except with respect to any
conflict, breach or contravention or default (but not creation of Liens)
referred to in clauses (ii)(B) or (ii)(C), to the extent that such conflict,
breach, contravention or default could not reasonably be expected to have a
Material Adverse Effect.

 

74

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.04     Litigation, Labor Controversies, etc. There is no pending or,
to the knowledge of any Credit Party, threatened, litigation, action, proceeding
or labor controversy (including without limitation, strikes, lockouts or
slowdowns against the Credit Parties or any of their respective Subsidiaries
pending or, to the knowledge of any Credit Party, threatened) (a) except as
disclosed in Schedule 7.04, none of which could reasonably be expected to have a
Material Adverse Effect, (b) which purports to affect the legality, validity or
enforceability of any Credit Document or the Transactions or (c) relating to any
Indebtedness or purported Indebtedness of any Credit Party or any Subsidiary.
There is no outstanding judgment rendered by any court or tribunal against any
Credit Party or any Subsidiary.

 

SECTION 7.05     Use of Proceeds; Regulations U and X. The proceeds of the Loans
are intended to be and shall be used solely for the purposes set forth in and
permitted by Section 8.12. No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loans will be used to purchase or carry margin stock or
otherwise for a purpose which violates, or would be inconsistent with Regulation
U or Regulation X.

 

SECTION 7.06     Approvals, Consents, etc. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person, and no consent or approval under any contract or instrument (other than
(a) those that have been duly obtained or made and which are in full force and
effect, or if not obtained or made, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (b) the filing of UCC
financing statements and other equivalent filings for foreign jurisdictions, (c)
the filings or other actions necessary to perfect Liens under the Credit
Documents and (d) any notice filings relating to the issuance of the Lender
Shares, as the case may be, under the Securities Act) is required for the
consummation of the Transactions or the due execution, delivery or performance
by any Credit Party of any Credit Document to which it is a party, or for the
due execution, delivery or performance of the Credit Documents, in each case by
any of the Credit Parties party thereto. There does not exist any judgment,
order, injunction or other restraint issued or filed with respect to the
transactions contemplated by the Credit Documents, the consummation of the
Transactions, the making of the Loans or the performance by the Credit Parties
or any of their respective Subsidiaries of their Obligations under the Credit
Documents. Without limiting the foregoing, Borrower is not required to obtain
stockholder approval of this Agreement or the transactions contemplated hereby,
including without limitation the issuance of the Lender Shares, pursuant to the
rules of The Nasdaq Stock Exchange applicable to listed companies.

 

SECTION 7.07     Investment Company Act. No Credit Party is, or will be after
giving effect to the Transactions and the transactions contemplated under the
Credit Documents, an “investment company” or a company “controlled” by a Person
required to be registered as an “investment company”, within the meaning of the
Investment Company Act of 1940.

 

SECTION 7.08     Accuracy of Information.

 

(a)       None of the factual information and data (taken as a whole) at any
time furnished by any Credit Party, any of their respective Subsidiaries or any
of their respective authorized representatives in writing to any Agent or any
Lender (including all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any of the Transactions
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information and data (taken as a whole) not
materially misleading, in each case, at the time such information was provided
in light of the circumstances under which such information or data was
furnished; provided that, to the extent any such information was based upon or
constitutes a forecast or projection, the Credit Parties represent only that the
Credit Parties acted in good faith and utilized assumptions believed to be
reasonable at the time made and due care in the preparation of such information,
it being understood that forecast and projections are subject to uncertainties
and contingencies and no assurance can be given that any forecast or projection
will be realized.

 

75

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       The budget and pro forma financial information provided to the
Administrative Agent were prepared in good faith based upon assumptions believed
by the Credit Parties to be reasonable at the time made, it being recognized by
the Administrative Agent and the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

 

SECTION 7.09     Financial Condition; Financial Statements. The Historical
Financial Statements present fairly in all material respects the financial
position and results of operations of Borrower and its Subsidiaries at the
respective dates of such information and for the respective periods covered
thereby, subject in the case of unaudited financial information, to changes
resulting from normal year end audit adjustments and to the absence of
footnotes. The Historical Financial Statements and all of the balance sheets,
all statements of income and of cash flow and all other financial information
furnished pursuant to Section 8.01 have been and will for all periods following
the Closing Date be prepared in accordance with GAAP consistently applied. All
of the financial information to be furnished pursuant to Section 8.01 will
present fairly in all material respects the financial position and results of
operations of Borrower and its Subsidiaries at the respective dates of such
information and for the respective periods covered thereby, subject in the case
of unaudited financial information, to changes resulting from normal year end
audit adjustments and to the absence of footnotes. None of the Credit Parties or
any of their respective Subsidiaries has any Indebtedness or other material
obligations or liabilities, direct or contingent that, either individually or in
the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

 

SECTION 7.10     Tax Returns and Payments. Each Credit Party and its
Subsidiaries has timely filed or caused to be timely filed all material Tax
returns and reports required to have been filed (and all such Tax returns are
true complete and correct in all material respects) and has paid or caused to be
paid all material Taxes required to have been paid by it that are due and
payable, except Taxes (or any requirement to file Tax returns with respect
thereto) that are being contested in good faith by appropriate proceedings and
for which the Credit Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP. Except as set forth on
Schedule 7.10, there are no material proposed or pending tax assessments,
deficiencies, audits or other proceedings. None of the Credit Parties nor any of
their Subsidiaries has ever “participated” in a “reportable transaction” within
the meaning of Section 1.6011-4 of the Treasury Regulations. None of the Credit
Parties nor any of their Subsidiaries is a party to any tax sharing or similar
agreement. No Tax Lien has been filed and no material claim is being asserted,
with respect to any such Tax, fee, or other charge.

 

76

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.11     Compliance with ERISA. Each Plan (and each related trust,
insurance contract or fund) is in compliance with its terms and with ERISA, the
Code and all Applicable Laws; no Reportable Event has occurred (or is reasonably
expected to occur) with respect to any Plan; each Plan (and each related trust,
if any) that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service for
all required amendments regarding its qualification thereunder that considers
the law changes incorporated in the Plan sponsor’s most recently expired
remedial amendment cycle determined under the provisions of Rev. Proc. 2007-44,
and nothing has occurred subsequent to the issuance of such determination letter
which would prevent, or cause the loss of, such qualification; no Plan is
insolvent or in reorganization or in endangered or critical status within the
meaning of Section 432 of the Code or Section 4241 or 4245 of Title IV of ERISA
(or is reasonably expected to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate; no
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); no Plan (other than a
Multiemployer Plan) has failed to satisfy the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA (whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA), or is
reasonably expected to do so, and no Plan has applied for or received a waiver
of the minimum funding standard or an extension of any amortization period
within the meaning of Section 412 of the Code or Section 302, 303 or 304 of
ERISA; no failure to make any required installment under Section 430(j) of the
Code with respect to any Plan or to make any required contribution to a
Multiemployer Plan when due has occurred; none of the Credit Parties, any of
their respective Subsidiaries or any ERISA Affiliate has incurred (or is
reasonably expected to incur) any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or Section 436(f), 4971, 4975 or 4980 of the Code or has been notified
in writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
expected to be instituted) to terminate or to reorganize any Plan or to appoint
a trustee to administer any Plan, and no written notice of any such proceedings
has been given to any of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate; no Lien imposed under the Code or ERISA on
the assets of any of the Credit Parties, any of their respective Subsidiaries or
any ERISA Affiliate exists (or is reasonably expected to exist) nor have the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate been
notified in writing that such a Lien will be imposed on the assets of any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate on
account of any Plan; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened; there has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan for
which any of the Credit Parties, any of their respective Subsidiaries or any
ERISA Affiliate may be directly or indirectly liable; and none of the Credit
Parties, any of their respective Subsidiaries nor any ERISA Affiliate has filed,
or is considering filing, an application under the United States Internal
Revenue Service Employee Plans Compliance Resolution System or the Department of
Labor’s Voluntary Fiduciary Correction Program with respect to any Plan, except
to the extent that a breach of any of the representations, warranties or
agreements in this Section 7.11 could not result, individually or in the
aggregate, in an amount of liability that would be reasonably expected to have a
Material Adverse Effect. No Plan (other than a Multiemployer Plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 7.11, be reasonably expected to
have a Material Adverse Effect. No employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA of any Credit Party or any of their
respective Subsidiaries, provides benefit coverage subsequent to termination of
employment except as required by Title I, Part 6 of ERISA or applicable state
insurance laws. No liability to a Multiemployer Plan as a result of a complete
or partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA has been, or is reasonably expected to
be, incurred, except as could not reasonably be expected to have a Material
Adverse Effect. With respect to any Plan that is a Multiemployer Plan, the
representations and warranties in this Section 7.11, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Credit Parties.

 

77

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.12     Subsidiaries. None of the Credit Parties has any Subsidiaries
other than the Subsidiaries listed on Schedule 7.12. Schedule 7.12 describes the
direct and indirect ownership interest of each of the Credit Parties in each
Subsidiary. The Borrower has no Subsidiaries other than (x) Immaterial
Subsidiaries and (y) those Subsidiaries party hereto as Credit Parties. Each
Subsidiary identified by the Borrower as an “Immaterial Subsidiary” qualifies as
such under the criteria therefor set forth in such definition.

 

SECTION 7.13     Intellectual Property; Licenses, etc. Each Credit Party and
each of its Subsidiaries owns, or possesses the right to use, all of the
trademarks, service marks, trade names, Internet domain names, copyrights and
copyrightable works, patents, inventions, trade secrets, know-how, proprietary
computer software, franchises, intellectual property licenses and other
intellectual property rights, including all registrations and applications to
register any of the foregoing and all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof (collectively, the “IP Rights”) that are
reasonably necessary for the operation of their respective businesses. The
conduct and operations of the businesses of each Credit Party and each of its
Subsidiaries do not infringe, misappropriate, dilute, or otherwise violate in
any material respect any intellectual property owned by any other Person, no
other Person has challenged in writing or questioned any right, title or
interest of any Credit Party or any of its Subsidiaries in any IP Rights of such
Credit Party or Subsidiary, and no Credit Party or Subsidiary thereof has
received a written challenge from any other Person contesting the use of any IP
Rights owned by such Credit Party or Subsidiary or the validity or
enforceability of such IP Rights. Except as specifically set forth on Schedule
7.04, no claim or litigation regarding any of the foregoing is pending or, to
the knowledge of such Credit Party threatened. Schedule 7.13 is a complete and
accurate list of (i) all IP Rights registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by each Credit Party and each of its Subsidiaries as of the Closing
Date and (ii) all material license agreements or similar arrangements granting
IP Rights of another Person to any Credit Party or any of its Subsidiaries,
other than software license agreement for “off-the-shelf” or “click-through”
agreements. As of the Closing Date, none of the IP Rights owned by any Credit
Party or any of its Subsidiaries is subject to any licensing agreement, other
than (i) non-exclusive licenses granted to customers in the ordinary business,
or (ii) except as set forth on Schedule 7.13.

 

78

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.14     Environmental Warranties.

 

(a)        Except as set forth in Schedule 7.14:

 

(i)       The Credit Parties, their Subsidiaries and their respective
businesses, operations and Real Property are and have at all times during the
Credit Parties’ or their Subsidiaries’ ownership, lease or operation thereof
been in material compliance with, and the Credit Parties and their Subsidiaries
have no material liability under, any applicable Environmental Law.

 

(ii)       The Credit Parties and their Subsidiaries have obtained all material
permits, licenses, certificates or authorizations required under Environmental
Law (“Environmental Permits”) and necessary for the conduct of their businesses
and operations, and the ownership, operation and use of their Real Property. The
Credit Parties and their Subsidiaries are in material compliance with the terms
and conditions of such Environmental Permits, and all such Environmental Permits
are valid and in good standing.

 

(iii)       There has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
in, on, at, under, to, or from any Real Property presently or, to the knowledge
of any Credit Party, formerly owned, leased or operated by any of the Credit
Parties, their Subsidiaries or their respective predecessors in interest that
has resulted in, or is reasonably expected to result in, material liability or
obligations by any of the Credit Parties under Environmental Law or result in a
material Environmental Claim.

 

(iv)       There is no material Environmental Claim pending or, to the knowledge
of the Credit Parties, threatened against any of the Credit Parties or their
Subsidiaries, or relating to the Real Property currently or formerly owned,
leased or operated by any of the Credit Parties or their Subsidiaries or
relating to the operations of the Credit Parties or their Subsidiaries, and, to
the knowledge of the Credit Parties, there are no actions, activities,
circumstances, conditions, events or incidents that are reasonably likely to
form the basis of a material Environmental Claim.

 

(v)       No person with an indemnity, contribution or other obligation to any
of the Credit Parties or their Subsidiaries relating to compliance with or
liability under Environmental Law is in default with respect to any such
indemnity, contribution or other obligation.

 

(vi)      No Real Property owned, leased or operated by the Credit Parties or
their Subsidiaries and, to the knowledge of the Credit Parties, no Real Property
or facility formerly owned, leased or operated by any of the Credit Parties or
any of their predecessors in interest is (i) listed or proposed for listing on
the National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any governmental or regulatory authority that
indicates that any Credit Party or Subsidiary has or may have an obligation to
undertake investigatory or remediation obligations under applicable
Environmental Laws.

 

79

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(vii) No Lien has been recorded or, to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Real Property of the
Credit Parties or their Subsidiaries.

 

(b)       None of the matters, individually or in the aggregate, disclosed in
Schedule 7.14 could reasonably be expected to have a Material Adverse Effect.

 

(c)       The Credit Parties and their Subsidiaries have made available to the
Administrative Agent all material reports, assessments, audits, studies and
investigations in the possession, custody or control of the Credit Parties and
their Subsidiaries concerning Environmental Claims or compliance with or
liability or obligation under Environmental Law, including those concerning the
condition of the Real Property or the existence of Hazardous Materials at Real
Property or facilities formerly owned, operated, leased or used by any of the
Credit Parties, their Subsidiaries or their predecessors-in-interest.

 

SECTION 7.15     Ownership of Properties. Set forth on Schedule 7.15 is a list
of all of the Real Property owned or leased by any of the Credit Parties or
their respective Subsidiaries as of the Closing Date, indicating in each case
whether the respective property is owned or leased, the identity of the owner or
lessor and the location of the respective property. Each Credit Party owns (a)
in the case of owned Real Property, good and valid fee simple title to such Real
Property, (b) in the case of owned personal property, good and valid title to
such personal property, and (c) in the case of leased Real Property or material
personal property, valid and enforceable (except as may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws
applicable to creditors’ rights generally and by generally applicable equitable
principles, whether considered in an action at law or in equity) leasehold
interests (as the case may be) in such leased property, in each case, free and
clear in each case of all Liens or claims, except for Permitted Liens.

 

SECTION 7.16     No Default. None of the Credit Parties or any of their
respective Subsidiaries (a) is in default under or with respect to the
[***]Agreement or the [***]Agreement or (b) is in default under or with respect
to, or a party to, any Contractual Obligation (other than any such Contractual
Obligation referred to in the foregoing clause (a) or in respect of
Indebtedness) that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. On the Closing Date, after giving
effect to the Transactions, none of the Credit Parties or any of their
respective Subsidiaries is in default under or with respect to any Contractual
Obligation in respect of Indebtedness or purported Indebtedness.

 

SECTION 7.17     Solvency. On the Closing Date after giving effect to the
Transactions and the other transactions related thereto, Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 7.18     Locations of Offices, Records and Collateral. The address of
the principal place of business and chief executive office of each Credit Party
is, and the books and records of each Credit Party and all of its Chattel Paper
and records of Receivables are maintained exclusively in the possession of such
Credit Party at, the address of such Credit Party specified in Schedule 7.18
(or, after the Closing Date, in the case of any Credit Parties party to the U.S.
Security Agreement, at such other address permitted by Section 5.3(a)(i) of the
U.S. Security Agreement). There is no location at which a Credit Party maintains
any Collateral having a value in excess of $100,000 for any such location other
than the locations specified for it in Schedule 7.15 (or, after the Closing
Date, in the case of any Credit Parties party to the U.S. Security Agreement, at
such other address permitted by Section 5.3(d) of the U.S. Security Agreement).
Except as otherwise agreed by the Administrative Agent, each leased location of
a Credit Party that is the headquarters of any Credit Party, where books and
records of any Credit Party are maintained or where Collateral having value in
excess of $100,000 is located, shall be subject to a Collateral Access Agreement
to be provided by the landlord of such leased location in favor of the
Collateral Agent.

 

80

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.19     Compliance with Laws and Permits; Authorizations.

 

(a)       Each Credit Party and each of its Subsidiaries (a) is in material
compliance with all Applicable Laws and Permits and (b) has all requisite
governmental licenses, Permits, authorizations, consents and approvals to
operate its business as currently conducted, except in such instances in which
(x) such requirement of Applicable Laws, Permits, government licenses,
authorizations or approvals are being contested in good faith by appropriate
proceedings diligently conducted or (y) the failure to have or comply therewith,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No Credit Party has received any written notice
that is outstanding or unresolved to the effect that its operations are not in
material compliance with any Environmental Law or Permit or are the subject of
any investigation by any Governmental Authority evaluating whether any cleanup
or other action is needed to respond to a Release or impose further controls on
any existing discharge of Hazardous Materials to the environment.

 

(b)       No Credit Party, nor any Subsidiary, nor, to the knowledge of the
Credit Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction; provided that no representation shall be made by any German Credit
Party to the extent it would violate section 7 of the German Foreign Trade
Ordinance (Außenwirtschaftsverordnung), any provision of Council Regulation (EC)
2271/1996 or any similar applicable anti-boycott law or regulation binding on
that German Credit Party.

 

(c)       The Credit Parties and their Subsidiaries have conducted their
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

SECTION 7.20     No Material Adverse Effect. Since December 31, 2017, except as
disclosed in the Borrower’s Form 10-K filed with the SEC for the fiscal year
ending December 31, 2017 and the Borrower’s Form 10-Q filed with the SEC for
each of the fiscal quarters ending March 30, 2018, June 30, 2018 and September
30, 2018 and any Form 8-K filed by the Borrower with the SEC since September 30,
2018, both immediately before and immediately after giving effect to the
Transactions, (a) there has been no Material Adverse Effect, and (b) there has
been no circumstance, event or occurrence, and no fact is known to the Credit
Parties that could reasonably be expected to result in a Material Adverse
Effect.

 

81

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.21     Contractual or Other Restrictions. Other than the Credit
Documents, as set forth in Schedule 7.21 and to the extent permitted by Section
9.10, no Credit Party or any of its Subsidiaries is a party to any agreement or
arrangement or subject to any Applicable Law that limits its ability to pay
dividends to, or otherwise make Investments in or other payments to any Credit
Party, that limits its ability to grant Liens in favor of the Collateral Agent
or that otherwise limits its ability to perform the terms of the Credit
Documents..

 

SECTION 7.22     Collective Bargaining Agreements. Set forth on Schedule 7.22 is
a list and description (including dates of termination) of all collective
bargaining or similar agreements between or applicable to any Credit Party or
any of its Subsidiaries and any union, labor organization or other bargaining
agent in respect of the employees of any Credit Party or any of its
Subsidiaries.

 

SECTION 7.23     Insurance. The properties of each Credit Party are insured with
financially sound and reputable insurance companies not Affiliates of any Credit
Party against loss and damage in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons of comparable size and
of established reputation engaged in the same or similar businesses and owning
similar properties in the general locations where such Credit Party operates, in
each case as described on Schedule 7.23. As of the Closing Date, all premiums
with respect thereto that are due and payable have been duly paid and no Credit
Party has received or is aware of any notice of violation or cancellation
thereof and each Credit Party has complied in all material respects with the
requirements of such policy.

 

SECTION 7.24     Evidence of Other Indebtedness. Schedule 7.24 is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party or Subsidiary outstanding on
the Closing Date which will remain outstanding after the Closing Date (other
than this Agreement and the other Credit Documents), in each case, in excess of
$100,000 and the aggregate principal or face amount outstanding or that may
become outstanding under each such arrangement as of the Closing Date is
correctly described in Schedule 7.24. The aggregate principal amount of all
Indebtedness of (and all commitments for extensions of credit to) the Credit
Parties and their Subsidiaries which is not disclosed on Schedule 7.24 by reason
of the disclosure threshold set forth in the immediately preceding sentence does
not exceed

$250,000.

 

SECTION 7.25     Deposit Accounts and Securities Accounts. Set forth in Schedule
7.25 is a list as of the Closing Date of all of the deposit accounts and
securities accounts of each Credit Party, including, with respect to each bank
or securities intermediary at which such accounts are maintained by such Credit
Party (a) the name and location of such Person and (b) the account numbers of
the deposit accounts or securities accounts maintained with such Person. The
Credit Parties have delivered a proposed draft of the [***]Consent and
Acknowledgment to [***], and upon execution thereof, [***]shall have been
instructed to remit any payments owing to the Credit Parties in connection with
the [***]Agreement solely to the Pareteum Europe Capital One Account. The Credit
Parties have instructed [***]to remit any payments owing to the Credit Parties
in connection with the [***]Agreement solely to the Pareteum Europe Capital One
Account.

 

82

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.26     Absence of any Undisclosed Liabilities. There are no material
liabilities of any Credit Party of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in any such liabilities, other than those liabilities
provided for or disclosed in the Historical Financial Statements.

 

SECTION 7.27     Material Customers. Schedule 7.27 sets forth the twelve (12)
largest customers that are engaged in a service contract with the Borrower and
its Subsidiaries for each of the fiscal year ended December 31, 2018 and for the
fiscal year to date (“Material Customers”). Except as set forth on Schedule
7.27, (i) all Material Customers continue to be customers of the Borrower or any
Subsidiary thereof, as the case may be, and none of such Material Customers has
reduced materially its business with the Borrower or any of its Subsidiaries, as
the case may be, from the levels achieved during the year ended December 31,
2018 or during the fiscal year to date, and neither the Borrower nor any of its
Subsidiaries has any knowledge that such reduction will occur provided, however,
that Administrative Agent and the Lenders acknowledge and agree that the
representation contained in this clause (i) is qualified in its entirety by the
fact that the Credit Parties’ business and the business of its Material
Customers are cyclical and subject to market events and, as such, the level of a
Material Customer’s business with the Credit Parties vary in the ordinary course
of business; (ii) no Material Customer has terminated its relationship with the
Borrower or any Subsidiary thereof, as the case may be, or, to the knowledge of
the Borrower or such Subsidiary, has threatened in writing to do so; (iii)
neither the Borrower nor any Subsidiary thereof is involved in any material
claim, dispute or controversy with any Material Customer and (iv) neither the
Borrower nor any Subsidiary thereof is involved in any claim, dispute or
controversy with any of its other customers that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.28     Material Contracts. Schedule 7.28, as updated from time to time
pursuant to Section 8.01(g)(viii), sets forth all Material Contracts of the
Credit Parties. As of the Closing Date, all Material Contracts are in full force
and effect and no defaults currently exist thereunder.

 

SECTION 7.29     Anti-Terrorism Laws. No Credit Party or any Subsidiary is in
violation of any Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including the Patriot Act and Executive Order No. 13224 on Terrorism
Financing, effective September 24, 2001 (the “Executive Order”). No Credit
Party, Subsidiary or agent acting or benefiting in any capacity in connection
with the Loans is (a) a Person that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order, (c)
a Person with whom any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law, (d) a Person who commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order, or (e) a Person that is named as a “specially designated
national and blocked person” on the most current list published by the United
States Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list. No Credit Party or Subsidiary or, to the Credit Parties’ knowledge,
other agents acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in the
preceding sentence, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in any property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Anti-Terrorism Laws.

 

83

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 7.30     Reserved.

 

SECTION 7.31    Privacy and Data Security. The Credit Parties and their
Subsidiaries are in compliance with all applicable United States and
international privacy and data security laws and regulations including, without
limitation, GDPR.

 

SECTION 7.32     Lender Shares.

 

(a)       The Borrower has reserved out of its duly authorized capital stock the
maximum number of shares of Borrower Common Stock issuable as Lender Shares
under the terms of this Agreement. All of the Lender Shares, when issued to the
Lenders at the Closing Date or the Additional Issuance Date, as the case may be,
in accordance with the terms of this Agreement, will be duly authorized and
validly issued, fully paid and nonassessable, and will be issued free of
preemptive rights. At the Closing Date and the Additional Issuance Date, the
Borrower shall issue, sell, convey and deliver to the Lenders the Closing Date
Lender Shares and the Additional Lender Shares, as the case may be, free and
clear of any Liens (other than restrictions on transfer arising under applicable
securities laws).

 

(b)       The offer, sale and issuance of the Lender Shares in accordance with
the terms of this Agreement will be exempt from the registration requirements of
the Securities Act, and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.

 

(c)       The Borrower is not, and has never been, an issuer identified in Rule
144(i)(1) promulgated under the Securities Act.

 

SECTION 7.33     EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

SECTION 7.34     Dutch Fiscal Unity. As of the Closing Date, any fiscal unity
(fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting) or
Dutch VAT (omzetbelasting) purposes in which a Credit Party is included, if any,
shall consist of Dutch Credit Parties only. Each of the Dutch Credit Parties is
resident for tax purposes only in its jurisdiction of incorporation.

 

84

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE VIII

Affirmative Covenants

 

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Loans, together with interest, Fees and all other
Obligations incurred hereunder (other than Unasserted Contingent Obligations)
are paid in full in accordance with the terms of this Agreement:

 

SECTION 8.01     Financial Information, Reports, Notices and Information. The
Credit Parties will furnish the Administrative Agent and each Lender copies of
the following financial statements, reports, notices and information:

 

(a)       Monthly Financial Statements. As soon as available and in any event
within thirty (30) days after the end of each month, unaudited (i) consolidated
balance sheets of Borrower and its Subsidiaries as of the end of such month, and
(ii) consolidated statements of income and cash flow of Borrower and its
Subsidiaries as of the end of such month, in each case, including in comparative
form (both in Dollar and percentage terms) the figures for the corresponding
month in the preceding fiscal year of Borrower and in the then-current Budget
for such fiscal year, if applicable, and year-to-date portion of, the
immediately preceding fiscal year of Borrower.

 

(b)       Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower,
(i) unaudited (A) consolidated balance sheets of Borrower and its Subsidiaries
as of the end of such fiscal quarter, and (B) consolidated statements of income
and cash flow of Borrower and its Subsidiaries for such fiscal quarter, in each
case, and for the period commencing at the end of the previous fiscal year of
Borrower and ending with the end of such fiscal quarter, including (in each of
clause (A) and (B) (if applicable)), in comparative form (both in Dollar and
percentage terms) the figures for the corresponding fiscal quarter in, and
year-to-date portion of, the immediately preceding fiscal year of Borrower and
in the then-current Budget for such fiscal year, certified as complete and
correct in all material respects by an Authorized Officer of Borrower, subject
to normal year- end adjustments and the absence of footnotes pursuant to the
audit required under Section 8.01(c) (provided that such year-end adjustments
and footnotes shall not be materially adverse, individually or in the aggregate,
to any Agent or any Lender), and (ii) a management discussion and analysis (with
reasonable detail and specificity) of the results of operations for the fiscal
periods reported, including, in comparative form the figures for the
corresponding fiscal quarter in, and year-to-date portion of, the immediately
preceding fiscal year of Borrower, and period commencing at the end of the
previous fiscal year of Borrower and ending with the end of such fiscal quarter.

 

(c)       Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Borrower, copies of
the consolidated balance sheets of Borrower and its Subsidiaries, and the
related consolidated statements of income and cash flows of Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form (both in
Dollar and percentage terms) the figures for the immediately preceding fiscal
year and in the then-current Budget for such fiscal year, such consolidated
statements audited and certified without qualification, or exception as to the
scope of such audit, by an independent public accounting firm reasonably
acceptable to the Administrative Agent, together with a management discussion
and analysis (with reasonable detail and specificity) of the results of
operations for the fiscal periods reported.

 

85

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       Compliance Certificates. Concurrently with the delivery of the
financial information pursuant to clauses (a), (b) and (c) above, a Compliance
Certificate, executed by an Authorized Officer of the Borrower, (A) certifying
that such financial information presents fairly in all material respects the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP at the respective dates of such information
and for the respective periods covered thereby, subject in the case of unaudited
financial information, to changes resulting from normal year-end audit
adjustments and to the absence of footnotes, (B) showing compliance with the
Financial Performance Covenants (and, during the continuance of a Consolidated
Revenue Testing Period, demonstrating compliance with Section 9.13(f)), and
stating that no Default or Event of Default has occurred and is continuing (or,
if a Default or an Event of Default has occurred, specifying the details of such
Default or Event of Default and the actions taken or to be taken with respect
thereto) and containing the applicable certifications set forth in Section 7.09
with respect thereto, (C) in the case of each Compliance Certificate delivered
concurrently with the financial information pursuant to clause (c) above,
specifying any change in the identity of the Subsidiaries as at the end of such
fiscal year from the Subsidiaries provided to the Lenders on the Closing Date or
the most recent fiscal year, as the case may be, and (D) in the case of each
Compliance Certificate delivered concurrently with the financial information
pursuant to clause (c) above, including (x) an updated Schedule 7.15 and
Schedule 7.25 of this Agreement (if applicable) and (y) a written supplement
substantially in the form of Schedules 1-5, as applicable, to the Security
Agreement with respect to any additional assets and property acquired by any
Credit Party after the date hereof, all in reasonable detail.

 

(e)       Budget. No later than thirty (30) days after the commencement of each
fiscal year of Borrower, the forecasted financial projections for the then
current fiscal year (on a month-by-month basis), in each case (including
projections for Consolidated Capital Expenditures, a projected consolidated
income statement and balance sheet of Borrower and its Subsidiaries on a
month-by-month basis as of the end of the then current fiscal year, the related
consolidated statements of projected cash flow and projected changes in
financial position and a description of the underlying assumptions applicable
thereto), in each case, as customarily prepared by management of the Credit
Parties for their internal use consistent in scope with the financial statements
provided pursuant to Section 8.01(c), setting forth the principal assumptions on
which such projections are based (such projections, together with the
projections delivered as of the Closing Date pursuant to Section 5.07(b),
collectively, the “Budget”).

 

(f)       Defaults; Litigation. As soon as possible and in any event within five
(5) Business Days after an Authorized Officer of any Credit Party or any of
their respective Subsidiaries obtains knowledge thereof, notice from an
Authorized Officer of the Borrower of (i) the occurrence of any event that
constitutes a Default or an Event of Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the applicable
Credit Parties propose to take with respect thereto (provided, that if the
Credit Parties require more time to determine what action to take with respect
thereto, they shall be permitted up to five (5) additional Business Days to
furnish a description of their proposed action to the Administrative Agent), and
(ii) (A) the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Schedule 7.04
or (B) the commencement of any litigation, action, proceeding or labor
controversy of the type and the materiality described in Section 7.04, and to
the extent the Administrative Agent requests, copies of all documentation
related thereto.

 

86

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(g)       Notices. The Credit Parties shall provide the Administrative Agent
with a written notice promptly (and in no event later than five (5) Business
Days after an Authorized Officer of any Credit Party becoming aware of) of the
following:

 

(i)       any pending or threatened (in writing) litigation, action, proceeding
or other controversy which purports to affect the legality, validity or
enforceability of any Credit Document, or any other document or instrument
referred to in Section 9.07, which notice shall be signed by an Authorized
Officer of the Borrower and shall specify the nature thereof, and what actions
the applicable Credit Parties propose to take with respect thereto, together
with copies of all relevant documentation;

 

(ii)       the commencement of, or any material development in, any litigation,
investigation (formal or informal), document request or proceeding affecting any
Credit Party or any Subsidiary thereof, in which (A) the amount of damages
claimed is $1,000,000 (or its equivalent in another currency or currencies) or
more, (B) injunctive or similar relief is or may be sought and which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, (C) the relief sought is or may be an injunction or other stay of the
performance of this Agreement or any other Credit Document or (D) the SEC is
involved;

 

(iii)       notice of any pending or threatened labor dispute, strike, walkout,
or union organizing activity with respect to any employees of a Credit Party;

 

(iv)       notice of (i) any material default by any Credit Party or Subsidiary
under any Material Contract or any other agreement with any Material Customer or
(ii) any termination or non-renewal of any Material Contract or any other
agreement with any Material Customer or the receipt by any Credit Party or
Subsidiary of any notice from the other party to any Material Contract or
Material Customer of such party’s intent to terminate or not renew such Material
Contract or other agreement;

 

(v)       notice of the discharge or withdrawal or resignation by Credit
Parties’ independent accountants;

 

(vi)      copies of all amendments, consent letters, waivers or modifications to
a Credit Party’s Organization Documents (to the extent permitted hereunder), or
by such Credit Party to any such Person;

 

(vii)     all significant written final reports submitted to the Credit Parties
by its accountants in connection with each annual, interim or special audit or
review of any type of the financial statements or related internal control
systems, including any final comment letters delivered to management and all
responses thereto; and

 

(viii)    notice of entering into any Material Contract following the Closing
Date.

 

87

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(h)       Credit Documents. As soon as possible and in any event within five (5)
Business Days after any Credit Party obtains knowledge of the occurrence of a
breach or default or notice of termination by any party under, or material
amendment entered into by any party to, any Credit Document or any other
document or instrument referred to in Section 9.07, a statement of an Authorized
Officer of the Borrower setting forth details of such breach or default or
notice of termination and the actions taken or to be taken with respect thereto
and, if applicable, a copy of such amendment.

 

(i)       Management Letters. Promptly upon, and in any event within five (5)
Business Days after, receipt thereof, copies of all “management letters”
submitted to any Credit Party by the independent public accountants referred to
in Section 8.01(c) in connection with each audit made by such accountants.

 

(j)       Bankruptcy, etc. Immediately upon becoming aware thereof, notice
(whether involuntary or voluntary) of the bankruptcy, insolvency, reorganization
of any Credit Party, or the appointment of any trustee in connection with or
anticipation of any such occurrence, or the taking of any step by any Person in
furtherance of any such action or occurrence, including the occurrence of a
Netherlands Insolvency Event or German Insolvency Event.

 

(k)       Corporate Information. Promptly upon, and in any event within five (5)
Business Days after, becoming aware of any additional corporate or limited
liability company information of the type delivered pursuant to Section 5.01(d),
or of any change to such information delivered on or prior to the Closing Date
or pursuant to this Section 8.01 or otherwise under the Credit Documents, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing director (directeur or
bestuurder), managing director (Geschäftsführer), managing member or general
partner of such Credit Party notifying the Administrative Agent of such
information or change and attaching thereto any relevant documentation in
connection therewith.

 

(l)       Valuation Report. Contemporaneously with the delivery of the financial
statements required by Section 8.01(b), a report setting forth the current
market valuation of the Loans in form and detail reasonably acceptable to the
Administrative Agent and Required Lenders from a third party valuation agent
acceptable to the Administrative Agent and Required Lenders (the cost of which,
up to a maximum amount of $20,000 during any fiscal year of Borrower, shall be
paid by the Borrower).

 

(m)       Other Information. With reasonable promptness, such other information
(financial or otherwise) as any Agent on its own behalf or on behalf of any
Lender may reasonably request in writing from time to time.

 

Notwithstanding the foregoing, the obligations of the Credit Parties in
paragraphs (b) and (c) of this Section 8.01 shall be deemed to be satisfied with
respect to any financial statements of the Borrower upon the filing by the
Borrower of the Borrower’s Form 10-Q or 10-K, as applicable, with the SEC and
the posting thereof on the SEC’s website within the time periods specified in
such paragraphs (or, in the event that the SEC has granted to the Borrower an
extension of the deadline for filing of the Borrower’s 10-Q or 10-K, as
applicable, with the SEC, within the time period specified by the SEC for such
extension, but in no event later than (x) five calendar days after the time
period specified in paragraph (b) of this Section 8.01, in the case of the
quarterly financial statements required by such paragraph (b), and (y) fifteen
calendar days after the time period specified in paragraph (c) of this Section
8.01, in the case of the annual financial statements required by such paragraph
(c)).

 

88

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.02     Books, Records and Inspections. The Credit Parties will, and
will cause each of their respective Subsidiaries to, maintain proper books of
record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP (subject to normal year-end
adjustments pursuant to the audit required under Section 8.01(c) (provided that
such year-end adjustments shall not be materially adverse, individually or in
the aggregate, to any Agent or any Lender)) consistently applied shall be made
of all material financial transactions and matters involving the assets and
business of the Credit Parties or such Subsidiary, as the case may be. The
Credit Parties will, and will cause each of their respective Subsidiaries to,
permit the Administrative Agent and its representatives and independent
contractors to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Credit
Parties; provided that such visits or inspections shall be at reasonable times
during normal business hours, upon reasonable advance notice to the Credit
Parties, but not more often than two (2) times per year (except that none of the
limitations in this proviso shall apply if an Event of Default then exists). Any
information obtained by the Administrative Agent pursuant to this Section 8.02
may be shared with the Collateral Agent or any Lender upon the request of such
Secured Party. The Administrative Agent shall give the Credit Parties the
opportunity to participate in any discussions with the Credit Parties’
independent public accountants.

 

SECTION 8.03     Maintenance of Insurance. The Credit Parties will, and will
cause each of their respective Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Credit Parties believe (in
their reasonable business judgment) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in
businesses similar to those engaged in by the Credit Parties; and will furnish
to the Collateral Agent for further delivery to the Lenders, upon written
request from the Collateral Agent, information presented in reasonable detail as
to the insurance so carried, including (i) endorsements to (A) all “All Risk”
policies naming the Collateral Agent, on behalf of the Secured Parties, as loss
payee (or with respect to insurance policies governed by German law, the
respective insurance certificate or confirmation (Sicherungsschein/-bestätigung)
and (B) all general liability and other liability policies naming the Collateral
Agent, on behalf of the Secured Parties, as additional insured (or with respect
to insurance policies governed by German law, the respective insurance
certificate or confirmation (Sicherungsschein/-bestätigung) and (ii) legends
providing that no cancellation, material reduction in amount or material change
in insurance coverage thereof shall be effective until at least thirty (30) days
(ten (10) days with respect to failure to pay premium) after receipt by the
Collateral Agent of written notice thereof (or with respect to insurance
policies governed by German law, legends providing that any cancellation,
material reduction in amount or material change in insurance coverage thereof
shall require an advance notice in text form by the insurer to the Collateral
Agent as set forth in the insurance certificate or confirmation
(Sicherungsschein/-bestätigung).

 

89

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.04     Payment of Taxes. The Credit Parties will timely pay and
discharge, and will cause each of their respective Subsidiaries to timely pay
and discharge, all Taxes, assessments and governmental charges or levies imposed
upon them or upon their income or profits, or upon any properties belonging to
it (including, without limitation, any such amounts described on Schedule 7.10),
prior to the date on which such Tax, assessment or governmental charge is due,
and all lawful claims that, if unpaid, could reasonably be expected to become a
Lien having priority over the Collateral Agent’s Liens (other than Permitted
Liens) or an otherwise material Lien upon any properties of the Credit Parties
or any of their respective Subsidiaries; provided that none of the Credit
Parties or any of their respective Subsidiaries shall be required to pay any
such Tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings that stays execution and as to which such Credit
Party has maintained adequate reserves with respect thereto in accordance with
GAAP.

 

SECTION 8.05     Maintenance of Existence; Compliance with Laws, etc. Each
Credit Party will, and will cause its Subsidiaries to, (a) preserve and maintain
in full force and effect its organizational existence (except in a transaction
permitted by Section 9.03), (b) preserve and maintain its good standing under
the laws of its state or jurisdiction of incorporation, organization or
formation, and each state or other jurisdiction where such Person is qualified,
or is required to be so qualified, to do business as a foreign entity, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (c) comply in all material respects with all
Applicable Laws, rules, regulations and orders, including without limitation
compliance with safety regulations applicable to the Borrower or any of its
Subsidiaries.

 

SECTION 8.06     Environmental Compliance.

 

(a)       Each Credit Party will, and will cause its Subsidiaries to, comply in
all material respects with all Environmental Laws and Environmental Permits
applicable to their business, operations and Real Property; obtain and maintain
in full force and effect all material Environmental Permits applicable to its
business, operations and Real Property; and conduct all response, investigation,
remediation, cleanup or monitoring activity required by any governmental or
regulatory authority or any applicable Environmental Laws, and in accordance
with, the requirements of any governmental or regulatory authority and
applicable Environmental Laws.

 

(b)       Each Credit Party will, and will cause its Subsidiaries to, do or
cause to be done all things required by Environmental Laws to prevent any
Release of Hazardous Materials in, on, at, under, to or from any Real Property
owned, leased or operated by any of the Credit Parties or their Subsidiaries
except in full compliance with applicable Environmental Laws or an Environmental
Permit, and ensure that there shall be no Hazardous Materials in, on, at, under
or from any Real Property owned, leased or operated by any of the Credit Parties
or their Subsidiaries except those that are present, used, stored, handled and
managed in material compliance with applicable Environmental Laws.

 

90

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       Each Credit Party will, and will cause its Subsidiaries to, undertake
all actions, including response, investigation, remediation, cleanup or
monitoring actions, necessary, at the sole cost and expense of the Credit
Parties, (i) to address any Release of Hazardous Materials in, on, at, under, to
or from any Real Property owned, leased or operated by any of the Credit Parties
or their Subsidiaries as required pursuant to Environmental Law or the
requirements of any governmental or regulatory authority; (ii) to address as may
be required by Environmental Law any environmental conditions relating to any
Credit Party, Subsidiary, or their respective business or operations or to any
Real Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries pursuant to any reasonable written request of the Administrative
Agent and, except for information and documents to the extent covered by
attorney client privilege or attorney work product doctrine, share with the
Administrative Agent all data, information and reports generated or prepared in
connection therewith; (iii) to keep any Real Property owned, leased or operated
by any of the Credit Parties or their Subsidiaries free and clear of all Liens
and other encumbrances pursuant to any Environmental Law, whether due to any act
or omission of any Credit Party, Subsidiary or any other person; and (iv) to
promptly notify the Administrative Agent in writing of: (1) any material Release
or threatened Release of Hazardous Materials in, on, at, under, to, or from any
Real Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries, except those that are pursuant to and in compliance with the terms
and conditions of an Environmental Permit, (2) any material non- compliance
with, or violation of, any Environmental Law applicable to any Credit Party or
Subsidiary, any Credit Party’s or Subsidiary’s business and any Real Property
owned, leased or operated by any of the Credit Parties or their Subsidiaries,
(3) any Lien pursuant to Environmental Law imposed on any Real Property owned,
leased or operated by any of the Credit Parties or their Subsidiaries, (4) any
response, investigation, remediation, cleanup or monitoring activity at any Real
Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries required to be undertaken pursuant to Environmental Law, and (5)
any notice or other communication received by any Company from any person or
governmental or regulatory authority relating to any material Environmental
Claim or material liability or potential liability of any Credit Party or
Subsidiary pursuant to any Environmental Law.

 

(d)      If a Default caused by reason of a breach of Section 7.14 or this
Section 8.06 shall have occurred and is not reasonably curable within 10 days or
shall be continuing for more than thirty (30) days without the Credit Parties
commencing activities reasonably likely to cure such Default, the Credit Parties
shall, at the written request of the Administrative Agent, (i) provide to the
Administrative Agent within forty-five (45) days after such request, at the
expense of the Credit Parties, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate, any
soil and/or groundwater sampling, prepared by a nationally recognized
environmental consulting firm reasonably acceptable to the Administrative Agent
and in the form and substance reasonably acceptable to the Administrative Agent
and evaluating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or response action to address such Default and findings;
(ii) promptly undertake all actions required by applicable Environmental Law to
address any non-compliance with or violation of Environmental Law; (iii)
promptly undertake all response actions required by Environmental Laws to
address any recognized environmental conditions identified in the environmental
assessment report to the reasonable satisfaction of the Administrative Agent;
and (iv) permit the Administrative Agent and its representatives to have access
to all Real Property and all facilities owned, leased or operated by any of the
Credit Parties and their Subsidiaries which are the subject of such Default for
the purpose of conducting such environmental audits and testing as is reasonably
necessary, including subsurface sampling of soil and groundwater, the cost for
which shall be payable by the Credit Parties.

 

91

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.07     ERISA.

 

(a)       As soon as possible and, in any event, within ten (10) days after any
Credit Party, any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following events, the Borrower will
deliver to the Agents and each Lender a certificate of an Authorized Officer of
the Borrower setting forth the full details as to such occurrence and the
action, if any, that such Credit Party, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices (required, proposed
or otherwise) given to or filed with or by such Credit Party, such Subsidiary,
such ERISA Affiliate, the PBGC, a Plan participant (other than notices relating
to an individual participant’s benefits) or the Plan administrator with respect
thereto: (i) the institution of any steps by any Person to terminate any Plan;
(ii) the failure to make a required contribution to any Plan if such failure is
sufficient to give rise to a Lien under Sections 303(k) or 4068 of ERISA or
under Section 430(k) of the Code; (iii) the taking of any action with respect to
a Plan which could result in the requirement that any Credit Party furnish a
bond or other security to the PBGC or such Plan; (iv) the occurrence of any
event with respect to any Plan which could result in the incurrence by any
Credit Party of any material liability, fine or penalty, notice thereof and
copies of all documentation relating thereto; (v) that a Reportable Event has
occurred (except to the extent that the Borrower has previously delivered to the
Agents and Lenders a certificate and notices (if any) concerning such event
pursuant to the next clause hereof); (vi) that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof), and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 is reasonably expected to occur with respect to such Plan within the
following 30 days; (vii) that a failure to satisfy the minimum funding standard
within the meaning of Section 430 of the Code or Section 303 of ERISA (whether
or not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) has occurred (or is reasonably likely to occur) or an application may be
or has been made to the Secretary of the Treasury for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412, 430 or 431 of the
Code or Section 302, 303 or 304 of ERISA with respect to a Plan; (viii) that a
Plan having any material Unfunded Current Liability has been or is to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA (including the giving of written notice thereof); (ix) that a Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; (x) that proceedings may be or have been instituted to terminate a Plan
having an Unfunded Current Liability (including the giving of written notice
thereof); (xi) that a proceeding may be or has been instituted against a Credit
Party, a Subsidiary thereof or an ERISA Affiliate pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan; (xii) that the PBGC has
notified any Credit Party, any Subsidiary thereof or any ERISA Affiliate of its
intention to appoint a trustee to administer any Plan; (xiii) that any Credit
Party, any Subsidiary thereof or any ERISA Affiliate has failed to make a
required installment or other payment pursuant to Section 412 of the Code with
respect to a Plan; (xiv) that any Credit Party, any Subsidiary thereof or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any material liability (including any indirect, contingent or
secondary liability) to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section
436(f), 4971, 4975 or 4980 of the Code; or (xv) that any Credit Party, any
Subsidiary thereof or any ERISA Affiliate may be directly or indirectly liable
for a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan; and

 

92

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       Promptly following any request therefor, copies of any documents
described in Section 101(k) of ERISA that any Credit Party, any of its
Subsidiaries or any ERISA Affiliate may request with respect to any Plan, any
notices described in Section 101(l) of ERISA that any Credit Party, any of its
Subsidiaries or any ERISA Affiliate may request with respect to any Plan and any
information that any Credit Party, any of its Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan in connection with
Section 4221(e) of ERISA; provided, that if any Credit Party, any of its
Subsidiaries or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Plan, the applicable Credit
Party, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

 

SECTION 8.08     Maintenance of Properties. Each Credit Party will, and will
cause its Subsidiaries to, maintain, preserve, protect and keep its properties
and assets in good repair, working order and condition (ordinary wear and tear
excepted and subject to casualty, condemnation and dispositions permitted
pursuant to Section 9.04), and make necessary repairs, renewals and replacements
thereto and will maintain and renew as necessary all licenses, Permits and other
clearances necessary to use and occupy such properties and assets, in each case
so that the business carried on by such Person may be properly conducted at all
times, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.09     End of Fiscal Years; Fiscal Quarters. The Credit Parties will,
for financial reporting purposes, cause (a) each of their, and each of their
Subsidiaries’ fiscal years to end on December 31 of each year and (b) each of
their, and each of their Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and Borrower’s past practice.

 

SECTION 8.10     Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Security Documents, the Credit Parties will upon
the formation or acquisition thereof (including by division of any existing
limited liability company pursuant to a “plan of division” under the Delaware
Limited Liability Company Act) (a) promptly cause any direct or indirect
Subsidiary formed or otherwise purchased or acquired after the Closing Date to
execute (i) a joinder to this Agreement pursuant to which such Subsidiary shall
become a party to this Agreement as an additional Guarantor hereunder or another
guarantee in form and substance satisfactory to the Administrative Agent and
(ii) a supplement to the Security Agreement in the form of Annex I to the
Security Agreement or another Security Document in form and substance
satisfactory to Collateral Agent and (b) deliver or cause such Subsidiary to
deliver such opinions, resolutions, certificates and other documents with
respect to such Subsidiary as are consistent with those delivered by the Credit
Parties on the Closing Date under Article V; provided, that, no Immaterial
Subsidiary shall be required to become a Guarantor hereunder.

 

93

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.11     Pledges of Additional Stock. Subject to any applicable
limitations set forth in the Security Documents, the Credit Parties will
promptly pledge to Collateral Agent for the benefit of the Secured Parties, (i)
all the Capital Stock of each Subsidiary formed or otherwise purchased or
acquired after the Closing Date and directly held by a Credit Party and (ii) any
promissory notes executed after the Closing Date evidencing Indebtedness owing
to any Credit Party in an amount of $100,000 or more (as to any individual
evidence of Indebtedness) received by the Credit Parties.

 

SECTION 8.12     Use of Proceeds. The proceeds of the Loans funded on the
Closing Date shall be used (i) to make the Fortress Debt Repayment, (ii) to pay
the purchase price owing in connection with Permitted Acquisitions, if any,
(iii) to make the Yonder Investment to the extent permitted hereunder, (iv) for
general working capital purposes, and (v) to pay the transaction fees, costs and
expenses incurred directly in connection with the Transactions. The remaining
Loans to be funded on other Funding Dates (if any) shall be used (i) to pay the
purchase price owing in connection with Permitted Acquisitions, if any, and (ii)
to fund growth capital expenditures and other growth initiatives, in each case,
in accordance with the terms hereunder.

 

SECTION 8.13     Further Assurances.

 

(a)       The Credit Parties will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any Applicable Law, or which the Collateral Agent may reasonably request,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by any Credit Document,
all at the sole cost and expense of the Borrower. If, on any date after the
Closing Date, a Subsidiary of Borrower that was classified as an “Immaterial
Subsidiary” prior to such date no longer qualifies as such under the criteria
therefor set forth in such definition, the Borrower shall promptly cause such
Subsidiary to become a Guarantor hereunder and the Borrower and such Subsidiary
shall comply with the related requirements set forth in this Agreement,
including Sections 8.10 and 8.11 hereunder.

 

(b)       Subject to any applicable limitations set forth in any applicable
Security Document, if any Credit Party acquires a fee simple interest in Real
Property with a fair market value in excess of $1,000,000, the Borrower will
notify the Collateral Agent and the Lenders thereof and will cause such assets
to be subjected to a Lien securing the applicable Obligations and will take, and
cause the other Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and/or perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in Section 8.13(a), all at the sole cost and expense of the
Borrower; provided that in the case of leasehold interests, no Mortgage shall be
required except to the extent requested by the Administrative Agent in its
reasonable discretion. Any Mortgage delivered to the Collateral Agent in
accordance with the preceding sentence shall be accompanied by (A) a policy or
policies (or unconditional binding commitment thereof) of title insurance issued
by a nationally recognized title insurance company insuring the Lien of the
Mortgage as a valid Lien (with the priority described therein) on the Real
Property described therein, free of any other Liens except as expressly
permitted by Section 9.02, together with such endorsements and reinsurance as
the Collateral Agent may reasonably request, (B) a current A.L.T.A. survey of
such Real Property, satisfactory in form and substance to Collateral Agent and
the title insurance company issuing the title policies (or unconditional binding
commitments thereof) referenced in (A) above, which is prepared by a licensed
surveyor satisfactory to Collateral Agent, (C) a flood zone determination issued
by a national certification agency to Collateral Agent indicating the flood zone
for each Real Property, together with evidence that the mortgagee under the
Mortgage carries flood insurance reasonably satisfactory to Collateral Agent if
such Real Property is located in a special flood hazard area, and (D) if
requested by the Collateral Agent, an opinion of local counsel to the applicable
Credit Party(ies) in form and substance reasonably satisfactory to the
Collateral Agent.

 

94

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       Notwithstanding anything herein to the contrary, if the Collateral
Agent determines that the cost of creating or perfecting any Lien on any
property is excessive in relation to the practical benefits afforded to the
Lenders thereby, then such property may be excluded from the Collateral for all
purposes of the Credit Documents.

 

(d)       The Credit Parties shall promptly notify the Administrative Agent if
the fair value of the moveable assets owned by any German Credit Party exceeds
the aggregate amount of $100,000.

 

SECTION 8.14     Collateral Access Agreements. The Credit Parties shall use
commercially reasonable efforts to obtain a Collateral Access Agreement for any
leased location of the Credit Parties at the request of the Collateral Agent to
the extent required by the U.S. Security Agreement.

 

SECTION 8.15     Bank Accounts.

 

(a)       On the Closing Date, the Credit Parties shall have established and
delivered to Collateral Agent a Control Agreement with respect to each of their
respective securities accounts, deposit accounts and investment property, each
of which is set forth on Schedule 7.25, other than those accounts which are
Excluded Accounts. The Credit Parties shall not allow any Collections to be
deposited to any accounts other than those listed on Schedule 7.25 which are
subject to a Control Agreement; provided that so long as no Event of Default has
occurred and is continuing, the Credit Parties may establish new deposit
accounts, commodities accounts or securities accounts so long as, prior to or
concurrently with the time such account is established: (i) the Credit Parties
have delivered to the Agents an amended Schedule 7.25 including such account and
(ii) the Credit Parties have delivered to Collateral Agent a Control Agreement
with respect to such account to the extent such account is not an Excluded
Account.

 

(b)       Each Control Agreement shall provide, among other things, that (i)
upon notice (a “Notice of Control”) from the Collateral Agent, the bank,
securities intermediary or other financial institution party thereto will comply
with instructions of the Collateral Agent directing the disposition of funds
without further consent by the applicable Credit Party; provided that the
Collateral Agent agrees not to issue a Notice of Control unless an Event of
Default has occurred and is then continuing, and (ii) the bank, securities
intermediary or other financial institution party thereto has no rights of
setoff or recoupment or any other claim against the account subject thereto,
other than for payment of its service fees and other charges directly related to
the administration of such account and for returned checks or other items of
payment. In the event Collateral Agent issues a Notice of Control under any
Control Agreement, all Collections or other amounts subject to such Control
Agreement shall be transferred as directed by the Collateral Agent and used to
pay the Obligations in the manner set forth in Section 4.02(d).

 

95

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       If, notwithstanding the provisions of this Section 8.15, after the
occurrence and during the continuance of an Event of Default, the Credit Parties
receive or otherwise have dominion over or control of any Collections or other
amounts, the Credit Parties shall hold such Collections and amounts in trust for
the Collateral Agent and shall not commingle such Collections with any other
funds of any Credit Party or other Person or deposit such Collections in any
account other than those accounts set forth on Schedule 7.25 which are subject
to a Control Agreement.

 

(d)       Within five (5) Business Days after written request by Administrative
Agent, the Credit Parties shall provide the Collateral Agent with copies of all
monthly (or other, periodic) bank (or other financial intermediary) statements
of account with respect to all securities accounts, deposit accounts and
investment property of the Credit Parties.

 

(e)       The Credit Parties shall cause all amounts paid by [***]and [***]in
connection with the [***]Agreement and the [***]Agreement to be remitted to the
Pareteum Europe Capital One Account; provided, that, if such amounts are
remitted to an account other than the Pareteum Europe Capital One Account, the
Credit Parties shall transfer such amounts to the Pareteum Europe Capital One
Account no later than the Business Day immediately following such initial
deposit.

 

SECTION 8.16     Annual Lender Meeting. Borrower will, and will cause each of
its Subsidiaries to, upon the request by the Required Lenders, participate in a
meeting of the Lenders, so long as no Event of Default or Default under Section
10.01(i) shall have occurred and be continuing, once each year, and otherwise as
frequently as may be required by the Administrative Agent, during each fiscal
year, to be held via teleconference or in person at least once per year, at a
time selected by the Administrative Agent and reasonably acceptable to the
Lenders and the Borrower. The purpose of this meeting shall be to present the
Credit Parties’ previous fiscal years’ financial results and to present the
Credit Parties’ Budget for the current fiscal year.

 

SECTION 8.17     Post-Closing Covenants. The Credit Parties shall comply with
the requirements set forth on Schedule 8.17 in accordance with the terms
thereof.

 

SECTION 8.18     Centre of Main Interest. Each Netherlands Subsidiary shall
maintain its center of interest in the Netherlands, each Belgian Guarantor
Subsidiary shall maintain its center of interest in Belgium and Interactive
shall maintain its center of interest in Germany for the purposes of the
Insolvency Regulation.

 

96

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.19     Parallel Debt.

 

(a)       Each Credit Party hereby irrevocably and unconditionally undertakes to
pay to the Collateral Agent an amount equal to the aggregate amount due in
respect of the Corresponding Obligations as they may exist from time to time.
The payment undertaking of each of the Credit Parties under this Section 8.19(a)
is to be referred to as a “Parallel Debt”.

 

(b)       The Parallel Debts of each of the Credit Parties will be payable in
the currency or currencies of the Corresponding Obligations and will become due
and payable as and when and to the extent one or more of the Corresponding
Obligations become due and payable. An Event of Default in respect of the
Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 of the Netherlands Civil Code and a default (Verzug)
within the meaning of section 286 of the German Civil Code (Bürgerliches
Gesetzbuch) with respect to the Parallel Debts without any notice being
required.

 

(c)        Each of the parties to this Agreement hereby acknowledges that:

 

(i)       each Parallel Debt constitutes an undertaking, obligation and
liability to the Collateral Agent which is separate and independent from, and
without prejudice to, the Corresponding Obligations; and

 

(ii)       each Parallel Debt represents the Collateral Agent's own separate and
independent claim to receive payment of the Parallel Debt,

 

it being understood, in each case, that pursuant to this Section 8.19(c) the
amount which may become payable by each of the Credit Parties as a Parallel Debt
shall never exceed the total of the amounts which are payable under or in
connection with the Corresponding Obligations.

 

(d)       The Collateral Agent hereby confirms and accepts that to the extent
the Collateral Agent irrevocably receives any amount in payment of a Parallel
Debt, the Collateral Agent shall distribute that amount among the Secured
Parties that are creditors of the relevant Corresponding Obligations in
accordance with Section 4.02(d) of this Agreement. Upon irrevocable receipt by
the Collateral Agent of any amount in payment of a Parallel Debt (a "Received
Amount"), the Corresponding Obligations shall be reduced, if necessary pro rata
in respect of the Collateral Agent and each Secured Party individually, by
amounts totaling an amount (a "Deductible Amount") equal to the Received Amount
in the manner as if the Deductible Amount were received by the Collateral Agent
and the Secured Parties as a payment of the Corresponding Obligations owed by
the relevant Credit Party on the date of receipt by the Collateral Agent of the
Received Amount.

 

(e)       For the purpose of this Section 8.19 the Collateral Agent acts in its
own name and on behalf of itself and not as agent or representative of any other
Secured Party.

 

(f)       Without limiting or affecting the Collateral Agent´s rights against
the Credit Parties (whether under this Section 8.19 or under any other provision
of the Credit Documents), the Credit Parties acknowledge that (i) nothing in
this Section 8.19 shall impose any obligation on the Collateral Agent to advance
any sum to any Credit Party or otherwise under any Credit Document and (ii) for
the purpose of any vote taken under any Credit Document, the Collateral Agent
shall not be regarded as having any participation or Commitment.

 

97

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.20     Legends; Rule 144.

 

(a)       Upon the request of any holder of Lender Shares, the Company shall
remove any restrictive legends under the Securities Act on the certificates or
analogous restrictions on book-entry positions, and shall issue or cause to be
issued a certificate (or book entry position) without such legend or any other
legend to the holder of the applicable Lender Shares, or issue or cause to be
issued to such holder by electronic delivery at the applicable balance account
at The Depository Trust Company, if (i) such shares are registered for resale
under the Securities Act and such holder is selling pursuant to the effective
registration statement registering such shares for resale, or (ii) such shares
are sold or are eligible to be sold in compliance with Rule 144 under the
Securities Act without restriction. Any fees or expenses (with respect to the
Borrower’s transfer agent, outside counsel or otherwise) associated with the
removal of such legend shall be borne by the Borrower.

 

(b)       With a view toward making available to the holders of Lender Shares
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit a holder thereof to sell
securities to the public without registration, the Borrower shall (i) use
commercially reasonable efforts to make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;
(ii) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Borrower under the Securities
Exchange Act of 1934, as amended, at any time when the Borrower is subject to
such reporting requirements; and (iii) furnish to any holder thereof, promptly
upon request, a written statement by the Borrower as to its compliance with the
reporting requirements of Rule 144 under the Securities Act and of the
Securities Exchange Act of 1934, as amended, a copy of the most recent annual or
quarterly report of the Borrower, and such other reports and documents so filed
or furnished by the Borrower as such holder may reasonably request in connection
with the sale of Lender Shares without registration (in each case to the extent
not readily publicly available).

 

SECTION 8.21     Reserved.

 

SECTION 8.22     Sanctions; Anti-Corruption Laws.

 

(a)       No Credit Party shall (or shall permit any Subsidiary to) directly or
indirectly, use any Loan or the proceeds of any Loan, or lend, contribute or
otherwise make available such Loan or the proceeds of any Loan to any Person, to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender or otherwise) of
Sanctions; provided that no undertaking shall be made by any German Credit Party
to the extent it would violate section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any similar applicable anti-boycott law or regulation binding on that German
Credit Party.

 

(b)       No Credit Party shall (or shall permit any Subsidiary to) directly or
indirectly, use any Loan or the proceeds of any Loan for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.

 

98

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 8.23     Board Observation Rights. The Borrower shall allow one (1)
representative designated by the Administrative Agent (the “Board
Representative”) to attend in an observer capacity any annual or quarterly
meetings of the Board of Directors or any similar governing body of Borrower.
Borrower shall (i) give the Board Representative notice of all such annual and
quarterly meetings, at the same time as furnished to the attendees, directors,
officers or stockholders, as applicable, of Borrower, (ii) provide to the Board
Representative all notices, documents and information furnished to the
attendees, directors, officers or stockholders, as applicable, of Borrower,
whether at or in anticipation of a meeting, at the same time furnished to such
directors, officers, or stockholders, as applicable; provided, that, with
respect to monthly meetings of the Board of Directors, the Borrower shall only
be required pursuant to this clause (ii) to deliver to the Board Representative
the monthly information packet provided to the Board of Directors in connection
with such monthly meeting, (iii) provide the Board Representative copies of the
minutes of all such annual and quarterly meetings at the time such minutes are
furnished to the attendees of such meeting (if any) and (iv) reimburse the Board
Representative for all reasonable expenses and all reasonable out of pocket
expenses related to the foregoing for the Board Representative. The Board
Representative shall be free during the period prior to the meeting to contact
the directors or officers, as applicable, of Borrower and its Subsidiaries and
discuss the pending actions to be taken. Notwithstanding the foregoing, the
Board Representative may be excused by the Borrower’s Board of Directors from
attending any portion of a board meeting and certain materials may be withheld
or redacted from distribution under this Section 8.19 to the extent that (i)
such attendance or disclosure would jeopardize the Borrower’s ability to assert
the attorney-client privilege with respect to matters discussed or disclosed, or
(ii) matters discussed or disclosed relate to a matter involving a conflict of
interest with the Administrative Agent or its Board Representative, in each case
as determined by the Borrower’s Board of Directors in good faith. As of the
Closing Date, the Board Representative will be Michael Bogdan, provided,
however, that the Administrative Agent shall be entitled to designate a
different representative to serve as Board Representative from time to time in
its reasonable discretion.

 

SECTION 8.24     Privacy and Data Security. The Credit Parties and their
Subsidiaries shall, at all times, remain in compliance with all United States
and international privacy and data security laws and regulations including,
without limitation, GDPR.

 

SECTION 8.25     Dutch Fiscal Unity. Any fiscal unity (fiscale eenheid) for
Dutch corporate income tax (vennootschapsbelasting) purposes in which a Credit
Party is included, if any, shall consist of Dutch Credit Parties only, unless
with the prior written consent of the Administrative Agent.

 

SECTION 8.26     Additional Lender Shares. On the Additional Issuance Date, the
Borrower shall issue the Additional Lender Shares and deliver, or cause to be
delivered, to the Administrative Agent on such Additional Issuance Date, an
executed irrevocable instruction letter to the Borrower’s transfer agent, in
form and substance acceptable to the Administrative Agent, providing for the
issuance of the Additional Lender Shares, in each case to the Lenders, with each
Lender being issued a number of Additional Lender Shares proportionate to the
aggregate principal amount of Commitments held by each such Lender on the
Additional Issuance Date as a percentage of the Commitments held by all Lenders
on the Additional Issuance Date, with such adjustments to reflect rounding or
other adjustments as the Administrative Agent may agree.

 

99

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE IX

Negative Covenants

 

The Credit Parties hereby covenant and agree that until the Loans, together with
interest, Fees and all other Obligations incurred hereunder (other than
Unasserted Contingent Obligations) are paid in full in accordance with the terms
of this Agreement:

 

SECTION 9.01     Limitation on Indebtedness. Each Credit Party will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create,
incur, issue, assume, guarantee, suffer to exist or otherwise become directly or
indirectly liable, contingently or otherwise with respect to any Indebtedness,
except for:

 

(a)       Indebtedness in respect of the Obligations;

 

(b)       Indebtedness existing as of the Closing Date which is identified on
Schedule 7.24 and which is not otherwise permitted by this Section 9.01, and any
Refinancing Indebtedness in respect of such Indebtedness;

 

(c)       unsecured Indebtedness incurred by the Borrower or any other Credit
Party that is (i) incurred in the ordinary course of business of such Credit
Party and its Subsidiaries in respect of open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than ninety (90) days or, if overdue for more
than ninety (90) days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Credit Party and
(ii) in respect of performance, surety or appeal bonds provided in the ordinary
course of business and consistent with past practice, but excluding (in each
case) Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;

 

(d)       Indebtedness incurred by the Borrower or any other Credit Party (i)
evidencing the deferred purchase price of newly acquired property or incurred to
finance the acquisition of equipment of such Credit Party and its Subsidiaries
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of such Credit Party
and its Subsidiaries (provided that such Indebtedness is incurred within ninety
(90) days of the acquisition of such property), and (ii) constituting
Capitalized Lease Obligations; provided that the principal amount of such
Indebtedness under clauses (i) and

(ii) shall not exceed $2,000,000 in the aggregate at any one time outstanding;

 

(e)       Guarantee Obligations of any Credit Party in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary of the Borrower
which is a Credit Party;

 

(f)       non-recourse Indebtedness incurred by the Borrower or any Credit Party
to finance the payment of insurance premiums;

 

100

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(g)       intercompany Indebtedness (i) between any Credit Parties, (ii) or by
any Credit Party owing to any Subsidiary that is not a Credit Party, so long as
such Indebtedness is subject to a subordination agreement (or evidenced by a
note which includes subordination terms) in form and substance satisfactory to
Collateral Agent, (B) between any Subsidiaries that are not Credit Parties, and
(iii) by any Subsidiary that is not a Credit Party owing to any Credit Party in
an aggregate amount not to exceed, when combined with the aggregate amount of
Investments made pursuant to Section 9.05(d)(i), $100,000;

 

(h)       the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(i)       Indebtedness in respect of netting services, overdraft protection and
otherwise in connection with deposit accounts or similar accounts incurred in
the ordinary course of business;

 

(j)       Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary incurred in connection with such
Person providing such benefits or insurance pursuant to customary reimbursement
or indemnification obligations to such Person;

 

(k)       Indebtedness in respect of surety bonds, performance bonds and similar
instruments issued in an aggregate amount not to exceed (i) $250,000 in respect
of each such surety bond, performance bond and similar instrument or (ii)
$1,000,000 in respect of all such surety bonds, performance bonds and similar
instruments in the aggregate;

 

(l)       Indebtedness relating to judgments, including appeal bonds, or awards
not constituting an Event of Default under Section 10.01(g);

 

(m)      Indebtedness representing letters of credit for the account of any
Credit Party intended to provide security for payment obligations in the
ordinary course of business; and

 

(n)       other unsecured Indebtedness of the Borrower or any other Credit Party
in an aggregate amount at any time outstanding not to exceed $500,000.

 

SECTION 9.02     Limitation on Liens. Each Credit Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of any such Person (including its Capital
Stock), whether now owned or hereafter acquired, except for the following
(collectively, the “Permitted Liens”):

 

(a)       Liens securing payment of the Obligations;

 

(b)       Liens existing as of the Closing Date and disclosed in Schedule 9.02
securing Indebtedness permitted under Section 9.01(b), and Refinancing
Indebtedness in respect of such Indebtedness; provided that no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien shall not be increased or its term extended from that existing on the
Closing Date (as such Indebtedness may be permanently reduced subsequent to the
Closing Date) except to the extent permitted by Section 9.01(b);

 

101

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(c)       Liens securing Indebtedness of the type permitted under Section
9.01(d); provided that (i) such Lien is granted within ninety (90) days after
such Indebtedness is incurred,

(ii) the Indebtedness secured thereby does not exceed the lesser of the cost and
the fair market value of the applicable property, improvements or equipment at
the time of such acquisition (or construction) and (iii) such Lien secures only
the assets that are the subject of the Indebtedness referred to in such clause
and the proceeds thereof;

 

(d)       Liens arising by operation of law in favor of carriers, warehousemen,
mechanics, materialmen and landlords incurred in the ordinary course of business
for amounts not yet overdue or being diligently contested in good faith by
appropriate proceedings that stay execution of such Lien and for which adequate
reserves in accordance with GAAP shall have been established on its books;

 

(e)       Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety, appeal or performance bonds; with respect to Interactive
this shall include security created or subsisting in order to comply with the
requirements of Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and of Section 7e of the German Social Security Code IV
(Sozialgesetzbuch IV);

 

(f)       judgment Liens which do not otherwise result in an Event of Default
under Section 10.01(g);

 

(g)       easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(h)       Liens for Taxes, assessments or other governmental charges or levies
not yet due and payable, or that are being diligently contested in good faith by
appropriate proceedings that stays execution and for which adequate reserves in
accordance with GAAP shall have been established on its books;

 

(i)       Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, so long as
the applicable provisions of Section 8.15 have been complied with, in respect of
such deposit accounts;

 

(j)       any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease (and precautionary UCC filings with respect thereto)
entered into by any such Credit Party or Subsidiary in the ordinary course of
its business and covering only the assets so leased, licensed or subleased;

 

102

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(k)       Liens solely on any cash earnest money deposits made by such Person in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(l)       Liens of sellers of goods to such Person arising under Article II of
the Uniform Commercial Code or similar provisions of Applicable Law in the
ordinary course of business, covering only the goods sold or securing only the
unpaid purchase price of such goods and related expenses to the extent such
Indebtedness is permitted hereunder;

 

(m)       Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent such financing is
permitted under Section 9.01(h);

 

(n)       Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits so long
as the applicable provisions of Section 8.15 have been complied with;

 

(o)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, letters of
credit and other obligations of a like nature, in each case in the ordinary
course of business; and

 

(p)       other Liens with respect to which the aggregate amount of the
obligations secured thereby does not exceed $100,000.

 

Notwithstanding anything to the contrary set forth in this Section 9.02, in no
event shall any Credit Party create, incur, assume or suffer to exist any Lien
(other than Liens in favor of the Collateral Agent pursuant to the Credit
Documents) upon the rights of any Credit Party or Subsidiary under any Material
Contract (including without limitation, the [***]Agreement) or any accounts
receivable, Collections or proceeds arising thereunder or with respect thereto.

 

SECTION 9.03     Consolidation, Merger, etc. Each Credit Party will not, and
will not permit any of its Subsidiaries, to liquidate or dissolve, consolidate
with, or merge into or with, any other Person or purchase or otherwise acquire
all or substantially all of the assets of any Person (or any division thereof);
provided that (a) any Credit Party (other than the Borrower) or Subsidiary of
any Credit Party may liquidate or dissolve voluntarily into, and may merge with
and into, the Borrower (so long as the Borrower is the surviving entity), (b)
any Guarantor may liquidate or dissolve voluntarily into, and may merge with and
into any other Guarantor organized under the laws of the same jurisdiction, (c)
the assets or Capital Stock of any Credit Party may be purchased or otherwise
acquired by the Borrower, (d) the assets or Capital Stock of any Guarantor may
be purchased or otherwise acquired by any Credit Party, and (e) the assets of
any Subsidiary that is not a Credit Party may be purchased or otherwise acquired
by any Credit Party.

 

SECTION 9.04     Permitted Dispositions. Each Credit Party will not, and will
not permit any of its Subsidiaries, to make a Disposition, or enter into any
agreement to make a Disposition, of such Credit Party’s or such other Person’s
assets (including accounts receivable and Capital Stock of Subsidiaries) to any
Person in one transaction or a series of related transactions unless such
Disposition:

 

103

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(a)       is in the ordinary course of its business and is of obsolete, surplus
or worn out property or property no longer used in its business; or

 

(b)       is made as a consequence of any loss, damage, distribution or other
casualty or any condemnation or taking of such assets by eminent domain
proceedings, provided, that the proceeds thereof are applied in accordance with
this Agreement; or

 

(c)        is for fair market value and the following conditions are met:

 

(i)       with the exception of the United Telecom Disposition, the aggregate
amount of Dispositions during any fiscal year shall not exceed [***] and the
amount of any single Disposition shall not exceed [***];

 

(ii)       immediately prior to and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(iii)       the Borrower applies any Net Disposition Proceeds arising therefrom
pursuant to Section 4.02(a)(ii); and

 

(iv)       no less than [***]percent ([***]%) of the consideration received for
such sale, transfer, lease, contribution or conveyance is received in cash;

 

(d)      is a sale of Inventory in the ordinary course of business;

 

(e)       is a sale or disposition of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such Dispositions are reasonably
promptly applied to the purchase price of similar replacement equipment, all in
the ordinary course of business in accordance with Section 4.02(a)(ii);

 

(f)       is an abandonment, failure to renew, or other disposition in the
ordinary course of business of any intellectual property that is not material to
the conduct of the business of any Credit Party or any Subsidiary of such Credit
Party;

 

(g)       is otherwise permitted by Section 9.03, Section 9.05(d) or Section
9.05(h);

 

(h)       is by (i) any Credit Party or Subsidiary thereof to the Borrower, (ii)
any Subsidiary of a Credit Party (other than the Borrower) to any Credit Party,
(iii) any Credit Party (other than the Borrower) to another Credit Party, or
(iv) by any Subsidiary that is not a Credit Party to any other Subsidiary that
is not a Credit Party;

 

(i)        consists of the granting of Permitted Liens;

 

(j)        consists of a Disposition of cash or Cash Equivalents;

 

(k)       is a sale or discount of accounts receivable arising in the ordinary
course of business in connection with the collection thereof;

 

104

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(l)       consists of the leasing (pursuant to leases entered into in the
ordinary course of business) or licensing of real or personal property in the
ordinary course of business;

 

(m)       is a disposition of Real Property to a Governmental Authority that
results from a condemnation; provided, that the proceeds thereof are applied in
accordance with this Agreement; or

 

(n)       is a disposition of Transferred Receivables for cash by Borrower or
Pareteum Europe to [***]pursuant to the [***]Agreement consistent with past
practice, provided, that all payments and other amounts payable by [***]in
respect of each such disposition are remitted directly by [***]to the Pareteum
Europe Capital One Account in accordance with the [***]Consent and
Acknowledgment.

 

Notwithstanding anything to the contrary set forth in this Section 9.04, in no
event shall any Credit Party sell, transfer, assign or otherwise dispose of
(other than in connection with (i) the grant of a Lien in favor of the
Collateral Agent pursuant to the Credit Documents, (ii) the sale of Transferred
Receivables in accordance with Section 9.04(n) or (iii) the United Telecom
Disposition in accordance with Section 9.04(c)) any of its rights under or in
respect of any Material Contract (including without limitation, the
[***]Agreement) or any accounts receivable, Collections or proceeds arising
thereunder or with respect thereto. The Collateral Agent and the Lenders hereby
agree that the security interest of the Collateral Agent in a Transferred
Receivable proposed to be sold by Borrower or Pareteum Europe to [***]under the
[***]Agreement shall be deemed to be automatically released upon [***]committing
to purchase such Transferred Receivable in accordance with the terms of the
[***]Agreement.

 

SECTION 9.05     Investments. Each Credit Party will not, and will not permit
any of its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a)       Investments existing on the Closing Date and identified in Schedule
9.05;

 

(b)       Investments in cash and Cash Equivalents;

 

(c)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)       Investments by way of contributions to capital or purchases of Capital
Stock (i) by any Credit Party in any of its Subsidiaries that are Credit Parties
or by any Subsidiary that is not a Credit Party in any Credit Party; provided
that such Credit Party or such Subsidiary shall be required to comply with
Section 9.01(g)(i) in the event such Investment constitutes Indebtedness of the
party making such Investment, (ii) by any Credit Party in any Subsidiary that is
not a Credit Party in an aggregate amount at any time not to exceed, when
combined with the aggregate principal amount of Indebtedness incurred pursuant
to Section 9.01(g)(iii), $100,000, and (iii) by any Subsidiary that is not a
Credit Party in another Subsidiary that is not a Credit Party;

 

105

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(e)       Investments constituting (i) accounts receivable arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;

 

(f)       Investments consisting of any deferred portion of the sales price
received by any Credit Party in connection with any Disposition permitted under
Section 9.04;

 

(g)       other Investments made by the Credit Parties in an aggregate principal
amount at any time not to exceed $500,000;

 

(h)        intercompany Indebtedness permitted pursuant to Section 9.01(i);

 

(i)       the maintenance of deposit accounts in the ordinary course of business
so long as the applicable provisions of Section 8.15 have been complied with in
respect of such deposit accounts;

 

(j)       Guarantee Obligations to the extent permitted by Section 9.01(e);

 

(k)       loans and advances to officers, directors and employees of any Credit
Party for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business, in an aggregate principal amount at
any time not to exceed $100,000;

 

(l)       Investments consisting of loans made in lieu of Restricted Payments
which are otherwise permitted under Section 9.06;

 

(m)      Permitted Acquisitions; and

 

(n)       Deposits, prepayments and other credits to suppliers and deposits in
connection with lease obligations, taxes, insurance and similar items, in each
case made in the ordinary course of business and securing contractual
obligations of a Credit Party, in each case to the extent constituting a
Permitted Lien; and

 

(o)       the Yonder Investment; provided, that, for the avoidance of doubt, the
Borrower shall take such actions with respect to the promissory note evidencing
such Yonder Investment as required by the Security Agreement within the time
frames set forth therein.

 

provided that no Investment otherwise permitted under clauses (d)(ii), (f), (g),
(k) or (o) shall be permitted to be made if any Default or Event of Default has
occurred and is continuing or would result therefrom.

 

SECTION 9.06     Restricted Payments. Each Credit Party will not, and will not
permit any of its Subsidiaries, to make any Restricted Payment, or make any
deposit for any Restricted Payment, other than:

 

(a)       Restricted Payments by any Subsidiary of a Credit Party to (i) its
direct parent, so long as such parent is a Credit Party and a direct or indirect
wholly-owned subsidiary of the Borrower or (ii) the Borrower; and

 

106

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       Restricted Payments by any Credit Party or any of its Subsidiaries to
pay dividends with respect to its Capital Stock payable solely in additional
shares of such Capital Stock (other than Disqualified Capital Stock).

 

SECTION 9.07     Prepayments and Modification of Certain Agreements. Each Credit
Party will not, and will not permit any of its Subsidiaries to:

 

(a)       Except as expressly permitted by Section 9.06, make any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the Obligations if such payment is not permitted at such time under
the subordination terms and conditions applicable thereto.

 

(b)       Consent to any amendment, supplement, waiver or other modification of,
or enter into any forbearance from exercising any rights with respect to the
terms or provisions contained in (i) any Organization Documents, in each case,
other than any amendment, supplement, waiver, termination, modification or
forbearance (A) that is not materially adverse to the Secured Parties and (B)
notice of which was received by the Administrative Agent at least ten (10)
Business Days' (or such shorter period as the Administrative Agent may permit in
its sole discretion) prior to its effectiveness, (ii) any document, agreement or
instrument evidencing or governing any Indebtedness that has been subordinated
to the Obligations in right of payment or any Liens that have been subordinated
in priority to the Liens of the Administrative Agent unless such amendment,
supplement, waiver or other modification is permitted under the terms of the
subordination agreement applicable thereto, or (iii) the [***]Agreement, any
Material Contract or any other agreement with any Material Customer, in each
case, other than any amendment, supplement, waiver or modification (A) that is
not adverse to the Secured Parties and (B) notice of which was received by the
Administrative Agent at least ten (10) Business Days' (or such shorter period as
the Administrative Agent may permit in its sole discretion) prior to its
effectiveness.

 

SECTION 9.08     Sale and Leaseback. Each Credit Party will not, and will not
permit any of its Subsidiaries, directly or indirectly, to enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person.

 

SECTION 9.09     Transactions with Affiliates. Except as set forth on Schedule
9.09, each Credit Party will not, and will not permit any of its Subsidiaries,
to enter into or cause or permit to exist any arrangement, transaction or
contract (including for the purchase, lease or exchange of property or the
rendering of services) with any Affiliate (other than arrangements, transactions
or contracts solely among the Credit Parties) except (a) on fair and reasonable
terms no less favorable to such Credit Party or such Subsidiary than it could
obtain in an arm’s-length transaction with a Person that is not an Affiliate,
(b) any transaction expressly permitted under Section 9.01(g), Section 9.03,
Section 9.05(d), Section 9.05(h), Section 9.05(j), Section 9.05(k) or Section
9.06, (c) so long as it has been approved by the Borrower’s or its applicable
Subsidiary’s Board of Directors in accordance with Applicable Law, (i) customary
fees to, and indemnifications of, non-officer directors of the Credit Parties
and their respective Subsidiaries pursuant to Section 9.06(a) or (ii) the
payment of reasonable and customary compensation and indemnification
arrangements and benefit plans for officers and employees of the Credit Parties
and their respective Subsidiaries in the ordinary course of business, and (d)
transactions among Subsidiaries that are not Credit Parties in the ordinary
course of business.

 

107

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 9.10     Restrictive Agreements, etc. Each Credit Party will not, and
will not permit any of its Subsidiaries, to enter into any agreement (other than
a Credit Document) prohibiting:

 

(a)       the creation or assumption of any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired;

 

(b)       the ability of such Person to amend or otherwise modify any Credit
Document; or

 

(c)       the ability of such Person to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.

 

The foregoing prohibitions shall not apply to customary restrictions of the type
described in clause (a) above (which do not prohibit the Credit Parties from
complying with or performing the terms of this Agreement and the other Credit
Documents) which are contained in any agreement, (i)       governing any
Indebtedness permitted by Section 9.01(d) as to the transfer of assets financed
with the proceeds of such Indebtedness, (ii) for the creation or assumption of
any Lien on the sublet or assignment of any leasehold interest of any Credit
Party or any of its Subsidiaries entered into in the ordinary course of
business, (iii) for the assignment of any contract or licensed intellectual
property entered into by any Credit Party or any of its Subsidiaries in the
ordinary course of business or (iv) for the transfer of any asset pending the
close of the sale of such asset pursuant to a Disposition permitted under this
Agreement.

 

SECTION 9.11     Hedging Agreements. Each Credit Party will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Agreement, except (a)
Hedging Agreements entered into to hedge or mitigate risks to which such Credit
Party or such Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Hedging Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Credit Party or such
Subsidiary.

 

SECTION 9.12     Changes in Business and Fiscal Year. Each Credit Party will
not, and will not permit any of its Subsidiaries to:

 

(a)       engage in any business activity other than such business activities
described on Schedule 9.12 and business activities incidental or reasonably
related thereto; or

 

(b)       modify or change its fiscal year or its method of accounting (other
than (i) as may be required to conform to GAAP, or (ii) to the extent consented
to by the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed)).

 

108

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 9.13     Financial Covenants. The Credit Parties will not permit:

 

(a)       Liquidity. Liquidity of the Credit Parties to be less than $2,000,000
at any time.

 

(b)       Maximum Total Leverage Ratio. The Total Leverage Ratio, as of the last
day of each fiscal quarter, to be greater than the amount set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending Total Leverage Ratio March 31, 2019 [***]:1.00 June 30,
2019 [***]:1.00

September 31, 2019 and each

fiscal quarter thereafter

[***]:100

 

(c)       Minimum Current Assets to Debt Ratio. The Current Assets to Debt
Ratio, as of the last day of each fiscal quarter, to be less than [***]to 1.00.

 

(d)       Maximum Churn Rate. (A) the Churn Rate, as of the last day of each
fiscal quarter, to be greater than [***]percent ([***]%); provided, however,
that, the Borrower’s failure to comply with such maximum Churn Rate covenant
during any fiscal quarter ending on or before December 31, 2019 shall not
constitute a Default or Event of Default hereunder so long as the Borrower
maintains compliance with Section 9.13(f) hereunder.

 

(e)       Minimum Adjusted EBITDA. The Adjusted EBITDA, as of the last day of
each fiscal quarter, to be less than the amount set forth below opposite such
fiscal quarter:

 

Fiscal Quarter Ending Adjusted EBITDA March 31, 2019 $[***] June 30, 2019 $[***]
September 31, 2019 $[***] December 31, 2019 $[***] March 31, 2020 $[***] June
30, 2020 $[***] September 31, 2020 $[***] December 31, 2020 $[***] March 31,
2021 $[***] June 30, 2021 $[***] September 31, 2021 $[***] December 31, 2021
$[***]

 

(f)       Minimum Consolidated Revenue. The Consolidated Revenue, during the
continuance of a Consolidated Revenue Testing Period, as of the last day of each
fiscal quarter set forth below, to be less than the amount set forth below
opposite such fiscal quarter, commencing with the fiscal quarter immediately
preceding the commencement of such Consolidated Revenue Testing Period:

[***]

109

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

Fiscal Quarter Ending Consolidated Revenue March 31, 2019 $[***] June 30, 2019
$[***] September 31, 2019 $[***] December 31, 2019 $[***]

 

SECTION 9.14     Reserved.

 

SECTION 9.15     Dutch Fiscal Unity. The Dutch Credit Parties shall not change
their residence for tax purposes unless with the prior written consent of the
Administrative Agent.

 

ARTICLE X

Events of Default

 

SECTION 10.01    Listing of Events of Default. Each of the following events or
occurrences described in this Section 10.01 shall constitute an “Event of
Default”:

 

(a)       Non-Payment of Obligations. The Borrower shall default in the payment
of:

 

(i) any principal of any Loan when such amount is due; or

 

(ii) any interest on any Loan and such default shall continue unremedied for a
period of two (2) Business Days after such amount is due; or

 

(iii)       any fee described in Article III or any other monetary Obligation,
and such default shall continue unremedied for a period of three (3) Business
Days after such amount is due.

 

(b)       Breach of Representations or Warranties. Any representation or
warranty by any Credit Party made or deemed to be made in any Credit Document
(including any certificates delivered pursuant to Article V), is or shall be
incorrect when made or deemed to have been made.

 

(c)       Non-Performance of Certain Covenants and Obligations. Any Credit Party
shall default in the due performance or observance of any of its obligations
under Section 8.01, Section 8.02, Section 8.03, Section 8.04, Section 8.05
(solely with respect to such Credit Party’s existence in its jurisdiction of
organization), Section 8.10, Section 8.11, Section 8.12, Section 8.13, Section
8.15, Section 8.17, Section 8.18, Section 8.20 or Section 8.23 or Article IX, or
any Credit Party shall default in the due performance or observance of its
obligations under any covenant applicable to it under any Security Document
(subject to any grace or cure period specified in such Security Document).

 

(d)       Non-Performance of Other Covenants and Obligations. Any Credit Party
shall default in the due performance or observance of any of its obligations
under Section 8.05 (solely with respect to such Credit Party’s maintenance of
good standing in its jurisdiction of organization), Section 8.06, Section 8.07
or Section 8.16, and such default shall continue unremedied for a period of ten
(10) days after the occurrence thereof.

 

110

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(e)       Non-Performance of Other Covenants and Obligations. Any Credit Party
shall default in the due performance and observance of any obligation contained
in any Credit Document executed by it (other than as specified in Sections
10.01(a), 10.01(b). 10.01(c), or 10.01(d)), and such default shall continue
unremedied for a period of twenty (20) days after the occurrence thereof.

 

(f)       Default on Other Indebtedness. (i) a default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than the Obligations) of any Credit Party or
Subsidiary of any Credit Party having a principal or stated amount, individually
or in the aggregate, in excess of $500,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such Indebtedness if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder or holders of such Indebtedness, or
any trustee or agent for such holders, to cause or declare such Indebtedness to
become immediately due and payable, or (ii) any Indebtedness of any Credit Party
or Subsidiary of any Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $500,000 shall otherwise be
required to be prepaid, redeemed, purchased or defeased, or require an offer to
purchase or defease such Indebtedness to be made, prior to its expressed
maturity).

 

(g)       Judgments; Fines. Any judgment, order for the payment of money, fines,
settlements or enforcement penalties (including, without limitation, as a result
of any action described in Section 8.01(g)(ii)(D)), in an amount individually or
in the aggregate in excess of $500,000 (exclusive of any amounts covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order) shall be
rendered against any Credit Party or any of its Subsidiaries and such judgment,
order, fine, settlement or penalty shall not have been vacated or discharged or
stayed or bonded pending appeal within thirty (30) days after the entry thereof
or enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

 

(h)       Plans. Any of the following events shall occur with respect to any
Plan:

 

(i)       the institution of any steps by any Credit Party, any Subsidiary of a
Credit Party, any ERISA Affiliate or any other Person to terminate or partially
terminate a Plan if, as a result of such termination or partial termination, any
Credit Party or Subsidiary of any Credit Party could be required to make a
contribution to such Plan, or could reasonably be expected to incur a liability
or obligation to such Plan, in excess of $500,000 in the aggregate;

 

(ii)       there is or arises any potential withdrawal liability under Section
4201 of ERISA, if any Credit Party, any Subsidiary of a Credit Party or any
ERISA Affiliate were to completely or partially withdraw from one or more
Multiemployer Plans, in excess of $350,000, in the aggregate; or

 

(iii)       a contribution failure occurs with respect to any Plan sufficient to
give rise to a Lien under Sections 303(k) or 4068 of ERISA or Section 430(k) of
the Code.

 

111

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(i)        Bankruptcy, Insolvency, etc. Any Credit Party or any of its
Subsidiaries shall:

 

(i)       become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;

 

(ii)       apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the assets
or other property of any such Person, or make a general assignment for the
benefit of creditors;

 

(iii)       in the absence of such application, consent or acquiesce to or
permit or suffer to exist, the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that each Credit Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Credit Documents;

 

(iv)       permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person, or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed; provided that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Credit Documents; or

 

(v)       take any action authorizing, or in furtherance of, any of the
foregoing.

 

(j)         Foreign Insolvency Event. A Netherlands Insolvency Event or a German
Insolvency Event in relation to a Credit Party shall occur.

 

(k)       Impairment of Security, etc. Any Credit Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Credit Party party thereto with respect to
Collateral in an aggregate amount in excess of $100,000, or any Credit Party or
any other Person shall, directly or indirectly, contest or limit in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected Lien with respect to Collateral in an
aggregate amount in excess of $100,000 (other than as a result of voluntary and
intentional discharge of the Lien by the Collateral Agent).

 

(l)        Change of Control. Any Change of Control shall occur.

 

(m)       Hedging Agreement. Any Credit Party or any of its Subsidiaries shall
(i) default in making any payment or delivery due on the last payment, delivery
or exchange date of, or any payment due on early termination of, any Hedging
Agreement, in each case beyond the period of grace, if any, provided in such
Hedging Agreement, or (ii) defaults in the observance or performance of any
other agreement or condition relating to any such Hedging Agreement, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, after the giving of notice if required or the elapse of any grace period,
a liquidation, acceleration or early termination of such Hedging Agreement.

 

112

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(n)       Restraint of Operations; Loss of Assets. If any Credit Party or any
Subsidiary of a Credit Party is enjoined, restrained, or in any way prevented by
court order or other Governmental Authority from continuing to conduct all or
any material part of its business affairs or if any material portion of any
Credit Party’s or any of its Subsidiaries’ assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any third Person and the same is not discharged before the earlier of 30 days
after the date it first arises or 5 days prior to the date on which such
property or asset is subject to forfeiture by such Credit Party or the
applicable Subsidiary.

 

(o)       Termination of Key Contract. (i) Any Credit Party or Subsidiary shall
default in the performance of any of its obligations under any Key Contract and
such default shall entitle the other party to such Key Contract to terminate
such Key Contract or withhold or reduce the amount of any payment payable to any
Credit Party or Subsidiary thereunder or (ii) any Key Contract is terminated or
the other party to any Key Contract notifies any Credit Party or Subsidiary that
it intends to terminate or not renew such Key Contract.

 

(p)       Material Adverse Effect. Any Material Adverse Effect shall occur.

 

SECTION 10.02 Remedies Upon Event of Default. If any Event of Default under
Section 10.01(i) shall occur for any reason, whether voluntary or involuntary,
all of the outstanding principal amount of the Loans and other Obligations,
together with the Exit Fee, shall automatically be due and payable and any
commitments shall be terminated, in each case, without further notice, demand or
presentment. If any Event of Default (other than any Event of Default under
Section 10.01(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent may, and upon the direction of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable and any commitment shall be terminated,
whereupon the full unpaid amount of such Loans and other Obligations that shall
be so declared due and payable shall be and become immediately due and payable,
together with any Exit Fee, in each case, without further notice, demand or
presentment. The Lenders and the Collateral Agent shall have all other rights
and remedies available at law or in equity or pursuant to any Credit Documents.

 

113

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

ARTICLE XI

The Agents

 

SECTION 11.01     Appointment. Each Lender (and, if applicable, each other
Secured Party) hereby appoints Post Road as its Collateral Agent under and for
purposes of each Credit Document, and hereby authorizes the Collateral Agent to
act on behalf of such Lender (or if applicable, each other Secured Party) under
each Credit Document, other than under the Netherlands Security Documents, and,
in the absence of other written instructions from the Lenders pursuant to the
terms of the Credit Documents received from time to time by the Collateral
Agent, to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Collateral Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto. Each Lender
(and, if applicable, each other Secured Party) hereby appoints Post Road as its
Administrative Agent under and for purposes of each Credit Document and hereby
authorizes the Administrative Agent to act on behalf of such Lender (or, if
applicable, each other Secured Party) under each Credit Document and, in the
absence of other written instructions from the Lenders pursuant to the terms of
the Credit Documents received from time to time by the Administrative Agent, to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be incidental thereto. Each Lender (and, if
applicable, each other Secured Party) hereby irrevocably designates and appoints
each Agent as the agent of such Lender. Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against any
Agent. Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Secured Party hereby agree that (i) no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Security Agreement or any other Security Documents, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Agents, on behalf of the Secured Parties in accordance with the terms hereof
and all powers, rights and remedies under the Security Documents may be
exercised solely by the Agents, and (ii) in the event of a foreclosure by any of
the Agents on any of the Collateral pursuant to a public or private sale or
other disposition, any Agent or any Lender may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition and each
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations (including Obligations owed to any other Secured
Party) as a credit on account of the purchase price for any Collateral payable
by such Agent at such sale or other disposition.

 

SECTION 11.02     Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents
(including, without limitation, the Servicer) or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care.

 

114

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 11.03     Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and non-appealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence, bad faith or
willful misconduct) or (b) responsible in any manner to any of the Lenders or
any other Secured Party for any recitals, statements, representations or
warranties made by any Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agents
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document or for any failure of any Credit
Party or other Person to perform its obligations hereunder or thereunder. The
Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Credit Document, or to inspect
the properties, books or records of any Credit Party.

 

SECTION 11.04     Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Credit Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Agents. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders (or, if so specified by this Agreement, all or other
requisite Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Credit Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

 

SECTION 11.05     Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder, except with respect to any Default or Event of Default in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders unless the Administrative
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Collateral Agent has received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
an Agent receives such a notice, such Agent shall give notice thereof to the
other Agent and the Lenders. Each Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until each Agent shall have received such directions, the Agents may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as such Agent shall deem
advisable in the best interests of the Secured Parties.

 

115

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 11.06     Non Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys in fact or Affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Credit Party or any Affiliate of a Credit Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their Affiliates
and made its own decision to make its Loans hereunder. Each Lender (and, if
applicable, each other Secured Party) also represents that it will,
independently and without reliance upon any Agent or any other Lender or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by any Agent hereunder, the Agents shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Credit
Party or any Affiliate of a Credit Party that may come into the possession of
such Agent or any of its officers, directors, employees, agents, attorneys in
fact or Affiliates.

 

SECTION 11.07     Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective Total Credit Exposure in effect on the date on
which indemnification is sought under this Section 11.07 (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such Total
Credit Exposure immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence, bad
faith or willful misconduct. The agreements in this Section 11.07 shall survive
the payment of the Loans and all other amounts payable hereunder.

 

116

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 11.08     Agent in Its Individual Capacity. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Credit Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall include each
Agent in its individual capacity.

 

SECTION 11.09     Successor Agents.

 

(a)       Either Agent may resign as Agent upon twenty (20) days’ notice to the
Lenders, such other Agent and the Borrower. If either Agent shall resign as such
Agent in its applicable capacity under this Agreement and the other Credit
Documents, then the Required Lenders shall appoint a successor agent, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of such Agent in its applicable capacity, and
the term “Administrative Agent” or “Collateral Agent”, as the case may be, shall
mean such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Agent in its applicable capacity
shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement or any holders of the
Loans. If no applicable successor agent has accepted appointment as such Agent
in its applicable capacity by the date that is twenty (20) days following such
retiring Agent’s notice of resignation, such retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as the Administrative Agent or the Collateral
Agent, as applicable, the provisions of this Article XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Credit Documents.

 

(b)       For purposes of any Belgian Security Document, Netherlands Security
Document and any German Security Document or any other right of pledge governed
by the laws of Belgium, of the Netherlands or of Germany, any resignation by the
Collateral Agent is not effective with respect to its rights under the Parallel
Debts until all rights and obligations under the Parallel Debts have been
assigned and assumed to the successor agent. The Collateral Agent will
reasonably cooperate in transferring its rights and obligations under the
Parallel Debts to any such successor agent and will reasonably cooperate in
transferring all rights under any Belgian Security Document, Netherlands
Security Document and any German Security Document or any Security Document
governed by the laws of Belgium, the Netherlands or of Germany (as the case may
be) to such successor agent.

 

SECTION 11.10     Agents Generally. Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.

 

117

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 11.11     Restrictions on Actions by Secured Parties; Sharing of
Payments; Specified Hedging Agreement.

 

(a)       Each of the Lenders agrees that it shall not, without the express
written consent of the Collateral Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Collateral Agent, set
off against the Obligations, any amounts owing by such Lender to any Credit
Party or any of their respective Subsidiaries or any deposit accounts of any
Credit Party or any of their respective Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Collateral Agent, take or cause to
be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Credit Document against any Credit Party or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b)      Subject to Section 12.08(a), if, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s pro rata share of all such distributions by Agents, such Lender
promptly shall (A) turn the same over to the Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Collateral
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their pro rata shares; provided that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

(c)       The benefit of the provisions of the Credit Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not an Agent or a Lender as long as, by
accepting such benefits, such Secured Party agrees, as among the Agents and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
any Agent, shall confirm such agreement in a writing in form and substance
acceptable to the such Agent) this Article XI, including Sections 11.11(a) and
(b), and the decisions and actions of the Agents and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided that,
notwithstanding the foregoing, (i) except as set forth specifically herein, each
Agent and each Lender shall be entitled to act in its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (ii) except as specifically set forth herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Credit Document.

 

118

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 11.12     Agency for Perfection. Collateral Agent hereby appoints each
other Secured Party as its agent and as sub-agent for the other Secured Parties
(and each Secured Party hereby accepts such appointment) for the purpose of
perfecting all Liens with respect to the Collateral, including with respect to
assets which, in accordance with Article VIII or Article IX, as applicable, of
the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Collateral Agent thereof,
and, promptly upon Collateral Agent’s request therefor shall deliver possession
or control of such Collateral to Collateral Agent and take such other actions as
agent or sub-agent in accordance with the Collateral Agent’s instructions to the
extent, and only to the extent, so authorized or directed by the Collateral
Agent. In addition, to the extent required under the laws of any jurisdiction
other than the U.S., each of the Secured Parties hereby grants to the Collateral
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Secured Party’s behalf. Any
Secured Party granting any power of attorney or otherwise authorising the
Collateral Agent under this Agreement hereby exempts the Collateral Agent from
any restrictions of double-representation and self-dealing under any applicable
law, including, but not limited to, § 181 of the German Civil Code (Bürgerliches
Gesetzbuch) to the extent legally possible. A Secured Party which cannot grant
such exemption shall notify the Collateral Agent accordingly.

 

SECTION 11.13     Administration of German Collateral.

 

(a)       The Collateral Agent will (i) hold and administer (a) the Parallel
Debt provided by any German Collateral Party and secured by any German
Collateral and (b) any German Collateral which is security assigned or otherwise
transferred (Sicherungsabtretung) to it under a non-accessory security right
(nicht akzessorische Sicherheit) and, as German law trustee (Treuhänder) (the
Collateral Agent in such capacity referred to as the “German Security Trustee”)
for the benefit of the Secured Parties; and (ii) administer any German
Collateral which is pledged (Verpfändung) or otherwise transferred to any or
each Secured Party under an accessory security right (akzessorische Sicherheit).

 

(b)       Each Secured Party authorizes the German Security Trustee (whether or
not by or through employees or agents): (i) to exercise such rights, remedies,
powers and discretions as are specifically delegated to or conferred upon the
German Security Trustee by the German Security Documents and this Agreement
together which such powers and discretions as are reasonably incidental thereto;
(ii) to take such action on its behalf as may, from time to time, be authorized
under or in accordance with the German Security Documents and this Agreement;
and (iii) to execute for and on its behalf any and all German Security Documents
which create non-accessory (nicht akzessorisch) German Collateral.

 

(c)       The German Security Trustee may delegate its power by way of granting
a sub-power of attorney.

 

119

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(d)       The German Security Trustee may take such action (including, without
limitation, the exercise of all rights, discretions or powers and the granting
of consents or releases or the engagement of a notary for execution of any
documents required in notarial form) or, as the case may be, refrain from taking
such action under or pursuant to the German Security Documents at its own
discretion.

 

(e)       Unless the German Security Trustee has been so directed, the German
Security Trustee will not take any action under the German Security Documents
provided that it may (but is not obliged to) take such action as permitted under
the German Security Documents as it reasonably considers necessary or
appropriate to protect the interests of the Secured Parties under the German
Security Documents.

 

(f)       Each Lender agrees that no Secured Party (other than the German
Security Trustee) shall, in relation to a Germany Collateral, have the right
individually to seek to realize upon the security granted by any German Security
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the German Security Trustee for the benefit of the relevant
Secured Parties upon the terms of the German Security Documents. In the event
that any (future) German Collateral is hereafter to be pledged by any Person as
security for the Obligations, the German Security Trustee is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Credit Documents necessary or appropriate to grant and
perfect a Lien on such (future) German Collateral in favor of the German
Security Trustee on behalf of the Secured Parties.

 

ARTICLE XII

Miscellaneous

 

SECTION 12.01     Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 12.01. The
Required Lenders may (with notice to the Administrative Agent), or, with the
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided that no such waiver, amendment, supplement or
modification shall directly or indirectly:

 

(i)      (A) reduce or forgive any portion of any Loan or extend the final
scheduled maturity date of any Loan or reduce the stated interest rate (provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the “default rate” or amend
Section 2.09(c)), (B) reduce or forgive any portion or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of (x)
waiving the applicability of any post-default increase in interest rates and (y)
a waiver or amendment of any mandatory prepayment of Loans in an amount, for
purposes of this clause (y) only, of up to $1,000,000 (in each case of the
foregoing (x) and (y) which shall not constitute an extension, forgiveness or
postponement of any date for payment of principal, interest or fees)), or
(C)       amend or modify any provisions of Section 4.02(d) or any other
provision that provides for the pro rata nature of disbursements by or payments
to Lenders, in each case without the written consent of each Lender adversely
affected thereby;

 

120

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(ii)       amend, modify or waive any provision of this Section 12.01 or reduce
the percentages specified in the definitions of the term “Required Lenders” or
consent to the assignment or transfer by any Credit Party of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 9.03), in each case without the written consent of
each Lender adversely affected thereby;

 

(iii)       increase the aggregate amount of any Commitment of any Lender or
impose any additional financial, tax or reporting obligations of any Lender
(other than additional reporting obligations that are needed in connection with
Applicable Law), in each case without the written consent of such Lender;

 

(iv)       amend, modify or waive any provision of Article XI without the
written consent of the then-current Collateral Agent and Administrative Agent;

 

(v)       release any of the Guarantors under Article VI hereof (except as
expressly permitted by such Article VI), or release any Liens in favor of the
Collateral Agent or any Lender on all or any portion of the Collateral under the
Security Documents having a value in excess of $1,000,000 (except as expressly
permitted in Section 12.19), in each case without the prior written consent of
each Lender;

 

(vi)      permit any payment of principal, interest (other than post-default
interest), dividends or fees due or payable to be payable in kind or payable in
money (or a currency) other than as set forth herein without the written consent
of each Lender;

 

(vii)     change any of the provisions of Section 11.07 or Section 12.05, in
each case without the written consent of each Lender adversely affected thereby;
or

 

(viii)    directly or indirectly subordinate the interests or any right of
recovery of any Lender, including but not limited to (a) by permitting the
issuance of senior debt (except as expressly permitted hereunder) or (b) by
taking any action affecting the liquidation preference of such Lender or any
other rights of the Lender in liquidation or bankruptcy proceedings, in each
case without the prior written consent of each Lender adversely affected
thereby; provided, that, the foregoing shall not apply to the extent such
subordination or other effect on the liquidation preference or recovery of such
Lender occurs in connection with the issuance of a debtor-in-possession
financing arranged in favor of any Credit Party.

 

SECTION 12.02     Notices and Other Communications; Facsimile Copies.

 

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

121

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(i)       if to the Credit Parties or the Agents, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Agents.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
12.02(c)), when delivered; provided that notices and other communications to the
Agents pursuant to Article II shall not be effective until actually received by
such Person.

 

(b)       Effectiveness of Facsimile Documents and Signatures. Credit Documents
may be transmitted and/or signed by facsimile or other electronic communication.
The effectiveness of any such documents and signatures shall have the same force
and effect as manually signed originals and shall be binding on all Credit
Parties, the Agents and the Lenders.

 

(c)       Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
any Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to
either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

 

SECTION 12.03     No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 12.04     Survival of Representations and Warranties. All
representations and warranties made hereunder and in the other Credit Documents
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

122

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.05     Payment of Expenses and Taxes; Indemnification. The Borrower
agrees, (a) to pay or reimburse the Agents for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with due
diligence in respect of the transactions contemplated by this Agreement, the
development, preparation and execution of, and any amendment, supplement, or
modification to, this Agreement and the other Credit Documents, including in
connection with an initial syndication, and any other documents prepared in
connection herewith or therewith, and the consummation, monitoring, oversight
and administration (for the avoidance of doubt, whether performed directly by
the Agents or by the Servicer) of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
counsel to the Agents; (b) to pay or reimburse each Lender and the Agents for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, and including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Agents, (c) to pay,
indemnify, and hold harmless each Lender and the Agents from any and all Other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, (d) to pay or reimburse
Collateral Agent for all reasonable fees, costs and expenses incurred in
exercising its rights under Section 8.16 and (e) to pay, indemnify and hold
harmless each Lender and the Agents and their respective Related Parties from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable and documented (to the
extent available) reasonable out-of-pocket costs, expenses or disbursements of
any kind or nature whatsoever, including reasonable and documented (to the
extent available) fees, disbursements and other charges of counsel, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or any actual or alleged presence of
Hazardous Materials applicable to the operations of each Credit Party, any of
their respective Subsidiaries or any of their Real Property (all the foregoing
in this clause (e), collectively, the “Indemnified Liabilities”); provided that
the Credit Parties shall not have any obligation hereunder to the Agents or any
Lender nor any of their Related Parties with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of the party to be
indemnified as determined by a final and non-appealable decision of a court of
competent jurisdiction. The agreements in this Section 12.05 shall survive
repayment of the Loans and all other amounts payable hereunder and termination
of this Agreement. To the fullest extent permitted by Applicable Law, no Credit
Party shall assert, and each Credit Party hereby waives, any claim against any
Lender, any Agent and their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loans
or the use of the proceeds thereof. No Lender, no Agent nor any of their
respective Related Parties shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

123

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.06     Successors and Assigns; Participations and Assignments;
Replacement of Lender.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as set forth in Section 9.03, no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.06. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 12.06) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Notwithstanding anything
to the contrary herein, (a) any Lender shall be permitted to pledge or grant a
security interest in all or any portion of such Lender’s rights hereunder
including, but not limited to, any Loans (without the consent of, or notice to
or any other action by, any other party hereto) to secure the obligations of
such Lender or any of its Affiliates to any Person providing any loan, letter of
credit or other extension of credit to or for the account of such Lender or any
of its Affiliates and any agent, trustee or representative of such Person and
(b) the Agents shall be permitted to pledge or grant a security interest in all
or any portion of their respective rights hereunder or under the other Credit
Documents, including, but not limited to, rights to payment (without the consent
of, or notice to or any other action by, any other party hereto), to secure the
obligations of such Agent or any of its Affiliates to any Person providing any
loan, letter of credit or other extension of credit to or for the account of
such Agent or any of its Affiliates and any agent, trustee or representative of
such Person.

 

(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments or the Loans at the time owing to it) with the prior written consent
(which consent, in each case, shall not be unreasonably withheld, conditioned or
delayed) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund and the withholding of consent by the
Administrative Agent to an assignment to any Affiliate of Borrower shall be
deemed to be not unreasonable;

 

(ii)      Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $ 1,000,000, unless the
Administrative Agent otherwise consents, which consent, in each case, shall not
be unreasonably withheld or delayed; provided, however, that contemporaneous
assignments to a single assignee made by Affiliated Lenders or related Approved
Funds and contemporaneous assignments by a single assignor to Affiliated Lenders
or related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirement stated above;

 

124

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement as to the Loans so assigned; provided that this paragraph shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect its Loans;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds;

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and requested
know-your-customer documentation; and

 

(E) unless consented to by the Required Lenders, no assignment may be made to a
Credit Party or an Affiliate of a Credit Party.

 

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 12.06, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.09, 2.10, 4.03(b) and 12.05). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.06 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 12.06.

 

(iv)      The Administrative Agent, acting for this purpose on behalf of the
Borrower (but not as an agent, fiduciary or for any other purposes), shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
in the United States for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

125

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(v)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and know-your-customer documentation (unless the
assignee shall already be a Lender hereunder) and any written consent to such
assignment required by paragraph (b)(i) of this Section 12.06, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register as provided in this paragraph.

 

(c)       (i) Any Lender may, without the consent of the Borrower or the Agents,
sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no such Participant may be a Credit Party or an Affiliate of a
Credit Party. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) of the first proviso to Section 12.01. Subject to
paragraph (c)(ii) of this Section 12.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.09, 2.10 and 4.04(a)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 12.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08(a) as though it were a Lender; provided that such Participant
agrees to be subject to Section 12.08(a) as though it were a Lender.

 

(ii)       A Participant shall not be entitled to receive any greater payment
under Sections 2.09, 2.10 or 4.04(a) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
(A) unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, and (B) except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.03(b) that are greater than the applicable Lender unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.04(a) and
Section 4.04(c) as though it were a Lender.

 

126

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain at one of its offices
in the United States a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and the Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)       Nothing herein is intended to prevent, impair, limit or otherwise
restrict the ability of a Lender to collaterally assign or pledge all or any
portion of its interests in the Loans and the other rights and benefits under
the Credit Documents to an unaffiliated third party lender of such Lender (each
such Person, a “Collateral Assignee”); provided that unless and until Borrower
receives notification from a Collateral Assignee of such assignment directing
payments to be made to such Collateral Assignee, any payment made by Borrower
for the benefit of such Lender in accordance with the terms of the Credit
Documents shall satisfy Borrower’s obligations thereunder to the extent of such
payment. Any such Collateral Assignee, upon foreclosure of its security
interests in the Loans pursuant to the terms of such assignment and in
accordance with Applicable Law, shall succeed to all the interests of or shall
be deemed to be a Lender, with all the rights and benefits afforded thereby, and
such transfer shall not be deemed to be a transfer for purposes of and otherwise
subject to the provisions of this Section 12.06. Notwithstanding the foregoing,
Lender shall remain responsible for all obligations and liabilities arising
hereunder or under any other Credit Document, and, except as otherwise expressly
set forth in any applicable pledge or assignment, nothing herein is intended or
shall be construed to impose any obligations upon or constitute an assumption by
a Collateral Assignee thereof.

 

SECTION 12.07     Pledge of Loans. The Credit Parties hereby acknowledge that
the Lenders and their Affiliates may pledge the Loans as collateral security for
loans to the Lenders or their Affiliates. The Credit Parties shall, to the
extent commercially reasonable, cooperate with the Lenders and their Affiliates
to effect such pledges at the sole cost and expense of such Lender.
Notwithstanding the foregoing, no pledge shall release the Lender party thereto
from any of its obligations hereunder.

 

SECTION 12.08     Adjustments; Set-off.

 

(a)       If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 10.01(i),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
interest thereon, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. The foregoing
provisions of this Section 12.08 shall not apply to payments made and applied in
accordance with the terms of this Agreement and the other Credit Documents.

 

127

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       After the occurrence and during the continuance of an Event of
Default, to the extent consented to by Administrative Agent, in addition to any
rights and remedies of the Lenders provided by law, each Lender shall have the
right, without prior notice to the Borrower or any other Credit Party, any such
notice being expressly waived by the Credit Parties to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final, but excluding,
subject to the limitations set forth in Section 8.15(a), deposit accounts used
solely to fund payroll or employee benefits, or deposit accounts that consist of
cash collateral subject to Permitted Liens), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Agents after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

SECTION 12.09     Counterparts. This Agreement and the other Credit Documents
may be executed by one or more of the parties thereto on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Any signature page delivered by telecopy machine or transmitted
electronically in Portable Document Format (".pdf") shall be valid and binding
to the same extent as an original signature page. Any party who delivers such a
signature page agrees to later deliver an original counterpart to any party who
requests it. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower, the Collateral Agent and the Administrative
Agent.

 

SECTION 12.10     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 12.11     Integration. This Agreement and the other Credit Documents
represent the agreement of the Credit Parties, the Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

128

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.12     Representation of Subsidiaries.

 

(a)       If any Netherlands Subsidiary is represented by an attorney in
connection with the signing and/or execution of this Agreement (including by way
of accession to this Agreement) or any other agreement, deed or document
referred to in or made pursuant to this Agreement, it is hereby expressly
acknowledged and accepted by the other parties to such document that the
existence and extent of the attorney's authority and the effects of the
attorney's exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

 

(b)       If Interactive is represented by an attorney in connection with the
signing and/or execution of this Agreement (including by way of accession to
this Agreement) or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to such document that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the Germany.

 

SECTION 12.13 GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS WHICH WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

SECTION 12.14     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)       submits, for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Laws, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Laws. Nothing in this Agreement or any other Credit
Document or otherwise shall affect any right that the Administrative Agent, the
Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction in connection
with the exercise of any rights under any Security Document or the enforcement
of any judgment;

 

129

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       consents that any such action or proceeding shall be brought in such
courts, and agrees not to plead or claim and waives, to the fullest extent
permitted by Applicable Laws, any objection that it may now or hereafter have to
the venue of any such action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to in Section
12.13(a). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Schedule 12.02 or on Schedule 1.01 or at
such other address of which the Agents shall have been notified pursuant
thereto. Nothing in this Agreement or any other Credit Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by Applicable Law;

 

(d)       waives, to the maximum extent not prohibited by law, all rights of
rescission, setoff, counterclaims, and other defenses in connection with the
repayment of the Obligations; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.13 any special, exemplary, punitive or consequential damages.

 

SECTION 12.15     Acknowledgments. Each Credit Party hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)       neither the Agents nor any Lender has any fiduciary relationship with
or duty to the Credit Parties arising out of or in connection with this
Agreement or any of the other Credit Documents, and the relationship between any
Agent and Lenders, on one hand, and the Credit Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.

 

SECTION 12.16     WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 12.17     Confidentiality. Each Agent and Lender shall hold all
non-public information relating to any Credit Party or any Subsidiary of any
Credit Party obtained pursuant to the requirements of this Agreement or in
connection with such Lender’s evaluation of whether to become a Lender hereunder
(“Confidential Information”) confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices;
provided that Confidential Information may be disclosed by any Agent or Lender:

 

130

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(a)       as required or requested by any governmental or regulatory agency or
representative thereof;

 

(b)       pursuant to legal or regulatory process;

 

(c)       in connection with the enforcement of any rights or exercise of any
remedies by such Agent or Lender under this Agreement or any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document;

 

(d)       to such Agent’s or Lender’s attorneys, professional advisors,
accountants, independent auditors or Affiliates,

 

(e)       in connection with:

 

(i)       the establishment of any special purpose funding vehicle with respect
to the Loans,

 

 

(ii)       any pledge permitted under Section 12.08;

 

(iii)      any prospective assignment of, or participation in, its rights and
obligations pursuant to Section 12.06, to prospective assignees or Participants,
as the case may be (it being understood that each such Persons will be informed
of the confidential nature of such information and instructed to keep such
information confidential on the same terms as this Section 12.16);

 

(iv)       any Hedging Agreement entered into or proposed to be entered into in
connection with the Loans made hereunder, to actual or proposed direct or
indirect contractual counterparties (it being understood that each such Persons
will be informed of the confidential nature of such information and instructed
to keep such information confidential on the same terms as this Section 12.16);
and

 

(v)       any actual or proposed credit facility for loans, letters of credit or
other extensions of credit to or for the account of such Agent or Lender or any
of its Affiliates, to any Person providing or proposing to provide such loan,
letter of credit or other extension of credit or any agent, trustee or
representative of such Person (it being understood that each such Persons will
be informed of the confidential nature of such information and instructed to
keep such information confidential on the same terms as this Section 12.16); or

 

(f)       to any rating agency;

 

(g)       with the consent of the Borrower;

 

131

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(h)       to the extent required, or to the extent counsel to the Agents or to
any Lender reasonably determines is required to be disclosed in connection with
any public filing by Agents or such Lender;

 

(i)       in connection with the Promotional Rights (as defined below);

 

provided that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 12.16.

 

Notwithstanding the foregoing, Agents and each Lender shall have the right to
publicize, for general marketing and related promotional purposes, their
relationship to Borrower and the fact that they have extended the Loan to
Borrower (the “Promotional Rights”) and, in connection therewith, Borrower
hereby grants to each Agent and each Lender a royalty free, non-exclusive
limited license to use Borrower’s name, trade name, trademarks, logos, trade
dress and other identifying intellectual property, now existing or hereafter
acquired, in any literature, advertisements, websites, promotional or other
marketing materials now or hereafter used by such Agent or Lender.

 

Notwithstanding the foregoing, no Agent or Lender shall have any obligation to
keep information confidential if such information: (i) is or becomes public from
a source other than an Agent or a Lender, or one of an Agent’s or a Lender’s
Affiliates, consultants or legal or financial advisors in breach of this
Agreement, (ii) is, was or becomes known on a non-confidential basis (to the
best of such Agent’s or Lender’s knowledge after reasonable inquiry) to or
discovered by an Agent or Lender, Lenders or any of their Affiliates,
consultants or legal or financial advisors independently from communications by
or on behalf of any Credit Party, or (iii) is independently developed by an
Agent without use of such confidential information, provided that, the source of
such information was not known to be bound by a confidentiality agreement with
(or subject to any other contractual, legal or fiduciary obligation of
confidentiality to) the relevant Credit Party.

 

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 12.16) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE CREDIT
PARTIES OR ANY AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE CREDIT
PARTIES AND THE AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

132

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.18     Press Releases, etc. Each Credit Party will not, and will not
permit any of its respective Subsidiaries, directly or indirectly, to publish
any press release or other similar public disclosure or announcements (including
any marketing materials) regarding this Agreement, the other Credit Documents,
or any of the Transactions, without the consent of the Administrative Agent,
which consent shall not be unreasonably withheld.

 

SECTION 12.19     Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Credit Document, the Collateral
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 12.01) to take any action requested by the Borrower having
the effect of releasing any Liens on Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction expressly
permitted by any Credit Document or that has been consented to in accordance
with Section 12.01 or (ii) under the circumstances described in paragraph (b)
below.

 

(b)       At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Credit Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

(c)       Upon request by the Collateral Agent at any time, the Required Lenders
will confirm in writing the Collateral Agent’s authority to release its interest
in particular types or items of property, or to release any guarantee
obligations pursuant to this Section 12.18. In each case as specified in this
Section 12.18, the Collateral Agent will (and each Lender irrevocably authorizes
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral or guarantee
obligation from the assignment and security interest granted under the Security
Documents, in each case in accordance with the terms of the Credit Documents and
this Section 12.18.

 

SECTION 12.20     USA Patriot Act. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Credit Party on the Closing Date or who becomes a
Credit Party thereafter.

 

133

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.21     No Fiduciary Duty. Each Credit Party, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Credit
Parties, their respective Subsidiaries and Affiliates, on the one hand, and the
Agents, the Lenders and their respective Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Agents the Lenders or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

 

SECTION 12.22     Authorized Officers. The execution of any certificate
requirement hereunder by an Authorized Officer shall be considered to have been
done solely in such Authorized Officer’s capacity as an officer of the
applicable Credit Party (and not individually). Notwithstanding anything to the
contrary set forth herein, the Secured Parties shall be entitled to rely and act
on any certificate, notice or other document delivered by or on behalf of any
Person purporting to be an Authorized Officer of a Credit Party and shall have
no duty to inquire as to the actual incumbency or authority of such Person

 

SECTION 12.23     Judgment Currency.

 

(a)       The obligations of the Credit Parties hereunder and under the other
Credit Documents to make payments in a specified currency (the "Obligation
Currency") shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by a Secured Party of the full amount of the
Obligation Currency expressed to be payable to it under this Agreement or
another Credit Document. If, for the purpose of obtaining or enforcing judgment
against any Credit Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the "Judgment
Currency") an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the date
on which the judgment is given (such Business Day being hereinafter referred to
as the "Judgment Currency Conversion Date").

 

(b)       If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)       For purposes of determining any rate of exchange or currency
equivalent for this Section 12.23, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

134

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

SECTION 12.24     Subordination of Intercompany Indebtedness. The Credit Parties
hereby agree that all present and future Indebtedness of any Credit Party to any
other Credit Party (“Intercompany Indebtedness”) shall be subordinate and junior
in right of payment and priority to the Obligations, and each Credit Party
agrees not to make, demand, accept or receive any payment in respect of any
present or future Intercompany Indebtedness, including any payment received
through the exercise of any right of setoff, counterclaim or cross claim, or any
collateral therefor, unless and until such time as the Obligations shall have
been indefeasibly paid in full; provided that, so long as no Default or Event of
Default shall have occurred and be continuing and no Default or Event of Default
shall be caused thereby and such Indebtedness is expressly permitted hereunder,
the Credit Parties may make and receive such payments in respect of Intercompany
Indebtedness as shall be customary in the ordinary course of the Credit Parties’
business. Without in any way limiting the foregoing, in the event of any
Insolvency Event, or any receivership, liquidation, reorganization, dissolution
or other similar proceedings relative to any Credit Party or to its businesses,
properties or assets, the Lenders shall be entitled to receive payment in full
of all of the Obligations before any Credit Party shall be entitled to receive
any payment in respect of any present or future Intercompany Indebtedness.

 

SECTION 12.25     Public Lenders; Trading Restrictions.

 

(a)       Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available.” The Borrower hereby acknowledges that (a)
the Administrative Agent may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 12.17);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to have been marked “PUBLIC”,
unless the Borrower notifies the Administrative Agent promptly that any such
document contains material non-public information: (1) the Credit Documents, (2)
notification of changes in the terms of the credit facility hereunder and (3)
any financial statements and compliance certificates delivered by the Borrower
pursuant to Section 8.01(a), (b), (c) or (d) hereof.

 

135

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(b)       Borrower shall ensure that at all times the members of its Board of
Directors are provided with or have access to the Borrower Materials. At the
request of any Lender at any time, Borrower shall confirm to such Lender whether
or not at such time the members of the Board of Directors of Borrower are
restricted from trading in shares of Borrower Common Stock pursuant to any
corporate insider trading or similar policy applicable to such Persons (but
without, in the event that the trading window applicable to such Persons is not
open or such Persons are otherwise restricted from trading in shares of Borrower
Common Stock, disclosing the specific reason or reasons for such determination,
it being understood that such limitation will not affect the Administrative
Agent’s right to receive any Borrower Information under any other provisions of
this Agreement).

 

SECTION 12.26     Original Issue Discount. THE LOANS HAVE BEEN ISSUED WITH AN
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF SUCH ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY
OF THESE LOANS MAY BE OBTAINED BY WRITING TO BORROWER. ANY NOTES ISSUED
HEREUNDER SHALL CONTAIN A SIMILAR LEGEND.

 

SECTION 12.27     Tax Treatment. Borrower and Lenders agree that the Loans are
indebtedness of Borrower for U.S. federal income Tax purposes. Each party to
this Agreement agrees not to take any Tax position inconsistent with such Tax
characterization and shall not report the transactions arising under this
Agreement in any manner other than the issuance of debt obligations on all
applicable Tax returns unless otherwise required by a final determination within
the meaning of Section 1313(a) of the Code (or a similar final determination
under applicable state or local Law).

 

SECTION 12.28     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

136

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 12.29     Dutch Fiscal Unity. If, at any time, a Dutch Credit Party is a
member of a fiscal unity (fiscale eenheid) for Dutch corporate income tax
(vennootschapsbelasting) purposes, and such fiscal unity is, in respect of that
Dutch Credit Party, terminated (verbroken) or disrupted (beëindigd) as a result
of or in connection with the Administrative Agent enforcing its rights under any
Security Document, such Dutch Credit Party shall, at the request of the
Administrative Agent and together with the parent company (moedermaatschappij)
or deemed parent company (aangewezen moedermaatschappij) of that fiscal unity,
for no consideration and as soon as reasonably practicable lodge a request with
the relevant Governmental Authority to allocate and surrender any tax losses
within the meaning of Article 20 of the Dutch Corporate Income Tax Act (Wet op
de vennootschapsbelasting 1969) to the Dutch Credit Party leaving that fiscal
unity, to the extent such ax losses are attributable (toerekenbaar) to the Dutch
Loan Party leaving that fiscal unity within the meaning of Article 15af of the
Dutch Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969).

 

SECTION 12.30     Accredited Investor Status. Each Lender represents as of the
Closing Date and as of the Additional Issuance Date that:

 

(a)       such Lender is an “accredited investor” as such term is defined in
Rule 501(a) promulgated under the Securities Act whose knowledge and experience
in financial and business matters are such that such Lender is capable of
evaluating the merits and risks of its investment in the Borrower Common Stock;

 

(b)       such Lender’s financial situation is such that it can afford to bear
the economic risk of holding the Borrower Common Stock for an indefinite period
of time;

 

(c)       such Lender can afford to suffer complete loss of its investment in
the Borrower Common Stock;

 

(d)       the Borrower has made available to such Lender all documents and
information that such Lender has requested relating to an investment in the
Borrower Common Stock; and

 

(e)       such Lender has had adequate opportunity to ask questions of, and
receive answers from, the Borrower as well as the Borrower’s officers,
employees, agents and other representatives concerning the Borrower’s business,
operations, financial condition, assets, liabilities and all other matters
relevant to such Lender’s investment in the Borrower Common Stock.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGES FOLLOW]

 

137

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  BORROWER:       PARETEUM CORPORATION         By: /s/ Robert H. Turner   Name:
Robert H. Turner   Title: Executive Chairman & Principal Executive Officer

 

[Signatures continued on following page]

 

Signature Page to Credit Agreement

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  GUARANTORS:       PARETEUM EUROPE B.V.         By: /s/ Yves van Sante   Name:
Yves van Sante   Title: Director

 

  PARETEUM NORTH AMERICA CORP.         By: /s/ Robert H. Turner   Name: Robert
H. Turner   Title: Director

 

  ARTILIUM N       UNITED TELECOM NV         By: /s/ Bart Weijermar   Name: Bart
Weijermar   Title: as permanent representative of Artilium (UK) LTD, director  
      By: /s/ Bart Weijermar   Name: Bart Weijermar   Title: as permanent
representative of Artilium (UK) LTD, director         ARTILIUM B.V.         By:
/s/ Bart Weijermar   Name: Bart Weijermar   Title: as permanent representative
of Artilium (UK) LTD, director

 

[Signatures continued on following page]

 

Signature Page to Credit Agreement

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  INTERACTIVE DIGITAL MEDIA GMBH         By: /s/ Andreas Felke   Name: Andreas
Felke   Title: Director         ARTILIUM GROUP LIMITED         By: /s/ Alexander
Korff   Name: Alexander Korff   Title: Director         iPASS INC.         By:
/s/ Robert H. Turner   Name: Robert H. Turner   Title: Director         iPASS IP
LLC         By: /s/ Denis McCarthy   Name: Denis McCarthy   Title: Director/CEO

 

[Signatures continued on following page]

 

Signature Page to Credit Agreement

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  ADMINISTRATNE AGENT AND COLLATERAL AGENT:         By: /s/ Michael Bogdan  
Name: Michael Bogdan   Title: Authorized Signatory

 

[Signatures continued on following page]

 

Signature Page to Credit Agreement

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  LENDERS       POST ROAD SPECIAL OPPORTUNITY FUND I LP         By: /s/ Michael
E. Bogdan   Name: Michael E. Bogdan   Title: Authorized Signatory

 

[Signatures continued on following page]

 

Signature Page to Credit Agreement

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 1.01

 

Commitments.

 

Lender  Commitment   Pro Rata Portion  POST ROAD SPECIAL OPPORTUNITY FUND I LP 
$50,000,000    100.0% Total  $50,000,000    100.0%

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Schedule 1.01-A

iPass Acquisition - Detailed List of Synergies

 

Line Item  Full Synergies by YE 2019  Reduction in Vender Costs (COGS) 
$5,500,000  LinkedIn Recruiting   50,000  Bank Fees   50,000  Tax Consultants 
 100,000  Audit Fees   500,000  Legal Fees   2,000,000  Investor
Relations/NASDAQ Fees   350,000  D&O Insurance   400,000  Director Fees 
 275,000  PR for UK Products   25,000  Consulting/IT Licenses   1,400,000  Net
Savings of California HQ   500,000  Stock Admin   75,000  Singapore Office
Lease   60,000  Headcount Reduction   8,000,000  Total  $19,285,000 

 

SCHEDULE 7.04

LITIGATION

 

Jordan Rosenblatt v. iPass Inc., et al., Case No. 1:18-cv-03004 (the “Rosenblatt
Action”):

As disclosed in Amendment No. 3 to a registration statement on Form S-4 (the
“Registration Statement”), filed with the Securities and Exchange Commission as
of January 15, 2019, in connection with the tender offer (the “Offer”) by
Pareteum Corporation (the “Company”) through TBR, Inc., the Company’s wholly-
owned subsidiary formed solely for the purpose of the transaction described in
the Registration Statement, for all issued, to be issued and outstanding shares
of iPass Inc. (“iPass”), on December 18, 2018, the Rosenblatt Action was brought
against iPass, the five members of the iPass board of directors, the Company and
TBR, Inc. The complaint alleged the Schedule 14d-9 filed in connection with the
offer failed to disclose certain material information regarding the proposed
transaction including certain financial projections and certain inputs
underlying the valuation analysis performed by Raymond James, which rendered the
Schedule 14D-9 materially false and misleading. iPass, who is addressing this
claim, believes such claim is without merit. For more information, please review
the section titled “iPass Legal Proceedings” in the Registration Statement.

 

Darrell Boswell v. iPass Inc., et al., Case No. 3:18-cv-7486 (the “Boswell
Action”):

As disclosed in the Registration Statement in connection with the Offer, on
December 12, 2018, the Boswell Action is brought against iPass and the five
members of the iPass board and alleges that the Schedule 14D-9 failed to
disclose material information regarding the proposed transaction including
certain financial projections, the valuation of Pareteum and the merger
consideration, and certain inputs underlying the valuation analyses performed by
Raymond James & Associates, which rendered the Schedule 14D-9 materially false
or misleading. iPass, who is addressing this claim, believes such claim is
without merit. For more information, please review the section titled “iPass
Legal Proceedings” in the Registration Statement.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Stephen Brown v. Elephant Talk North America Corporation and Elephant Talk
Communications Corp., Case No. 5:18-cv-00902-R in the Western District of
Oklahoma (the “Brown Action”)

A former consultant, Steve Brown (“Brown”) brought a lawsuit against the Company
claiming five (5) years’ unpaid consulting fees in an amount equal to $780,000.
The Company is investigating whether some or all of his claims are time-barred
and/or frivolous. The Company’s position is that Brown was dismissed for cause
in 2013/14, and intends to defend itself in this matter vigorously. The Company
does not presently have advice pertaining to the likelihood of success of some
or all elements of Brown’s claim.

 

BT vs United Telecom NV

Second Chamber of the Ondernemingsrechtbank of Leuven, A.R. nr. A/16/01790

BT is claiming 400K by means of back billing over the period of the last 5 years
but is not providing evidence since the case was presented to Court 2 years ago.
As we paid the due invoices and have a counterclaim of an equal amount for bad
performance of services by BT, we assume that BT will not insist on further
payment of the contested invoices.

 

Francine Mills v. iPass Inc.; Darin Vickery; Case #18CIV05729 in Superior Court
of California, County of San Mateo:

Suit by former employee filed in San Mateo County (California) Superior Court in
October 2018, alleging unfair employment practices and other related claims.
Insurance carrier has been informed. Litigation defense counsel has been
retained. Mediation set for summer 2019.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Markus Boehm v. iPass Deutschland GmbH; Case #4 CA 44/18 in the Arbeitsgericht
Hamburg (Hamburg Labor Court)

Suit by former employee filed in German labor court in February 2018 seeking
payment of commissions. Insurance carrier has been informed. Litigation defense
counsel has been retained. No trial date is set, but continuing settlement
negotiations are pending.

 

China Mobile International Ltd (represented by Morrison Foerster Hong Kong);
Demand letter for alleged indebtedness and threatened litigation

China Mobile International Limited (“CMI”) sent a letter dated November 12,
2018, demanding purportedly outstanding payments of $1.9 million by November 30,
2018. CMI claims the iPass has unpaid invoices related to the use of CMI’s
network in China. iPass believes it does not owe CMI anything because iPass does
not have an agreement with CMI with commercial terms. iPass does have a
commercial agreement with New Bridge and has been paying New Bridge each month
for many years for facilitating iPass’ usage of CMI’s network. iPass believes
New Bridge owes CMI money, but CMI incorrectly asserts that New Bridge is a
subsidiary of iPass. A representative of iPass has met with New Bridge and CMI
to work out this dispute. At this time, iPass does not believe it owes CMI any
money.

 

Litigation counsel has been engaged to defend against this claim. Counsel has
reached out to CMI and are currently in negotiation.

 

SCHEDULE 7.10

TAX LIENS

 

The following represent uncertain tax positions regarding Pareteum Europe B.V..

 

[***]

 

SCHEDULE 7.12

SUBSIDIARIES

 

Parent  Subsidiary  Nature of
Ownership  Percentage of
Ownership  Pareteum Corporation  Pareteum North America Corp.  Common Shares 
 100% Pareteum Corporation  Pareteum Europe B.V.  Ordinary Shares   100%
Pareteum Corporation  Elephant Talk Limited – Hong Kong  Ordinary Shares   100%
Pareteum Corporation  Pareteum ASIA PTE Ltd.  Ordinary Shares   100% Pareteum
Corporation  iPass Inc.  Ordinary Shares   100% Pareteum Corporation  Artilium
Group Limited  Common Shares   100% Pareteum Europe B.V.  Pareteum Spain S.L. 
Ordinary Shares   100% Pareteum Europe B.V.  Elephant Talk Communications
Premium Rate Services Netherlands B.V.  Ordinary Shares   100% Pareteum Europe
B.V.  Elephant Talk Communications Italy S.R.L.  Ordinary Shares   100% Pareteum
Europe B.V.  Elephant Talk Business Services W.L.L.  Ordinary Shares   100%
Pareteum Europe B.V.  Elephant Talk Mobile Services B.V.  Ordinary Shares   100%
Pareteum Europe B.V.  Elephant Talk Guangshzou IT LTD  Ordinary Shares   100%
Pareteum Europe B.V.  Elephant Talk Deutschland GmbH  Ordinary Shares   100%
Pareteum Europe B.V.  Elephant Talk Communications Luxembourg SA  Ordinary
Shares   100% Pareteum Europe B.V.  Elephant Talk De Mexico S.A.P.I DE C.V. 
Common Shares   99.98% Pareteum Europe B.V.  Asesores Profesionales ETAK S. de
RL. de C.V.  Common Shares   99% Pareteum North America Corp.  Pareteum UK
Limited  Ordinary Shares   100% Artilium Group Limited  Artilium UK Limited 
Ordinary Shares   100% Artilium Group Limited  Artilium NV  Ordinary Shares 
 100% Artilium Group Limited  United Telecom NV  Ordinary Shares   100% Artilium
Group Limited  Artilium B.V.  Ordinary Shares   100% Artilium Group Limited 
interactive digital media GmbH  Ordinary Shares   100% Artilium Group Limited 
Artilium Trustee Company Limited  Ordinary Shares   100% Artilium Group Limited 
Ello Mobile BVBA  Ordinary Shares   100% iPass Inc.  iPass IP LLC  Membership
Interests   100% iPass Inc.  iPass Holdings PTY LTD  Ordinary Shares   100%

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Parent  Subsidiary  Nature of
Ownership  Percentage of
Ownership  iPass Inc.  iPass France SAS  Ordinary Shares   100% iPass Inc. 
iPass Japan Kabushiki Kaisha  Ordinary Shares   100% iPass Inc.  iPass
Deutschland GmbH  Ordinary Shares   100% iPass Inc.  iPass Asia Pte LTD. 
Ordinary Shares   100% iPass Inc.  iPass (U.K.) Limited  Ordinary Shares   100%

 

SCHEDULE 7.13

INTELLECTUAL PROPERTY

 

[***]

 

SCHEDULE 7.14

ENVIRONMENTAL MATTERS

 

None.

 

SCHEDULE 7.15

REAL PROPERTY

 

Real Property Owned

 

None.

 

Real Property Leased

 

Leasing Party   Location of Leased Property Pareteum Corporation   The United
States: 1185 Avenue of the Americas, 37th floor, New York, NY 10036, USA
Pareteum Europe B.V.   The Netherlands – Aalsmeer: Hornweg 7, Aalsmeer, 1432 GD
Artilium B.V.   The Netherlands – Soesterberg: Laan Blussé van Oud Alblas 2a,
3769 AT Soesterberg Artilium NV   Belgium – Brugge: Vaartdijkstraat 19, 8200
Brugge, Belgium United Telecom NV   Belgium – Rotselaar: Wingepark 5B, bus 302,
3110 Rotselaar, Belgium interactive digital media GmbH   Germany:
Maria-Goeppert-Straße 7, 23562 Lübeck, Germany Artilium B.V.   Indonesia:
Address: IB Building Lantai 3, JL. Imam Bonjol No. 163, 50132, Semarang, Jawa
Tengah iPass Inc.   The United States: 3800 Bridge Parkway, Redwood Shores, CA
94065, USA iPass Inc.   The United States: Digital Realty Trust, 2820 North
Western Parkway, Santa Clara, CA 95050 iPass Inc.   The United States: Quality
Technology Services. 1033 Jefferson Street, North West, Atlanta, GA, 30318.

 

Real Property Locations Holding Collateral in Excess of $100,000

 

None.

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 7.18

PRINCIPAL PLACE OF BUSINESS/CHIEF EXECUTIVE OFFICE

 



Name of Credit Party  Chief Executive Office Pareteum Corporation Pareteum
Europe B.V. Pareteum North America Corp.  c/o Pareteum, 1185 Avenue of the
Americas, New York, USA Artilium NV  c/o Artilium, Vaartdijkstraat 19, 8200
Brugge, Belgium United Telecom NV  c/o Artilium, Vaartdijkstraat 19, 8200
Brugge, Belgium Artilium B.V.  c/o Artilium, Vaartdijkstraat 19, 8200 Brugge,
Belgium interactive digital media GmbH  Maria-Goeppert-Strasse 7, 23562, Lübeck,
Germany Artilium Group Limited  c/o Artilium, Vaartdijkstraat 19, 8200 Brugge,
Belgium iPass Inc.  3800 Bridge Parkway, Redwood Shores, CA 94065 iPass IP LLC 
3800 Bridge Parkway, Redwood Shores, CA 94065

  

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 7.21

CONTRACTUAL OR OTHER RESTRICTIONS

 

None.

 

SCHEDULE 7.22
COLLECTIVE BARGAINING AGREEMENTS

 

None.

 

SCHEDULE 7.23
INSURANCE

 

[***]

 

SCHEDULE 7.24
EXISTING INDEBTEDNESS

 

 

None.

 

SCHEDULE 7.25

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

[***]

 

SCHEDULE 7.27
MATERIAL CUSTOMERS

 

[***]

 

SCHEDULE 7.28
MATERIAL CONTRACTS

 

Pareteum Corporation and Subsidiaries (other than Artilium Group Limited)

 

Promissory Note dated September 30, 2016, in the amount of $1,000,000.00, made
by each of VSFT Holdings, Inc., ValidSoft UK Limited, and ValidSoft Limited, as
Obligors, payable to Pareteum Corporation (f/k/a Elephant Talk Communications
Corp.), as Holder.

 

Contract dated November 1, 2013 between Vodafone Enabler Espana, S.L. and
Pareteum Europe Holding, B.V.

 

Supplier Agreement dated January 8, 2018 between Pareteum Corporation and
Citibank, N.A.

 

Note Purchase Agreement dated November 26, 2018 between Pareteum Corporation and
Yonder Media Mobile Inc.

 

First Amendment to Convertible Note Purchase Agreement dated February 11, 2019
between Pareteum Corporation and Yonder Media Mobile Inc.

 

Artilium Group Limited and Subsidiaries

 

License Agreement between Artilium NV and Telenet Group BVBA (01.01.2017)

 

License Agreement between Artilium NV and Begacom NV (28.12.2008)

 

License Agreement between Artilium NV and Lycamobile NV (23.03.2017)



 



 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Service Agreement between United Telecom NV and Billi BVBA (12.01.16)

 

Service Agreement between United Telecom NV and Lmobishop BV (08.01.2016)

 

Service Agreement between United Telecom NV and Premier Telecom SPRL
(19.09.2005)

 

Service Agreement between Artilium B.V. and Livecom International BV (was a
member of Comsys group now Artilium B.V.) - Philips Electronics Nederland BV
(prolongated 01.01.2018)

 

Service Agreement between Comsys Telecom Media BV ( now Artilium B.V.) - I-New
Unified Mobile Solution AG (15.03.2016)

 

Service Agreement between interactive digital media GmbH and Google Ireland
Limited (12.12.2016)

 

Service Agreement between interactive digital media GmbH and Bofrost
Dienstleistungs GmbH Co KG (2014)

 

Service Agreement between interactive digital media GmbH and MS Inovations SA
(France) (2014)

 

iPass Inc. and Subsidiaries

 

Common Stock Purchase Warrant with Drawbridge Special Opportunities Fund LP,
dated June 14, 2018

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Common Stock Purchase Warrant with FIP UB Investments LP, dated June 14, 2018

 

Schedule 8.17

 

Post-Closing Covenants

 

As soon as practicable, but in any event:

 

1.within five (5) Business Days of the Closing Date, the Credit Parties shall
furnish, or cause to be furnished, to each Lender a stock certificate evidencing
such Lender’s Closing Date Lender Shares;

 

2.by July 31, 2019, the Credit Parties shall furnish to the Administrative Agent
the [***] Consent and Acknowledgment, in form and substance reasonably
acceptable to the Administrative Agent;

 

3.within twenty (20) days of the Closing Date, the Credit Parties shall deliver,
or cause to be delivered, to the Administrative Agent, certificates of insurance
(on ACORD form 28 with respect to property insurance and ACORD form 25 with
respect to liability insurance or, with respect to any Foreign Subsidiary, such
evidence of insurance customary in such Foreign Subsidiary’s jurisdiction of
formation) from the Credit Parties’ insurance carriers naming the Administrative
Agent as additional insured and/or loss payee, as applicable, as required by the
Credit Agreement and the other Credit Documents, together with endorsements from
the Credit Parties’ insurance carriers (or, with respect to any Foreign
Subsidiary, any similar instrument customary in such Foreign Subsidiary’s
jurisdiction of formation) naming the Administrative Agent as additional insured
and/or loss payee, as applicable, consistent with such certificates and, in each
case, in form and substance reasonably satisfactory to the Administrative Agent;

 

4.within thirty (30) days of the Closing Date, the Credit Parties shall deliver,
or cause to be delivered, to the Administrative Agent, (i) a duly executed Share
Pledge Agreement, in form and substance acceptable to the Administrative Agent,
by and among Artilium UK, as pledgor, Interactive, as company, the German
Security Trustee as pledgee and German security agent and the Lenders as
pledgees; (ii) an executed opinion letter from CMS Hasche Sigle Partnerschaft
von Rechtsanwälten und Steuerberatern mbB, German counsel to the Credit Parties;
(iii) an executed opinion letter from Bird & Bird LLP, German counsel to the
Administrative Agent in respect of enforceability; and (iv) an updated
certificate in substantially the form described in Section 5.01(d)(vi) of the
Credit Agreement, in each case, in form and substance acceptable to the
Administrative Agent; provided, that, the documents described in the foregoing
clauses (i) through (iv) shall all be dated as of the same date and delivered to
the Administrative Agent on such date.

 

5.by May 31, 2019, the Credit Parties shall furnish to the Administrative Agent
the [***] Consent and Acknowledgment, in form and substance reasonably
acceptable to the Administrative Agent;

 

6.within ten (10) days of the Closing Date, the Credit Parties shall deliver, or
cause to be delivered, to the Administrative Agent, the “wet ink” original
Promissory Note dated as of September 30, 2016 executed and delivered by each of
VSFT Holdings, Inc., ValidSoft UK Limited and ValidSoft Limited in favor of the
Borrower, together with an undated note power covering such promissory note duly
executed in blank by the Borrower and otherwise in form and substance
satisfactory to Collateral Agent;

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7.within ten (10) days of the Closing Date, the Credit Parties shall deliver, or
cause to be delivered, to the Administrative Agent, a Collateral Access
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the real property leased by iPass located at 3800 Bridge
Parkway, Redwood City, California; and

 

8.within (2) two Business Days of the Closing Date, the Credit Parties shall
deliver, or cause to be delivered, to the Administrative Agent a Control
Agreement with respect to the deposit accounts of each of Pareteum Corporation
and Pareteum North America Corp. located at Silicon Valley Bank, in each case,
in form and substance acceptable to the Administrative Agent.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 9.02 LIENS

 

None.

 

SCHEDULE 9.05

INVESTMENTS

 

ValidSoft UK Limited

That certain Promissory Note dated September 30, 2016, in the amount of
$1,000,000.00, made by each of VSFT Holdings, Inc., ValidSoft UK Limited, and
ValidSoft Limited, as Obligors, payable to Pareteum Corporation (f/k/a Elephant
Talk Communications Corp.), as Holder.

 

Yonder Media Mobile Inc.

$5,000,000 Convertible Note Purchase Agreement (the “NPA”) dated as of November
26, 2018 by and among Yonder Media Mobile, Inc. (“Yonder”) and Pareteum
Corporation (“Pareteum”) and First Amendment to the NPA dated as of February 11,
2019 (the “Amendment”). Pursuant to the NPA, there are three convertible
promissory notes executed by Yonder in favor of Pareteum, one dated November 26,
2018 in the amount of $500,000, a second dated January 7, 2019 in the amount of
$500,000 and a third dated February 12, 2019 in the amount of $200,000.

 

UTS Joint venture (dormant): ET-UTS NV was incorporated in Curacao, the
Netherlands Antilles, on April 9, 2008 as a 51% subsidiary of Elephant Talk
Caribbean B.V. with the remaining 49% owned by our joint venture partner UTS
N.V. The purpose of ET-UTS NV was to design, install, maintain and exploit WIFI
and WIMAX networks in the Caribbean area and Surinam, however the project was
never launched and the entity is being wound down SCHEDULE 9.09 TRANSACTIONS
WITH AFFILIATES

 

None.

 

SCHEDULE 9.12
DESCRIPTION OF BUSINESS

 

Pareteum Corporation (“Pareteum”) is a leading global provider of mobile
communications technology platforms and high-value services that increase
revenues and reduce costs for its customers globally with a SaaS business model
and a diverse customer base that ranges from small tech companies to some of the
largest mobile networks in the world. Pareteum provides mobile networking
software and services solutions, including a managed services platform, global
mobile cloud platform services and application exchange developer’s platform
services.

 

Organizations use Pareteum to energize their growth and profitability through
cloud communication services and complete turnkey solutions featuring relevant
content, applications, and connectivity worldwide. Pareteum’s platform services
partners (technologies integrated into Pareteum’s cloud) include: HPE, IBM,
Sonus, Oracle, Microsoft, and other world class technology providers. All of the
relevant customer acquired value is derived from Pareteum’s award winning
software, developed and enhanced over many years. By harnessing the value of
communications, Pareteum serves enterprise, retail and IoT customers. Pareteum
currently has offices in New York, Sao Paulo, Madrid, Barcelona, Bahrain and the
Netherlands. On October 1, 2018, Pareteum completed the acquisition of all of
the outstanding shares of Artilium plc, a public limited company registered in
England and Wales (“Artilium”), at which time Artilium became a wholly-owned
subsidiary of Pareteum.

 

iPass Inc. (“iPass”) is a leading provider of global mobile connectivity,
offering simple, secure, always-on Wi-Fi access on any mobile device. Built on a
software-as-a-service (“SaaS”) platform, the iPass cloud-based service keeps its
customers connected by providing unlimited Wi-Fi connectivity on unlimited
devices. iPass is the world’s largest Wi-Fi network, with more than 68 million
hotspots globally, at airports, hotels, train stations, convention centers,
outdoor venues, inflight on more than 20 leading airlines, and more. Using
patented technology, the iPass SmartConnect™ platform takes the guesswork out of
Wi-Fi, automatically connecting customers to the best hotspot for their needs.
Customers simply download the iPass application (“app”) to experience UNLIMITED,
EVERYWHERE and INVISIBLE Wi-Fi.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE 12.02

 

Addresses for Notices.

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Attention: Hal Turner

Email: hal.turner@pareteum.com

 

with a copy to:

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Attention: Darrin Ocasio, Esq.

Fax: (212) 930-9725

Email: dmocasio@srf.law

 

If to Administrative Agent or Collateral Agent:

c/o Post Road Group

2 Landmark Square, Suite 207

Stamford, CT 06901

Attention: Michael Bogdan

Email: mbogdan@postroadgroup.com

 

with copies to:

Locke Lord LLP

111 Huntington Avenue

Boston, MA 02199

Attention: George Ticknor, Esq.

Fax: (617) 227-4420

Email: George.ticknor@lockelord.com

 

If to any Lender:

 

At its address or facsimile number set forth in its Administrative
Questionnaire.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of February 26, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARETEUM CORPORATION, a
Delaware corporation (the “Borrower”), any Subsidiaries of Borrower that are
Guarantors or become Guarantors pursuant to Section 8.10 or Section
8.17         of the Credit Agreement (the “Guarantors”, and, together with
Borrower, the “Credit Parties”), the lenders from time to time party thereto
(each, a “Lender”, and collectively, the “Lenders”), POST ROAD ADMINISTRATIVE
LLC, a Delaware limited liability company (“Post Road”), as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, collectively, the “Agents” and each an “Agent”).

 

Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1.          The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Loans made pursuant to the Credit
Agreement as set forth on Schedule 1 hereto (the “Assigned Loans”), in a
principal amount as set forth on Schedule 1 hereto.

 

2.          The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other Credit
Party or the performance or observance by the Borrower, any of its Subsidiaries
or any other Credit Party of any of their respective obligations under the
Credit Agreement or any other Credit Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any promissory
notes held by it evidencing the Assigned Loans (“Notes”); and (i) requests that
the Administrative Agent, upon request by the Assignee, exchange the attached
Note(s) for a new Note or Notes payable to the Assignee and (ii) if the Assignor
has retained any interest in the Loans under the Credit Agreement, requests that
the Administrative Agent exchange the attached Note(s) for a new Note or Notes
payable to the Assignor, in each case in amounts which reflect the assignment
being made hereby (and after giving effect to any other assignments which have
become effective on the Effective Date).

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.          The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 8.01 thereof or referred to
in Section 7.09 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, any Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
such Agent by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 4.04 of the Credit
Agreement.

 

4.          The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five (5) Business Days after the date of
such acceptance and recording by the Administrative Agent).

 

5.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.

 

6.          From and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

7.          This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
conflicts of law provisions which would result in the application of the laws of
any other jurisdiction.

 

[Signature page follows]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

[Name of Assignor]   [Name of Assignee]       By:     By:   Name:   Name: Title
  Title

 

[Signature Page to Assignment and Acceptance]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Schedule 1

to Assignment and Acceptance

 

Name of Assignor:           Name of Assignee:           Effective Date of
Assignment:    

 

Credit Principal   Facility Assigned Amount Assigned         Loan $_____________
 

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

[Acknowledged][Accepted and Consented to]1:   [Consented To:       POST ROAD
ADMINISTRATIVE LLC,   PARETEUM CORPORATION]2 as Administrative Agent   as
Borrower                            By:                                   By:  
  Name:     Name:   Title:     Title:  

 



 

 

1 To the extent required under Section 12.06 of the Credit Agreement.

2 To the extent required under Section 12.06 of the Credit Agreement.

 

[Signature Page to Assignment and Acceptance]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

_____________, 20        

 

This compliance certificate (this “Certificate”) is delivered pursuant to
Section 8.01(d) of the Credit Agreement dated as of February 26, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARETEUM CORPORATION, a
Delaware corporation (the “Borrower”), any Subsidiaries of Borrower that are
Guarantors or become Guarantors pursuant to Section 8.10 or Section 8.17 of the
Credit Agreement (the “Guarantors”, and, together with Borrower, the “Credit
Parties”), the lenders from time to time party thereto (each, a “Lender”, and
collectively, the “Lenders”), POST ROAD ADMINISTRATIVE LLC, a Delaware limited
liability company (“Post Road”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent” and together with the Administrative Agent, collectively, the
“Agents” and each an “Agent”). Unless otherwise defined herein, capitalized
terms used herein and in the Attachments hereto shall have the meanings provided
in the Credit Agreement.

 

The undersigned hereby certifies that he or she is an Authorized Officer of the
Borrower, and further certifies, on behalf of the Credit Parties, that: (i) the
financial information delivered with this Certificate in accordance with Section
8.01[(a)]/[(b)]/[(c)] of the Credit Agreement presents fairly in all material
respects the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP at the respective dates of
such information and for the respective periods covered thereby, subject in the
case of unaudited financial information, to changes resulting from normal
year-end audit adjustments and to the absence of footnotes; (ii) as of the date
hereof [a Consolidated Revenue Testing Period is not in effect] [a Consolidated
Revenue Testing Period is in effect, and set forth on Attachment 6 hereto is a
calculation of the Consolidated Revenue of the Credit Parties]; and (iii) as of
the date hereof [no Default or Event of Default has occurred and is continuing]
[a Default/an Event of Default has occurred and set forth on Attachment 9 are
the details specifying such Default or Event of Default and the action taken or
to be taken with respect thereto]. The undersigned hereby further certifies, on
behalf of the Credit Parties, that as of , 20 (the “Computation Date”):

 

(1)         Liquidity of the Credit Parties on the Computation Date was $ , as
computed on Attachment 1 hereto. Liquidity as of such Computation Date must be
greater than or equal to $2,000,000, pursuant to Section 9.13(a) of the Credit
Agreement.

 

(2)         The Total Leverage Ratio, as of the last day of the fiscal quarter
ended on the Computation Date was to 1.00, as detailed on Attachment 2 hereto.
The Total Leverage Ratio as of such date must not exceed the amount set forth
below opposite such fiscal quarter, pursuant to Section 9.13(b) of the Credit
Agreement.

 

(3)         

 

Fiscal Quarter Ending  Total Leverage Ratio March 31, 2019  [***]:1.00 June 30,
2019  [***]:1.00 September 31, 2019 and each fiscal quarter thereafter 
[***]:100

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(4)         The Current Assets to Debt Ratio, as of the last day of the fiscal
quarter ended on the Computation Date was to 1.00, as computed on Attachment 3
hereto. The Current Assets to Debt Ratio as of such date must not be less than
[***]to 1.00 pursuant, to Section 9.13(c) of the Credit Agreement.

 

(5)         The Churn Rate, as of the last day of the fiscal quarter ended on
the Computation Date was ___________%, as computed on Attachment 4 hereto. The
Churn Rate as of such date must not be greater than [***] percent ([***]%),
pursuant to Section 9.13(d) of the Credit Agreement.1

 

(6)         Adjusted EBITDA, as of the last day of the fiscal quarter ended on
the Computation Date was $ , as computed on Attachment 5 hereto. Adjusted EBITDA
as of such date must not be less than the amount set forth below opposite such
fiscal quarter, pursuant to Section 9.13(e) of the Credit Agreement.

 

Fiscal Quarter Ending  Adjusted EBITDA March 31, 2019  $[***] June 30, 2019 
$[***] September 31, 2019  $[***] December 31, 2019  $[***] March 31, 2020 
$[***] June 30, 2020  $[***] September 31, 2020  $[***] December 31, 2020 
$[***] March 31, 2021  $[***] June 30, 2021  $[***] September 31, 2021  $[***]
December 31, 2021  $[***]

 

 

(7)         [Consolidated Revenue, as of the last day of the fiscal quarter
ended on the Computation Date, was $ , as computed on Attachment 6 hereto.
Consolidated Revenue as of such date must not be less than the amount set forth
below opposite such fiscal quarter, pursuant to Section 9.13(f) of the Credit
Agreement.]2

 

Fiscal Quarter Ending  Consolidated Revenue March 31, 2019  $[***] June 30,
2019  $[***] September 31, 2019  $[***] December 31, 2019  $[***]

 

 



1 Provided, however, that, the Borrower’s failure to comply with such maximum
Churn Rate covenant during any fiscal quarter ending on or before December 31,
2019 shall not constitute a Default or Event of Default hereunder so long as the
Borrower maintains compliance with Section 9.13(f) of the Credit Agreement.

2 To be delivered only upon the occurrence of a Consolidated Revenue Testing
Period, as defined in the Credit Agreement.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(8)         [Attachment 7 hereto contains the changes as of the Computation
Date, if any, in the identity of the Subsidiaries from those provided to the
Lenders as of the Closing Date or the prior fiscal period, as the case may be.3]

 

(9)         [Attachment 8 hereto contains (x) an updated Schedule 7.15 and
Schedule 7.25 of the Credit Agreement (if applicable) and (y) a written
supplement substantially in the form of Schedules 1-5, as applicable, to the
Security Agreement with respect to any additional assets and property acquired
by any Credit Party after the Closing Date or the previous Computation Date (as
the case may be), all in reasonable detail.4]

 

(10)        The aggregate amount on deposit in Excluded Accounts (other than
Excluded Accounts that are zero-balance accounts used solely to fund payroll or
employee benefits) was $ as of the Computation Date. Such aggregate amount must
be less than $350,000 pursuant to the Credit Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 



3 To be delivered only with annual financial reports.

 

4 To be delivered only with annual financial reports.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

The foregoing information is true, complete and correct as of the date first
stated above. 



 

  BORROWER:       PARETEUM CORPORATION   a Delaware corporation         By:    
Name:     Title: Authorized Officer

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 1

(to _/_/_
Compliance Certificate)

 

LIQUIDITY

 

As of                      , 20     (the “Computation Date”)

 

“Liquidity” shall mean the sum, for the Credit Parties, of:       unrestricted
cash  ($ )  and  Cash  Equivalents ($ ), in each case, which is held in deposit
accounts which are subject to Control Agreements ............. $     Minimum
Required Liquidity $2,000,0005     In compliance? Yes/No

 

5 Liquidity. Pursuant to Section 9.13(a) of the Credit Agreement, the Credit
Parties will not permit Liquidity of the Credit Parties to be less than
$2,000,000 at any time.

 



 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 2

(to _/_/_

Compliance Certificate)

 

TOTAL LEVERAGE RATIO

 

As of the last day of the fiscal quarter ended on                      , 20
      (the “Computation Date”)

 

  “Total Leverage Ratio” shall mean, as of any date, the ratio of:         (a)

Consolidated Total Debt: an amount determined for the Consolidated Companies as
of the Computation Date, equal to the outstanding principal amount of all Funded
Debt (as defined in the Credit

Agreement)

$                                divided by         (b)

Adjusted EBITDA: an amount determined for the Consolidated Companies for the
period of four consecutive fiscal quarters of Borrower most recently ended on or
prior to the Computation Date (as

calculated in Attachment 5 below).6

$                              (C)

TOTAL LEVERAGE RATIO ((a) ÷ (b)): The Total Leverage Ratio as

of the Computation Date is:

              to 1         The Maximum Total Leverage Ratio is required to be
not greater than: [***] [***] to 1.007         In compliance? Yes/No

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



 

 6 Provided that for the purposes of computation of the Total Leverage Ratio for
the period of twelve consecutive months ending: (A) June 30, 2018, Adjusted
EBITDA shall equal Adjusted EBITDA for the fiscal quarter ending on such date
multiplied by four (4); (B) September 30, 2018, Adjusted EBITDA shall equal
Adjusted EBITDA for the two fiscal quarters ending on such date multiplied by
two (2) and (C) December 31, 2018, Adjusted EBITDA shall equal Adjusted EBITDA
for the three fiscal quarters ending on such date multiplied by four-thirds
(4/3).

 

7 Maximum Total Leverage Ratio. Pursuant to Section 9.13(b) of the Credit
Agreement, the Credit Parties will not permit the Total Leverage Ratio, as of
the last day of each fiscal quarter, to be greater than the amount set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending  Total Leverage Ratio March 31, 2019  [***]:1.00 June 30,
2019  [***]:1.00 September 31, 2019 and each fiscal quarter thereafter 
[***]:100

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 3

(to _/_/_
Compliance Certificate)

 

CURRENT ASSETS TO DEBT RATIO

 

As of the last day of the fiscal quarter ended on                    ,
20     (the “Computation Date”)

 

  “Current Assets to Debt Ratio” shall mean, as of any date, the ratio of:      
  (a)(i) unrestricted cash and Cash Equivalents of the Consolidated Companies as
of the Computation Date; $                                plus         (a)(ii)
accounts receivable owing to the Consolidated Companies as of the Computation
Date so long as such accounts receivable have not been (x) outstanding more than
60 days after the original due date therefor or (y) otherwise written off the
books of the Borrower or designated as uncollectible by the Borrower in its
reasonable discretion. $                                Subtotal (a): (a)(i)
plus (a)(ii) $                                divided by:         (b)
Consolidated Total Debt: an amount determined for the Consolidated Companies as
of the Computation Date, equal to the outstanding principal amount of all Funded
Debt (as defined in the Credit Agreement) $                               
CURRENT ASSETS TO DEBT RATIO ((Subtotal (a)) ÷ (b)): The Current Assets to Debt
Ratio as of the Computation Date is:             to 1         The Minimum
Current Assets to Debt Ratio is required to be greater than or equal to: [***]
to 1.008         In compliance? Yes/No      

 



 

 8 Minimum Current Assets to Debt Ratio. Pursuant to Section 9.13(c) of the
Credit Agreement, the Credit Parties will not permit the Current Assets to Debt
Ratio, as of the last day of each fiscal quarter, to be less than [***] to 1.00.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 4

(to _/_/_
Compliance Certificate)

 

CHURN RATE

 

As of the last day of the fiscal quarter ended on                      , 20
     (the “Computation Date”)

 

  “Churn Rate” shall mean, for any period, the ratio, expressed as a percentage,
of:         (a)(i)

RMR (as defined in the Credit Agreement) attributed to any

customer contracts that were cancelled during such period; minus

$                              (a)(ii)

RMR attributed to any new customer contracts that were entered

into during such period by existing customers

$                                Subtotal (a): (a)(i) minus (a)(ii) $
                               divided by         (b) RMR at the beginning of
such period $                              (C)

CHURN RATE (Subtotal (a) ÷ (b)) (expressed as a percentage):

The Churn Rate as of the Computation Date is:

             %         The Maximum Churn Rate is required to be less than or
equal to: [***] %9         In compliance? Yes/No      

 



 

 9 Maximum Churn Rate. Pursuant to Section 9.13(d) of the Credit Agreement, the
Credit Parties will not permit the Churn Rate, as of the last day of each fiscal
quarter, to be greater than [***] percent ([***]%); provided, however, that, the
Borrower’s failure to comply with such maximum Churn Rate covenant during any
fiscal quarter ending on or before December 31, 2019 shall not constitute a
Default or Event of Default hereunder so long as the Borrower maintains
compliance with Section 9.13(f) of the Credit Agreement.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 5

(to _/_/_
Compliance Certificate)

 

ADJUSTED EBITDA

 

As of               , 20   (the “Computation Date”)
for the four fiscal quarters ending on the
Computation Date (the “Computation Period”)

 

  “Adjusted EBITDA” shall mean, for a specified period, an amount determined for
the Consolidated Companies equal to:         (a) Consolidated Net Income $
                             (b) plus, to the extent reducing Consolidated Net
Income, the sum of, without duplication, amounts for:           (i) Consolidated
Interest Expense; $                                (ii)         Taxes paid in
cash by the Consolidated Companies (provided that, if there is a Tax refund
received in such period, the amount thereof shall be deducted from Consolidated
Net Income for purposes of calculating Adjusted EBITDA); $
                               (iii) total depreciation expense; $
                               (iv) total amortization expense; $
                               (v)         fees, charges and expenses incurred
in connection with the consummation of the Transactions on or prior to the
Closing Date; $                                (vi)        fees, charges and
expenses (other than restructuring expenses) incurred in connection with the
consummation of any Permitted Acquisition in an aggregate amount not to exceed
$250,000 in any fiscal year; $                               
(vii)       non-cash charges reducing Consolidated Net Income (excluding any
such non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) including non-cash compensation expense in
respect of stock option plans; $                       



 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (viii)      the amount of any severance and other restructuring expenses, in
each case, to the extent (A) set forth on Schedule 1.01-A (or as may be
subsequently incorporated into such Schedule as agreed to in writing by the
Administrative Agent in its sole discretion following delivery of a certificate
from an Authorized Officer of the Borrower certifying the amount and purpose of
such expense), (B) deducted in such period in computing Consolidated Net Income,
and (C) actually paid in cash during such period; and $                         
      (ix)         such other amounts as agreed to in writing by the
Administrative Agent in its sole discretion following delivery of a certificate
from an Authorized Officer of the Borrower certifying the rationale for the
inclusion of such amount.           Subtotal (b): sum of (b)(i) through (b)(ix)
$                              (c) minus, to the extent increasing Consolidated
Net Income, the sum of, without duplication, amounts for:          
(i)          other non-cash gains increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period);
$                                (ii)         any income or gains from disposal
of disposed, abandoned, transferred, closed or discontinued operations; and $
                               (iii)        to the extent not deducted in
determining such Consolidated Net Income, all cash payments during such period
on account of reserves and other non-cash charges added to Consolidated Net
Income after the Closing Date pursuant to clause (b)(vii).           Subtotal
(c): sum of (c)(i) through (c)(iii) $                                Adjusted
EBITDA: Consolidated Net Income plus Subtotal (b) minus Subtotal (c) $
                               Minimum Adjusted EBITDA: Adjusted EBITDA is
required to be greater than or equal to: $                       10

 

 



10 Minimum Adjusted EBITDA. Pursuant to Section 9.13(e) of the Credit Agreement,
the Credit Parties will not permit Adjusted EBITDA, as of the last day of each
fiscal quarter, to be less than the amount set forth below opposite such fiscal
quarter:

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  In compliance? Yes/No

 



 

 

Fiscal Quarter Ending  Adjusted EBITDA March 31, 2019  $[***] June 30, 2019 
$[***] September 31, 2019  $[***] December 31, 2019  $[***] March 31, 2020 
$[***] June 30, 2020  $[***] September 31, 2020  $[***] December 31, 2020 
$[***] March 31, 2021  $[***] June 30, 2021  $[***] September 31, 2021  $[***]
December 31, 2021  $[***]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 6

(to _/_/_
Compliance Certificate)

 

CONSOLIDATED REVENUE

 

[Borrower to complete if applicable]

 

As of the last day of the fiscal quarter ended on                         , 20
     (the “Computation Date”)

 

“Consolidated Revenue” shall mean, for any specified period:      
the   revenue   of   the   Consolidated   Companies   calculated   and   recognized
in accordance with GAAP $                     Minimum Consolidated Revenue:
Consolidated Revenue is required to be greater than or equal to:
$                 11     In compliance? Yes/No

 



 

11 Minimum Consolidated Revenue. Pursuant to Section 9.13(f) of the Credit
Agreement, during the continuance of a Consolidated Revenue Testing Period, the
Credit Parties will not permit Consolidated Revenue, as of the last day of each
fiscal quarter, to be less than the amount set forth below opposite such fiscal
quarter:

 

Fiscal Quarter Ending  Consolidated Revenue March 31, 2019  $[***] June 30,
2019  $[***] September 31, 2019  $[***] December 31, 2019  $[***]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Attachment 7

(to _/_/_
Compliance Certificate)

 

CHANGES IN IDENTITY OF THE SUBSIDIARIES

 

[Borrower to complete if applicable]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Attachment 8

(to _/_/_
Compliance Certificate)

 

UPDATES/SUPPLEMENTS TO CERTAIN SCHEDULES

 

[Borrower to complete if applicable]

 

(i) An updated Schedule 7.15 and Schedule 7.25 of the Credit Agreement (if
applicable); and

 

(ii) A written supplement substantially in the form of Schedules 1-5, as
applicable, to the Security Agreement with respect to any additional assets and
property acquired by any Credit Party after the Closing Date on the previous
Computation Date (as the case may be), all in reasonable detail.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

[Attachment 9

(to _/_/_
Compliance Certificate)

 

DETAILS SPECIFYING DEFAULT OR EVENT OF DEFAULT

AND THE ACTION TAKEN OR TO BE TAKEN WITH RESPECT THERETO]12

 

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]



 

12 This attachment is to be used if a Default or Event of Default is occurring
or continuing during the time that the Compliance Certificate is completed.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT C

 

FORM OF NOTE

 

[$                  ] [                 ], 20[_]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby unconditionally
promises to pay to [                  ], a [              ] [
                     ], or its registered assigns (the “Holder”), in lawful
money of the United States and in immediately available funds, the principal
amount of (a) [                                      ] DOLLARS ($[
                   ]), or, if less, (b) the unpaid principal amount of the Loan
of the Holder outstanding under the Credit Agreement referred to below. The
principal amount of this Note (as amended, restated, supplemented or otherwise
modified, this “Note”) shall be paid in the amounts and on the dates specified
in the Credit Agreement to the account designated by the Administrative Agent.
The Borrower further agrees to pay interest in like money to the account
designated by the Administrative Agent on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in the
Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

The Holder is authorized to endorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, and amount of the Loan and the date and amount of each
payment or prepayment of principal with respect thereto. Each such endorsement
shall constitute prima facie evidence, absent manifest error, of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of the Borrower in
respect of the Loan.

 

This Note (a) is one of the promissory notes referred to in the Credit
Agreement, dated as of February 26, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, any Subsidiaries of Borrower that are
Guarantors or become Guarantors pursuant to Section 8.10 or Section 8.17 of the
Credit Agreement, the Lenders from time to time party thereto, Post Road
Administrative LLC, a Delaware limited liability company, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and as collateral agent
for the Secured Parties, (b) is subject to the provisions of the Credit
Agreement, and (c) is subject to optional and mandatory prepayment in whole or
in part as provided in the Credit Agreement. This Note is secured and guaranteed
as provided in the Credit Documents. Reference is hereby made to the Credit
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the Holder in respect thereof.

 

Upon the occurrence and continuance of any one or more of the Events of Default,
all principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.06 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAW
PROVISIONS WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

THE BORROWER AND THE HOLDER (BY ACCEPTANCE OF THIS NOTE) HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature page follows]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.

 

  PARETEUM CORPORATION       By:   Name:   Title:

 

[Signature Page to Note]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Schedule A to Note

 

LOAN AND REPAYMENTS OF LOAN

 

Date  Amount of Loan  Amount of Principal
of Loan Repaid  Unpaid Principal
Balance of Loan  Notation Made
By                                          

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT D

 

FORM OF FUNDING REQUEST

 

[Date of Funding Request]

 

Post Road Administrative LLC

as Administrative Agent for the Lenders party to the
Credit Agreement referred to below

c/o Post Road Group

2 Landmark Square, Suite 207

Stamford, CT 06901

Attention: Michael Bogdan

 

Ladies and Gentlemen:

 

The undersigned, PARETEUM CORPORATION, a Delaware corporation (the “Borrower”),
refers to the Credit Agreement dated as of February 26, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Credit Agreement) among the Borrower, any
Subsidiaries of Borrower that are Guarantors or become Guarantors pursuant to
Section 8.10 or Section 8.17 of the Credit Agreement (the “Guarantors”, and,
together with Borrower, the “Credit Parties”), the Lenders from time to time
party thereto, and Post Road Administrative LLC, as Administrative Agent for the
Lenders thereunder, and as Collateral Agent for the Secured Parties, hereby
gives you notice, irrevocably, pursuant to Section 2.07 of the Credit Agreement,
that the undersigned hereby requests a Loan under the Credit Agreement and, in
connection therewith, sets forth below the information relating to such Loan
(the “Proposed Borrowing”) as required by of the Credit Agreement:

 

(a)The aggregate principal amount of the Proposed Borrowing is requested to be $
;

 

(b)The proposed Funding Date is requested to be , 20 ;

 

(c)The Interest Period is requested to be [three (3) months];

 

(d)The proceeds of the Proposed Borrowing are to be distributed as set forth on
Annex A attached hereto.

 

The undersigned hereby certifies that the following statements are true and
correct on and as of the date of this Funding Request and will be true and
correct on and as of the Funding Date of the Proposed Borrowing:

 

(i)The conditions precedent to such Proposed Borrowing as set forth in Section
[5.01/5.02] of the Credit Agreement have been satisfied;

 

(ii)No Default or Event of Default has occurred and is continuing;

 

(iii)All representations and warranties made by each Credit Party contained in
the Credit Agreement or in the other Credit Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), in each case, with the same effect
as though such representations and warranties had been made on and as of the
Funding Date (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties are true
and correct in all material respects as of such earlier date (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof));

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



 

(iv)No injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the Transactions has been
issued and remain in force by any Governmental Authority against any Credit
Party, any Agent or any Lender;

 

(v)There is no order or injunction or pending litigation in which there is a
reasonable possibility of a decision that could reasonably be expected to have a
Material Adverse Effect on Borrower and its Subsidiaries, taken as a whole, and
no pending litigation seeking to prohibit, enjoin or prevent the making of such
Loan or the use of the proceeds thereof.

 

(vi)The principal amount of the Proposed Borrowing when aggregated with the
original principal amount of all other Loans funded hereunder (without giving
effect to any Paid in Kind Interest), is not more than the Aggregate Commitment.





 

  Very truly yours,         PARETEUM CORPORATION         By:     Name:    
Title:

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT E

 

FORM OF PIK ELECTION NOTICE

 

[Letterhead of Borrower]

 

                     , 20     

 

Post Road Administrative LLC

as Administrative Agent for the Lenders party to the

Credit Agreement referred to below

c/o Post Road Group

2 Landmark Square, Suite 207

Stamford, CT 06901

Attention: Michael Bogdan

 

Reference is made to that certain Credit Agreement dated as of February 26, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among PARETEUM CORPORATION, a
Delaware corporation (the “Borrower”), any Subsidiaries of Borrower that are
Guarantors or become Guarantors pursuant to Section 8.10 or Section 8.17 of the
Credit Agreement (the “Guarantors”, and, together with Borrower, the “Credit
Parties”), the lenders from time to time party thereto (each, a “Lender”, and
collectively, the “Lenders”), POST ROAD ADMINISTRATIVE LLC, a Delaware limited
liability company (“Post Road”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent” and together with the Administrative Agent, collectively, the
“Agents” and each an “Agent”). Capitalized terms used in this notice, unless
otherwise defined herein, shall have the meanings ascribed to them in the Credit
Agreement.

 

The undersigned, the [President] [Chief Financial Officer] [Vice President of
Finance] of the Borrower, gives this notice to Administrative Agent in
accordance with the requirements of Section 2.09(b) of the Credit Agreement.

 

1.          On [                  ]3, the Company is required to make a payment
of Cash Interest in respect of the Loans for the Interest Period that commenced
on [                ] and ended on [                ] (the "Applicable Interest
Period") in an aggregate amount totaling $                (the "Applicable Cash
Rate Interest Amount").

 

2.          In accordance with the provisions of Section 2.09(b) of the Credit
Agreement, the Borrower is making an election to pay Paid in Kind Interest (a
“PIK Election”) with respect to $                      4 of the Applicable Cash
Rate Interest Amount (the “PIK Interest Amount”) and, accordingly, in lieu of
making a payment of Cash Interest for the entire Applicable Cash Rate Interest
Amount, that portion of the Applicable Cash Rate Interest Amount constituting
the PIK Interest Amount will be paid in kind in the form of Paid in Kind
Interest.

 



 



3 Date must be no earlier than three (3) Business Days prior to the date this
Notice is delivered to the Administrative Agent.

4 Amount can be no greater than a percentage per annum equal to (a) through and
including the first anniversary of the Closing Date, three percent (3.00%); (b)
after the first anniversary of the Closing Date through and including the second
anniversary of the Closing Date, two percent (2.00%); and (c) after the second
anniversary of the Closing Date, one percent (1.00%).

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.          I hereby certify that the PIK Election which the Borrower is making
for the Applicable Interest Period fully complies with the provisions of Section
2.09(b) of the Credit Agreement.

 

4.          The Borrower hereby requests that on the last day of the Applicable
Interest Period, the Administrative Agent make an entry in its records (a) to
reflect the PIK Election which the Borrower is making for the Applicable
Interest Period and (b) to add the entire PIK Interest Amount to the outstanding
principal balance of the Notes.

 

      as [President] [Chief Financial Officer] [Vice   President of Finance] of
Pareteum Corporation

 

 

 